 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarris-Teeter Super Markets, Inc. and Local 525,Meat, Food and Allied Workers Union, Amalga-mated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO. Cases I CA-6827, I-CA-6964, and 11-CA-7122May 10, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn December 27, 1978, Administrative Law JudgeRobert G. Romano issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir, 1951). We have carefully examined therecord and find no basis for reversing his findings.We also find totally without merit Respondent's allegations of bias andprejudice on the part of the Administrative Law Judge. Upon our full con-sideration of the record, we perceive no evidence that the AdministrativeLaw Judge prejudged the case, made prejudicial rulings, or demonstratedbias against Respondent in his analysis or discussion of the evidence.2 In his remedy, the Administrative Law Judge provided that the backpayperiod for the unfair labor practice strikers entitled to reinstatement shallcommence February 27, 1977-5 days after Respondent's receipt of theUnion's unconditional reinstatement request-and continue thereafter untilan offer of full reinstatement is made. The Board has found that the 5-dayperiod is a reasonable accommodation between the interests of the employ-ees in returning to work as quickly as possible and the employer's need toeffectuate that return in an orderly manner. Drug Package Company, Inc.,228 NLRB 108 (1977). Accordingly, if Respondent already has rejected orhereafter rejects, unduly delays, or ignores the unconditional offer to returnto work or attaches unlawful conditions to its offer of reinstatement, the 5-day period serves no useful purpose, and backpay will commence as of theunconditional offer to return to work. National Car Rental System, Inc., CarRental Division, 237 NLRB 172 (1978); Newport News Shipbuilding & DryDock Company, 236 NLRB 1637 (1978). For the reasons set forth in theirdissent in Drug Package Company, Inc., supra, Chairman Fanning and Mem-ber Jenkins would not automatically grant this 5-day grace period. Neverthe-less, they acknowledge that, until such time as the majority view approvingthis practice changes, they are institutionally bound by this position.der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Harris-Teeter Super Markets, Inc., Charlotte, North Caro-lina, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraphs 2(a) and2(b):"(a) Offer William Huntley immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or any other rights or privi-leges previously enjoyed, and make him whole in ac-cordance with the recommendation set forth in thesection entitled 'The Remedy.'"(b) Offer the employees listed on Appendix B[Appendix B omitted from publication] immediateand full reinstatement (to the extent it has not alreadydone so) to their former positions or, if such positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges previously enjoyed, and make them wholefor any loss of pay or other benefits suffered (com-mencing February 27, 1977) as a result of the refusalto timely reinstate such employees upon their uncon-ditional offer to return to work from an unfair laborpractice strike engaged in by such employees. Suchbackpay and other benefits are to be computed in themanner set forth in the section herein entitled 'TheRemedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsnot found herein.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union interests, sympathies, strikeintentions, or other union activities in a mannerconstituting interference, restraint, or coercion ofemployees engaged in the exercise of rights un-der Section 7 of the Act.WE WILL NOT create the impression in employ-ees that their union activities are regularly beingkept under surveillance by telling our employeesthat individual employee union activists in ourdifferent departments have been identified or byseeking to determine from our employees thenames of leading strike proponents and indicat-ing to employees that we intend to suppress theprotected activities of those employees.242 NLRB No. 32132 HARRIS-TEETER SUPER MARKETS. INC.WE WILL NOT in an unlawful manner morestrictly enforce our tardiness and doctor certifi-cate rules contrary to our practices thereon exist-ing prior to August 5. 1976.WE WIl. NOI promise raise increases to em-ployees to influence them to refrain from joiningemployees on strike.WE WILl NO threaten our employees withdischarge for engaging in protected activity insupport of the Union. including strike activity, orthreaten that we will make it as hard as possibleon our employees who have supported theUnion. or threaten that identified leading unionadherents will be the first to be discharged.WE WILL NOT discourage our employees frommembership in, or support of, Local 525, Meat.Food and Allied Workers Union. AmalgamatedMeat Cutters & Butcher Workmen of NorthAmerica, AFL CIO, or any other labor organi-zation or from engaging in protected concertedactivities by discharging our employees, by oth-erwise discriminating against employees, or byrefusing to timely reinstate unfair labor practicestrikers upon their unconditional offer to returnto work.WtE WIl. NOI in any other manner intereferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them under Sec-tion 7 of the National Labor Relations Act, asamended.WE WIlu.I offer William Huntley immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent job, without prejudice to his seniorityor any other rights or privileges previously en-joyed, and WE WILL make him whole for any lossof earnings he may have suffered by reason ofour unlawful discrimination against him, with in-terest.WE WtIt offer the employees listed on Appen-dix B (to the extent we have not already done so)immediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges enjoyed, and WE WILL make them wholefor any loss of pay or other benefits suffered(commencing February 27, 1977) as a result ofthe refusal to timely reinstate such employeesupon their unconditional offer to return to workfrom an unfair labor practice strike engaged inby such employees. with interest.HARRIS-TEETER SUPER MARKETS, INC.DECISIONSIA rEMENII OF ItF CASIRoBiRI G. ROMANO. Administrative Law Judge: A hear-ing in consolidated Cases 11-CA 6827 and 11 ('A 6964was held initially at Gastonia, North Carolina. on June 1417, 1977, and then at Charlotte, North Carolina. on July13 14, 1977. Further, a hearing on ordered consolidation ofCase I I ('A-7122 was held on March 28-30. 1978. at Cias-tonia. North Carolina. On a charge in Case I1 ('CA 6827.filed by the Union on November 23, 1976. an original com-plaint had issued on January 25., 1977. Following theUnion's filing of a charge in Case I I CA 6964 on March17, 1977 (amended April 6). an order consolidated casesand consolidated complaint in cases I1 -CA 6827 and 11CA-6964 issued on April 7, 1977 (amended May 10). Thatconsolidated complaint, as amended, and as furtheramended at the opening of the hearing. alleged: (a) exten-sive violations of 8(a)( I) generally in the period of mid-July-August and November 1976,1 (b) discriminatory dis-charges of employee William Huntley on September 29 andemployees Joseph Nicholson and Kirkpatrick Carr on De-cember 6. and (c) that a certain strike which commenced onNovember 17 was an unfair labor practice strike in that itwas caused and prolonged by the above-alleged discrimina-tory discharges and by the failure of Respondent to remed`certain other unfair labor practices in previously heard con-solidated Cases I -CA 6308 and II CA 6542.: Helpfulbriefs on the initial consolidated proceeding Cases 11 CA6827. 6964) were timely filed by General Counsel and theCharging Party on or about September 12. 1977.In the interim. the original charge in Case 11 C(' 7122had been filed by the Union on July 21. 1977 (amendedDecember 13). A complaint in Case II CA 7122 issued onJanuary 11. 1978. alleging that on February 19. 1977. 152(named) employees. who had engaged in the above-allegedunfair labor practice strike or other concerted activities,had made an unconditional offer to return to their formeror substantially equivalent positions of employment andthat since that date Respondent had failed and refused toimmediately reinstate the named employees, all in furtherviolation of Section 8(a)( I) and (3) of the Act. On January20, 1978. Respondent filed timely answer in Case II ('A7122, denying the commission of any' unfair labor practicesand praying that the complaint be dismissed. On January24, 1978. General Counsel filed a motion to reopen record(in consolidated Cases I I CA 6827 and 11 CA 6964) anda motion for Case I 1-CA-7122 to be ordered consolidated.contending these matters had already been fulls litigated.On January 31. 1978, an Order To Show Cause issued withresponse by the parties returnable by February 14, 1978.B All dates referred to herein are in 1976 unless shown otherwise.2On February 23. 1977. Administrative Law Judge Henry L. Jalette issueda Decision wherein he found that Respondent had engaged in certain unfairlabor practices in iolation of Section 8(aX I). 3), and (4) of the Act OnAugust 31. 1977. the Board affirmed. Harris-Teeter Super Markets, Inc., 231NLRB 1058 11977). As requested b General Counsel and the ChargingParty I shall take official notice (as appropriate) of those prior proceedingsas background bearing on matters of the instant pro,'eeding. (See sec. Ii. D)I.infra). Reinforcing Iron Workers, Local mnion 426, Internainal .4ssotiauion,of Bridge, Structural and Ornamental Iron Workers, A FL -CIO Bro. n Bros .Inc J. 238 NRB 4 (1978).133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 6, 1978. the Charging Pary filed a secondamended charge in Case1 CI-CA 7122. Thereupon, theGeneral ounsel filed a motion to amend complaint' (inCase 11 (CA 7122) and a further response in support of areopening and consolidation; as did the Charging Party.Respondent filed a response (in opposition) contending thatalthough the prior consolidated complaint had alleged anunfair labor practice strike, the complaint in Case I -CA7122 has now specifically named 152 individuals as "strik-ers" who allegedly had made unconditional offers to returnto work and asserting that certain of its available defensesthereto had not been litigated: namely, that certain jobshad been legally abolished, that certain of the named em-ployees had not in fact gone on strike, that others had neverin fact offered to return to work, and that still others hadsubsequently refused offers of reinstatement. Respondentthus demanded that hearing be provided on such issues,while alternatively urging that the complaint in Case II-CA-7122 be dismissed in its entirety and that such mattersas were raised in that complaint be handled in a futurecompliance proceeding in Cases I -CA-6827 and 11 CA-6964, when and if appropriate. None of the prior consoli-dated complaint proceedings in Cases 11 -CA-6827 and I CA-6964 had specifically alleged a refusal by Respondentto reinstate any strikers as being violative of Section 8(a)( I)and (3) of the Act. Upon full consideration of all the abovepremises shown, the record in consolidated Cases I1 CA6827 and 11-CA-6964 was ordered reopened, the com-plaint allegations of Case 11 -CA-7122 ordered further con-solidated, and the amendment of complaint in I I-CA 7122allowed. As noted, the latter consolidated issues came onfor hearing on March 28-30, 1978. All parties have nowfiled timely and helpful briefs on or about May 16, 1978.On the second day of resumed hearing Respondent for thefirst time raised a contention that Section 10(b) of' the Acteffectively bars all complaint allegations of failure to rein-state strikers as being in violation of Section 8(a)(3) and (1),excepting to three named strikers as alleged in initial chargefiled in Case II CA-7122 on July 21, 1977. 1 find suchcontention to be without merit for reasons fully discussedinfra. (See sec. 11, El.)Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company, andthe Union, I make the following:FINDINGS OF FACTI. JURISDI('TIONThe Company is engaged in the retail sale of groceries,produce. meats, and other goods, with retail store facilitieslocated throughout the States of North Carolina and SouthCarolina and with its general office and central warehouselocated at Charlotte, North Carolina. During a material 12-month representative period the Company sold and distrib-uted goods valued in excess of $500,000, and during thesame period the Company purchased and received goodsThe desired amendment essentially was to add the name of an employeewho inadvertently had been omitted in the amended charge in Case I ICA7122 and subsequently in the complaint issued thereon.(at its warehouse) valued in excess of $50,000 directly frompoints located outside the State of North Carolina. There isno dispute, and I find that the Company herein is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act. I further find that the Union is alabor organization within the meaning of Section 2(5) of theAct.II. HE AI.I.EG(ED UNFAIR ABOR PRA(CI1CESA. Background1. Respondent's operationsRespondent is engaged in the operation of some 62-64retail stores located essentially throughout the States ofNorth Carolina and South Carolina. Respondent operates alarge warehouse and distribution center at Charlotte, NorthCarolina, servicing its retail stores. Respondent presentlyemploys some 3,000 or more employees in all its operations.However, Respondent's Charlotte warehouse facility is theonly facility involved in this proceeding. Presently Respon-dent employs some 290 employees in an appropriate unitessentially of warehouse employees, drivers, and garage me-chanics, for whom the Union presently is the certified col-lective-bargaining representative.2. Statement of the issuesThe essential issues presented for resolution in the instantproceeding appear to be:a. Alleged interler/erence, restraint, and coercion in violationof Section 8(a)(lJA determination must be made as to whether Respon-dent, in a period immediately preceding an election, inter-rogated employees as to who would vote for the Union incertain departments, by certain statements created the im-pression of surveillance of employees' protected activity,threatened employees with a proposed discharge of knownunion activists. in the period immediately following theelection initiated a more strict enforcement of its tardinessand doctor certificate rules, and otherwise told certain of itsemployees that it was going to make it as rough as possibleon employees who had voted for the Union; and whetherRespondent (in a prestrike and immediate poststrike pe-riod) continued interrogations of its employees as to thenames of union members or of employees with union sym-pathies and who would go out on strike, threatened em-ployees that if they went out on strike they would be termi-nated and not rehired, sought to dissuade employees fromengaging in strike activity by unlawful promise of raises,informed employees who participated in the strike that theywere discharged for striking and told employees to tell otheremployees the same thing, and coercively told employees itwas futile to support the Union.b. Alleged discriminatorv discharges in violation of Section8(a)(3) and (1)It must also be determined whether the September 29discharge of William Huntley, a conceded top truckdriver134 HARRIS-TEETER SUPER MARKETS, INC.with approximately 5 years' service and known to be amember of the employees' negotiation committee since Sep-tember 20, was based on pretextual reasons and was in factdiscriminatorily accomplished in violation of Section8(a)(3) and (1) of the Act and whether alleged terminationson December 6 and subsequent refusal to reinstate strikingemployees Joseph Nicholson and Kirkpatrick Carr werealso pretextual and acts accomplished in violation of Sec-tion 8(a)(3) and (I) of the Act.c. The alleged unfair labor practice strikeIt must be determined whether a certain strike whichcommenced at 3 p.m., November 17, was caused and/orprolonged by Respondent's prior and presently alleged un-fair labor practices.d. Reinstatement of strikers Respondent's defensesIf the allegation in section c, above is true, it must bedetermined whether Respondent has unlawfully refused toreinstate, or timely reinstate, 155 unfair labor practice strik-ers specifically named in the complaint (as amended), inviolation of Section 8(a)(3) and (1) of the Act.Noteworthy subordinate issues of defense as raised bythe Respondent would appear to be whether there was un-lawful refusal to reinstate striking employees Margie F.Kiser, Pamela Ledford, and John Thomas Caddell, whoseformer jobs, it is conceded, were in the interim lawfullyabolished, and whether certain other of the named employ-ees never went on strike, have never offered to return un-conditionally to work, or have refused lawful offers of rein-statement.e. RemedyThe issue here is one of the fashioning of an appropriateremedy for any violation(s) of the Act which may be foundwarranted by the evidence, with requests for certain specialremedies being urged by the Charging Party.B. The Alleged Acts of Interference, Restraint and CoercionPreliminary StatementAugust 5 and November 17 are the two central eventdates about which most of the independent 8(a)(l) com-plaint allegations are observed to revolve. Thus, an electionwas scheduled and held on August 5. The Union was atthat time designated by a majority of the employees in anappropriate unit essentially of warehousemen, drivers, andgarage mechanics as their collective-bargaining representa-tive by a vote of 163 to 116. The General Counsel arguesthat just prior thereto Respondent had promptly resumedits unlawful campaign against the Union despite, and im-mediately after, the hearing on the earlier consolidated pro-ceedings which had closed on July 1.4General Counsel con-tends that the evidence herein established that theEmployer has continued its antiunion campaign unabated.4 Harris Teeter Super Markers, Inc., supra.The Charging Party has also urged that the matters of con-solidated complaint before me should be addressed in chro-nological sequence and also in relationship to prior pro-ceedings. in order that there may be evidenced thecontinuing pattern of conduct by Respondent in resistancebefore and after the employees selection of the Union astheir collective-bargaining representative and the manner inwhich its acts intensified in degree of hostility to the Unionthereafter, all of which conduct, unremedied, led inexorablyto the certain strike which occurred on November 17.Both General Counsel and the Charging Party thus con-tend that the strike was in nature, from its inception andthroughout its duration, an unfair labor practice strike. Tothe extent deemed feasible, such approach is made to theallegations and the consideration of the supporting evi-dence. At the outset, I note that a not insignificant numberof the complaint allegations of interference, restraint, andcoercion on which General Counsel and the Charging Partypresented supporting evidence were ineffectively or evensimply not met at all by Respondent. Respondent nonethe-less urges that the strike was an economic strike brought onsimply by contended union economic dissatisfactions withthe progress of negotiations during the several negotiationmeetings which were held following the commencement ofnegotiations on September 29.I. Election period 8(a)(1)Employee Douglas Dover worked as a leadman in theproduce department for some 8 months and did so up untilabout 3 weeks after the election, at which time Dover askedfor and received a transfer. Tom Nance was the supervisorof the produce department. John Crawley was a night fore-man in the meat department. Both Nance and Crawley areadmitted supervisors within the meaning of the Act. Dovertestified that in Jul3 Supervisor Nance had questioned himin the produce office' as to how many employees Doverthought would vote for and against the Union and specifi-cally had asked Dover who in the produce and frozen foodsdepartment would vote against the Union. Dover repliedthat he was going to vote against the Union and also iden-tified by name four other employees who would similarlyvote against the Union, also telling Nance that, other thanthat, everyone he knew would vote for the Union. Nancetold Dover that the Company knew the people who werepushing for the Union, that they knew employee JohnJohnson was one of the people that had been pushing to getthe Union in, and that Johnson would be one o the firstpeople fired because of his activities. Dover's testimony inthe above matters was given with clarity and conviction. Incontrast, neither Nance nor Jonas testified at all. I creditDover. I find that Respondent, during the month of Julyand prior to the election, unlawfully interrogated employeesThe record reveals that Jim Jonas, health and beauty aids manager talsoan admitted supervisor), was in the room with Nance and had initially askedDover how Dover thought the union election would go. and that Dover hadinitially replied to Jonas that he thought the Union would be voted n Theinquiry of Jonas was not alleged as an independent violation Jonas did nottestify. Under the circumstances of the violations otherwise found herein, Ideem it unnecessary to reach the issue whether this matter should be consid-ered as one full) litigated What is deemed noteworthy is the fact that neitherNance nor Jonas testified in contradiction of Dover.135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to who and how many employees in the produce andfrozen foods department would vote for and against theUnion in the upcoming election; effectively created the im-pression that the union activities of employees were beingkept under surveillance by informing an employee who hadbeen so interrogated and who had revealed the union inter-ests of certain other employees that the Company knewwho was actively pushing the Union, identifying one suchemployee by name; and that Respondent had then furthercoerced and threatened its employees by stating that theidentified active union adherent would be one of the firstpeople discharged because of his union activities, all in vio-lation of Section 8(a)(1) of the Act.Dover also testified that around July 12 foreman JohnCrawley had walked through the produce department andalso engaged Dover in a conversation about the Union asDover was working on the produce loading dock. Thus,Dover related that Crawley had asked Dover how hethought the election would go. Dover replied that hethought the Union would be voted in. Crawley then toldDover that if the Union were voted in, a lot of peoplewould be disappointed because the Union would not beable to keep all of the promises that it had made. Accordingto Dover, Crawley also told him that the Company knewwho had been pushing for the Union. Crawley added thathe knew that in his department (composed of 22 employees)Arthur O'Shields was one of the people trying to get theother people to join the Union and that O'Shields would beone of the first people gone. Crawley, when called as a wit-ness by Respondent, confirmed he had told Dover thatO'Shields was a supporter of the Union, explaining, how-ever, that O'Shields had previously told Crawley that hesupported the Union. Crawley denied he had told Doverthat O'Shields was going to be terminated and that on oneoccasion prior to the strike he had said that Respondentwas going to operate regardless of the walkout or whowalked out and that employees would be replaced. Oncross-examination Crawley admitted that he had receivedearlier instructions from his superiors to talk the Uniondown, but he nonetheless asserted he did not try to discour-age any employee from supporting the Union. Crawley ac-knowledged that in mid-July he was aware Dover was not aunion supporter and in contrast admitted that O'Shieldswas then known by him to be a big (active) supporter of theUnion. Finally, Crawley eventually admitted that he didnot really remember the conversation with Dover, confirm-ing that he originally had told a Board investigator also thathe did not recall a conversation with Dover about anyunion supporter. I have earlier found that Dover's testi-mony was credibly given without contradiction on othermatters. As to the Crawley conversation, Dover's recollec-tions also remained substantially unaffected by cross-ex-anination. In contrast, Crawley's recollections in thesematters became noticeably weakened with cross-examina-tion, to the point of appearing much less plausible, and hisrecollections, accordingly, I find substantially less convinc-ing. I credit Dover on these matters as well. I further findthat by the above acts of interrogation and statementswhich reasonably tended to create an impression of surveil-lance, and which included coercive threats of future dis-charge of a specific employee for engaging in union activi-ties, that Respondent has additionally violated Section8(a)(1) of the Act.The complaint herein alleges that Respondent morestrictly enforced its tardiness rule after the election. Therewas considerable evidence offered on this allegation. Do-ver's transfer out of the produce department was accom-plished some 3 weeks after the election. I have earlier notedthat for a period of 8 months prior to that transfer, Doverhad been leadman in the produce department. Within a fewdays after the election, Department Supervisor Nance in-structed' Dover that if any employee was late, even a min-ute late. Dover was to write the employee up. According toDover, the prior unwritten rule (practice) had been thatemployees were not written up before being 15 minutes late,indeed, if written up at all. Dover testified without testimo-nial or documentary contradiction that he subsequentlyhad written up everybody in his department at one time oranother (in those 3 weeks). It is noteworthy also that Nancehad specifically instructed Dover that Dover was not toinform the employees that they were being written up forbeing tardy, though Nance told Dover the writeups werenonetheless to be put in employees' files. As Nance did nottestify, Dover's testimony, again, was uncontradicted. Icredit it.Hugh Ashcraft has been president of Respondent since1973 and a member of its board of directors since 1963.Testifying as to Respondent's tardiness policy, generallyAshcraft related that there never was a time when an em-ployee could come in late less than 15 minutes without theCompany making some note or record of it and that hepresumed the rule on tardiness was that an employee whowas I minute late was tardy. With the exception of drivers,employees punched a timeclock, which thus generated apermanent record of the time of arrival of the employee. Noevidentiary claim is made by any of General Counsel's wit-nesses that they did not have established schedules or thatthey could be 14 minutes late and expect to be paid for thattime. Rather, the thrust of the testimony of Dover and ofother employees, in the meat department, supported byconsiderable documentary evidence, was that there was achange in the writeup procedure on incidents of tardiness.Ashcraft's testimony thus does not squarely address Gen-eral Counsel's evidence as to the contended changes in theimplementation of the tardiness rule, viz, the evidencedchanges in tardiness rule writeup procedure.7President Ashcraft did acknowledge that he was not di-rectly involved in definitive implementations of tardiness(and sick leave) policy for the distribution center, as wereBill Mitchell, director of distribution, and Godfrey Bennett,the newly hired vice president of employee relations. Ben-' All parties agreed and I find that Dover was not a supervisor within themeaning of the Act, but functioned routinely as a leadman in these matters,following supervisory instructions.At one point at the hearing, it appeared Respondent was contending thewriteups were of no real significance, as they were not necessarily put intothe employees' files or disciplinary in themselves. However, Godfrey Ben-nett, vice president of employee relations (since arrival on September 20).testified that such writeups when forwarded to him in personnel were placedin the employees' files: and there is record support to warrant conclusionthey were then serviceable to form the basis of further disciplinary evalu-ations, including written reprimands. I thus would reject any contention byRespondent that tardiness writeups here under discussion were not intendedin nature to constitute part of a potential disciplinary process or may beregarded otherwise as matters of no substance.136 HARRIS-TEETER SUPER MARKETS, INC.nett testified that the overall policy implementation for thedistribution center was (at that time) one previously devel-oped by Bill Mitchell and that it was Mitchell who deter-mined whether certain forms and reports went into an em-ployee's file. Bennett confirmed that if forms (writeups)were forwarded to personnel, they were then put in thegiven employee's file. However, Bennett was unable to tes-tify whether all writeups made had been forwarded to per-sonnel. Mitchell testified that the rule on tardiness was thatif an employee was a minute late, the employee was tardy.According to Mitchell, the policy further was that an em-ployee who was tardy was to be written up. Mitchell con-firmed that all writeups went through him. Mitchell testifiedthat the tardiness policy was contained in certain writtenrules and procedures.' However, the rule, in pertinent part,did not so specifically provide.9It was also Mitchell's recol-lection that he had held a supervisory meeting prior to La-bor Day in which there was discussion of the subject matterof employees (as customary) working the upcoming holidayand that the subject of writeups for late arrivals had alsobeen mentioned. Mitchell recalled that Supervisor TomNance (produce department) had stated that in his depart-ment he had been allowing 15 minutes before writing up anemployee for tardiness. According to Mitchell, Nance in hispractice of allowing an employee to be 15 minutes late be-fore writing the employee up had simply misunderstood therule's reference to 15 minutes and had acknowledged suchin the meeting. Mitchell testified Nance was the only super-visor doing so.'0Mitchell confirmed that he had been toldall the supervisors that there was nothing in the companyrules which requires employees to be allowed 15 minutes(grace) and instructed them that (tardy) employees shouldbe written up. I note in passing that even the contendedwritten rule relied upon by Mitchell is at best silent on apolicy implementation of when employees are to be writtenup for being tardy. The matter thus involves considerationof unwritten established practice (if any) of Respondent.Not only did Nance not testify at all, and thus fail to cor-roborate Mitchell in the above particulars, but I furthernote that none of the other supervisors (including JohnWatson and Doug Jones, who did testify on certain othermatters) have corroborated Mitchell in his recollections ofthat discussion with Nance or other supervisors in thatmeeting as to their actual past practice, i.e., tardinesswriteups. On the point of written rules relating to tardiness,I do note that Dan Price, supervisor of transportation (oversome 60 drivers), did testify there was a written noticeThe matter of wntten rule posting and/or distribution is discussed morefully infra. Suffice it to note at this juncture that although these wntten rules(in form) provided for employee signature in acknowledgment of having readand understood the rules, no individual execution by any employee wasoffered in evidence.9 The rule provided in full:(14) LATE TO WORK-ABSENTEEISM: All employees must call hissupervisor no later than fifteen (15) minutes before reporting time if heis going to be late reporting for work. Employee arriving late mustreport to their supervisor or foreman before beginning work.The direct phone numbers are-Grocery Department-394-5955, MeatDepartment-399-6873, Produce Department-394-5065, WarehouseOffice-394-5498, Transportation Office-394-5963.10 This meeting was attended by some seven department supervisors. Notpresent were some 14 (first-line) foremen under the above supervisors.posted by him on that subject, dated May 2, 1974.' Thatnotice, addressed to all company drivers, provided:SUBJECT: REPORTING FOR WORK AS SCHED-ULEDEffective this date each driver is to report for work onor 5 minutes before scheduled reporting time.If for any reason you should report for work later thanyour scheduled reporting time a written notice will beprepared stating the facts of your lateness. The noticewill then be placed in your driver file for review eachmonth.EXAMPLE: John Doe -Due in at 5:00 am-Reported -5:05 am (late)However, Price's testimony in support of Mitchell other-wise that drivers were to be written up for being I minutetardy was not corroborated by the testimony of Transporta-tion Foreman Preston Little as to the practice relative toeven the drivers. Thus, Little (on rebuttal) testified that adriver was not written up until he was 5 minutes late. (Inote the relation of such practice to the specific examplegiven on the notice.) Perhaps more significantly, Price wasnot corroborated by any documentary evidence that adriver was ever written up for being less than 5 minuteslate, either before or after the election.General Counsel offered other evidence in support of thecomplaint allegation that Respondent had effected achange in its tardiness rule implementation, which I findRespondent also has unconvincingly met. Thus, employeeJames E. Mobley, who was seldom late, testified that it waseither Supervisor Doug Jones or Supervisor John Watsonwho told him shortly after he started to work (June 1974)that if he came in up to 15 minutes late, nothing would beheld against him, though Mobley understood that he wouldnot be paid for such time. Mobley also testified in a con-vincing manner on this matter. In contrast, neither supervi-sor Jones nor Supervisor Watson, both of whom testified onother matters, contradicted Mobley. I thus credit Mobleythat on initial hire in June 1974 he was informed in sub-stance and effect that it was Respondent's practice to per-mit an employee's occasional tardiness of up to 15 minuteswithout any resulting discipline to the employee. Mobley. aloader in the meat department, also testified that such pol-icy after the election changed in that if the employee was aminute late, the employee was then written up. Mobley alsotestified that leadman Terry Givans, in early September,wrote him up, telling him at the time that it was not he(Givans) who was doing it, but that his supervisors hadinstructed him to do it, so he had to do it. John HenryCrawley, foreman in the meat department, did not denyissuing such an instruction to leadman Givans, but ratherconfirmed that Givans had succeeded John Chandler asleadman in his department, about May or June, and con-firmed that it was customary for either Crawley or the lead-man (at his direction) to write up employees. Crawley oth-erwise testified that his employees could hit the clock anytime from 5 minutes before up to scheduled report time, buti While there is considerable conflicting evidence as to (any) posting ofthe above notice. I am fully convinced a practice of writing up drivers upontheir being 5 minutes late was in effect during material times137 DE.CISIONS OF NATIONAL LABOR RELATIONS BOARDthat the tardiness rule was that if an employee was I minutelate, he was tardy. Crawley further testified that such atardy employee was written up by himself or the leadman.Crawley, a foreman since June 1974. related that he hadnever done it any other way, though he confirmed thatthere had been a 15-minute grace period sometime in thepast. Crawley also testified the above rule was posted on thebulletin board." As compared with a substantial number ofrecords introduced by General Counsel (including files ofemployees at one time or another supervised by Crawley).Respondent has introduced no documentary record supportfor Crawley's recollection to establish that during his fore-man tenure, any employee was written up by Crawley (orleadman Chandler or leadman Givans prior to the electionfor being less than 15 minutes late. Neither Givans norChandler testified at all. Under these circumstances. I con-tinue to credit the testimony of Dover and credit as well themutually consistent and substantially corroborative testi-mony of Mobley. Additionally, I find their testimonies farmore convincing under the total circumstances than therecollection of Crawley, uncorroborated as it is testimoni-ally or by any of Respondent's records. There is other cor-roborative, consistent, and equally convincing evidence.Employee Nathaniel Harris was employed in meat re-ceiving. Harris also testified that prior to the election Re-spondent's practice on tardiness was that employees wereallowed to be 15 minutes late before they were written up.Even more pointedly, it was Harris' recollection it wasabout the day after the election that Foreman DwightJohnson' came up to Harris in the meat department officeand told Harris that they had checked the rule and did notfind anywhere that they had to give employees 15 minutesbefore a writeup; that if one was I minute late, he had awriteup slip: that they had orders from the plant office towrite employees up: and that the front office would decidewhether or not to put the writeup in the employee's folder.According to Harris, prior to the election, whether therewas a writeup (at all) was essentially up to the discretion ofthe foreman, but after the election, everybody tardy waswritten up. Harris also testified that after the election hehad actually received writeups for being I minute late.'4Foreman Johnson (called as a witness by Respondent) testi-fied that the rule was that if an employee was I minute late,he was tardy, and that he knew of no 15-minute leeway.However, again, Johnson was not supported by any actualemployee writeups. I note also that in testifying as to policypostings, Johnson identified one certain policy as postedwhich Respondent otherwise has conceded was not everposted on its bulletin boards.In summary, the testimony of General Counsel's wit-nesses in this area was essentially consistent, mutually cor-12 Crawley referred in his testimony to rules under the name of RalphWilson. Mitchell's predecessor, and rules under Mitchell's signature after thelatter was promoted. It is unclear what rules Crawley referred to as beingposted. Crawley's recollection was in any event that the rules were the same.It has been noted that the above written rule under the signature of Mitchellis silent on when wnteups would be made for tardiness." Johnson testified he was meat receiving foreman during this period.'* Harris testified he had received three such writeups for being I minutelate after the election. The record reveals that only I- and 2-minute reportswere to be found in his file. I do not view this variance as critical on Harris'testimony, particularly in view of his testimony and other evidence as to theprocedure of selective forwarding of writeups to personnel.roborative, plausible, and independently supported by thethrust of a significant number of record exhibits on tardi-ness writeups and other documentary evidence, while thetestimony of Respondent's witnesses in this area was nei-ther consistent nor convincingly corroborated, let alonesupported by any substantial documentary evidence of rec-ord." I am thus wholly convinced and I now find thatshortly after the election and prior to Labor Day. Respon-dent began to more strictly enforce its tardiness rule byinstructing its supervisors, and by their in turn instructingsubordinate foremen and leadmen, to commence writingemployees up for any tardiness, even of a I minute; and theabove circumstances otherwise warrant the further conclu-sion that Respondent did not do so solely or even directly toenhance or correct individual employees' attendance per-formance, but tightened and made more restrictive its tardi-ness rule and practices thereunder because its employeeshad recently designated the Union as their collective-bar-gaining representative, in violation of Section 8(a)( ) of theAct. The complaint, as amended at the hearing, allegessimilarly that Respondent more strictly enforced its rulerequiring employees to produce a doctors' certificates be-cause its employees solicited the Union. Evidence bearingupon this issue is conveniently considered injra in connec-tion with the discharge of truckdriver William Huntley.The complaint alleges that Foreman Fred Erwin. on twooccasions in early August after the election, threatened em-ployees by telling certain employees that he knew "all thedamn niggers" had voted for the Union and that he wasgoing to make it as rough as possible on them. It is to benoted at the outset that the complaint does not allege thatRespondent has violated the Act by changing any policy orpractice in regard to breaks provided its employees, al-though one of the above incidents took place in the contextof a change in the procedure by which certain employeesbegan their morning break. The issues relate soley towhether either of the remarks were made as alleged in vio-lation of the Act.Respondent's warehouse is the size of a city block andcontains some 425,000 square feet of warehouse space. Onone side or end of the warehouse, there are (front and back)railcar unloading docks. On the opposite side of the ware-house are located the truck unloading docks. For 3 years ormore, Erwin, an admitted supervisor within the meaning ofthe act, has been dry grocery receiving foreman under Gro-cery Department Supervisor John Watson. Erwin was, andis, in charge of all the truck and railcar unloading and re-ceiving for the warehouse. At material times, there were 13employees (including I leadman) working on the two rail-car dock areas and 7 8 employees working on the truck1t While the finding herein is not to he deemed controlled thereby. it isnonetheless warranted to note General Counsel's argument from the inci-dence of the reports in a significant group. Thus. of some 75 tardiness reportsin evidence, some 62 reflect tardiness of 15 minutes or more. Of the remain-der, nine writeups on incidents of less than 15 minutes' tardiness occurredafter the election, while only three occurred before the election tone beingundated). Two of the latter writeups prior to the election ere applicable toa driver (Huntley) for a 5-minute tardiness on October I, 1974, and an 8-minute tardiness on April 21. 1976. notably consistent with the notice ofPrice dated May 1974 as interpreted and actually heretofore applied in prac-tice in that department. according to ittle. The periods covered by the filesfrom which the reports emanate are such as to further render the samplingeven the more convincing.138 HARRIS-TEETER SUPER MARKETS. INC.docks. In early August, and for a period extending throughOctober 3 (3 months), Erwin was assigned additional fore-man responsibilities over some 21 employees working in thedrug department.Drug employee Brenda Fowler testified that on August 6.the day after the election, Foreman Erwin told Fowler thathe knew that "all the damn niggers" had voted for theUnion. and he intended to make it as rough as possible onthem. Fowler relates that this was the only conversation shehad with a supervisor about the Union. Fowler could notrecall who started the conversation, though Fowler testifiedaffirmatively that she had never personally asked ForemanErwin how he felt about the Union. However, according toErwin. Fowler had asked his opinion about the Union andhad asked how the Union would affect the employees there.Erwin then told Fowler that he did not know that muchabout a union, that he had never dealt with one, but that hedid not know if Fowler would be able to be out like she hadbeen in the past when necessary with her (sick) daughter.Erwin categorically denied making the above remark con-taining the racial slur to Fowler or to drug employee Beatty(discussed infra). asserting, without objection, that he wouldnot make such a statement. Other than that which is attrib-uted to him by Fowler (and Beatty, inra). no evidence tothe contrary was presented. Before reaching considerationof the testimony of Beatty as to a second such incidentwhich allegedly occurred in relation to breaktime alter-ations, sone additional background is warranted.Respondent provides two 15-minute breaks per workdayfor its employees. It is uncontested that a morning breakwas regularly scheduled for its pickers (grocery department)at 9 a.m. and that the ending of that break period wasregularly signaled by an announcement to the pickers ofworktime made over the public address system at 9:15 a.m.Truck dock employees had no scheduled breaktime. It isalso uncontested that the scheduled breaktime for the drugemployees and for the railcar employees was from 9:15 to9:30 a.m. However, there are separate clocks in the groceryand drug departments. These clocks were not kept synchro-nized, and the drug clock apparently regularly ran ahead of(in time) the grocery clock. though the record is unclearwhich clock, if either, was actually accurate. According toBeatty (hired in November 1975), drug and rail dock em-ployees had regularly used the time shown on the drug de-partment clock to synchronize their personal watches and/or to key the start of their morning break. I credit Beattythat these employees (at least for the period of her employ-ment), had not previously been required to key or cue thecommencement of their break to the announcement ofworktime for the grocery pickers. I further credit Beattythat, resultingly, it was not infrequently the case prior to theelection that the pickers and drug and rail dock employeeswere able to be together on break in the cafeteria (at least)for a few minutes of their respective breaks.Beatty testified that it was during the week of August 9.following the election, on an occasion when the drug em-plovees had started to leave to take their break as usual.that Foreman Erwin had come out shaking his hands atthem, telling them to go back to their work area and to waituntil they' heard worktime announced for the grocery em-ployees before they began their break, which the employeesthen did. Later that afternoon Beatty asked Foreman Erwinwhy he had done this. According to Beatty. Erwin told herat the time that he knew "all the damn niggers" on the raildock had voted for the Union and that he was going tomake it just as hard on them as possible. This immediatelyled Beatty ( find not unreasonably) to believe that the drugemployees were to be similarly punished. As earlier noted,Erwin has denied he made any such statement to eitherBeatty or Fowler.Erwin does confirm that in early August. shortly after hetook over the supervision of the drug employees. he hadoccasion to stop the drug employees from going to break,though not the rail dock employees. as their break was con-trolled by his leadman on the rail docks. Erwin's version ofthis incident otherwise was that when he took over the drugemployees he had noticed the drug employees were leavingearlier and earlier and that he had stopped them one day asthey began to go to break at 9: 10 am.m. According to Erwin,when he directed the employees to return to work. Beattywas the sole employee who did not go immediately back towork as instructed. While the record is unclear how long itwas thereafter, according to Erwin, Beatty eventually cameback to Erwin and at that time asked Erwin why the, couldnot go on break in time to get a sandwich and have time toeat it. Erwin then told Beatty essentially that the Companprovided only a 15-minute break and that theirs was sched-uled for 9:15 9:30 a.m. It is preliminarily noted that theconflict between Beatty and Erwin as to this incident doesnot extend to a substantial disagreement as to the month ofthe incident's occurrence. with both placing it in August.On cross-examination of Beatty. Respondent establishedthat in an affidav it provided by Beatty to a regional investi-gator on December 15. Beatts had narrated herein that theabove remark she ascribed to Erwin had occurred on orabout October II. Beatt readily admitted she had donethis and acknowledged that it was a mistake on her part.However. Beatty then reaffirmed her testimony that the de-scribed incident had occurred during the week after theelection and also that the expletive "damn" had beenused.'" Beatt3further testified in explanation for the ari-ance as to the date that, accompanied by another employee,she had earlier in October reported Erwin's remark toMitchell. director of distribution, along with reporting tohim certain other personal complaints of alleged conduct ofErwin towards her which had then recently occurred in Oc-tober and had greatly disturbed her."l Beatty explained thatwhen she gave the affidavit in December, she had gotten theremark of Erwin datewise "tangled" up in the affidavit withthe other matters that had occurred in October and all ofwhich at that time were reported to Mitchell. Beatts alsotestified that when she reported to Mitchell that the aboveremark had been made by Erwin, Mitchell had agreed withher that Erwin's terminology had been bad. Quite signifi-cantly. Mitchell. though testifying on other matters, did notI Beattiy estified that upon receiving a copy of her statement prior toi thehearing, she had recognized the error on the date and brought it to theattention of the General Counsel. is ell as volunteered that she had addi-tionally noticed that the remark as recorded in the affidavit did not containthe word "damn." which (as noted) she reaffirmed had been usedr It appears Beatts's conference with Mitchell Has held on Wednesday.Oclober 13. According to Beatt,. Jnas took oser as super.isor of the drugemployees the tollil ing ecek139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute Beatty's testimony as to the nature or timing of herreport to him or even of the comments she ascribed as madeby Mitchell about Erwin upon receiving the reports. Aninference is warranted that the report incidents were not ofrecent fabrication. Furthermore, I have noted that Beatty'snotation in the affidavit clearly describes as the incidentalframework of the remark the very incident (Erwin's actiontaken on the drug employees' breaktime) which evenErwin's testimony confirms occurred in early August, notOctober. Under all of the above circumstances, I concludethat Beatty's testimonial explanation of her oversight on thedate variance in the affidavit appears generally plausible.Nonetheless, the above variances seem to present cause forsome degree of additional care in resolving this matter ofcredibility. To begin with, I detected nothing in the demea-nor of either Beatty or Fowler in describing this incident towarrant discrediting either of them. No significant prior af-fidavit infirmity is deemed present as to witness Fowler atall. The Charging Party, in addressing the issue of credibil-ity resolution on this matter, has urged that since the dis-criminatory or threatening remark involved also containeda racial slur, consideration should be given (of a probabil-ity) that Erwin understandably would not now want to ad-mit he had made such a comment about his rail dock em-ployees. There is some support to be derived for GeneralCounsel's witnesses from this observed circumstance, butnot such support as may be deemed controlling.' However,in several other areas, as urged by General Counsel, I dofind that Erwin's testimony gives clear appearance of beingstrained, particularly in a seemingly unusual reluctance onhis part to acknowledge that Respondent had ever cam-paigned against the Union, and as well in the nature of histestimony relative to his own awareness of the union senti-ment of the railcar dock employees whom he supervised. Inrespect to the first above, for example, Erwin acknowledgedthat the Company did not want the Union and that his ownsupervisor, Watson, had even individually instructed himthat if employees asked him what he thought about theUnion, he should tell them, and he admitted further that hehad done so; yet he steadfastly denied the Company hadcampaigned against the Union. In regard to the issue of hisawareness of the union sentiments of the railcar dock em-ployees, Erwin appeared to be especially sensitive. Whilemaintaining that he was unfamiliar with and had no ideahow the rail dock employees under him felt about theUnion, Erwin on yet another occasion admitted to havingpersonal feelings of how the railcar dock employees felttoward the Union. In passing, I note Supervisor Watson'stestimony that Foreman Erwin was among his foremenwho, as requested, had subsequently reported to him thenumber of employees (under his supervision) likely tostrike. There is also the consistency of this foreman's re-" Respondent holds itself out to be an equal opportunity employer. Therailcar dock employees under Erwin's supervision were predominately black.Further, unlike the truck receiving and unloading employees, who essentiallywere racially evenly divided, work together and had no set break period, the13 railcar dock employees, who had the same scheduled break period as didthe drug employees, were composed of 9 black and 4 white employees. Thelatter group worked at one dock area some 400 feet distant from the former'swork area. Though all apparently had the same break period, it nonethelessseems clear to me that there is no warrant to reject evidence of an utteranceof such a remark because of its being one that would have been made withan improbable plant applicationmark with other supervisor activities, e.g., in re the tardi-ness rule. While the issue remains one not wholly free fromdoubt, I am nonetheless persuaded that General Counsel'sevidence predominates in this matter, and I am thus satis-fied that there is sufficient evidentiary support to warrantthe finding I now make that Erwin uttered the remarkssubstantially as ascribed to him by witnesses Fowler andBeatty and that more pointedly thereby Respondent hasadditionally threatened and coerced its employees by tellingemployees it was going to make it as hard as possible onemployees who had voted for the Union, in violation ofSection 8(a)( 1 ) of the Act.2. Strike period 8(a)( 1 )Employee Margie Kiser, hired March 1974, was one ofII employees employed in Respondent's salad kitchen.During material times, Kiser was supervised by SaladKitchen Foreman Bill Williams, an admitted supervisorwithin the meaning of the Act. Kiser, active with the Unionsince May, subsequently served on the Union's committeeduring the negotiations which commenced September 29.Kiser had a good relationship with Foreman Williams, andthe two frequently had discussed the ongoing negotiations.On November 5, Kiser related, she was with Williams in hisoffice at 10:30 a.m. On that occasion Foreman Williamstold Kiser that he had been told at a meeting that employ-ees who walked out on strike would be fired. Williams saidthat, not believing it, he had called his own lawyer. Wil-liams then repeated to Kiser that they would fire employeesfor going out on strike. Williams asked Kiser if the employ-ees in the salad kitchen would go out on strike. Kiser re-plied that they would. Williams inquired how many peopleKiser thought would go out on strike, and how many wouldremain. Kiser replied she thought 10 would go out onstrike, and I would remain. Kiser also testified that therethen developed considerable argument between them overthe subject of employees being fired for striking, with Kiserasserting that the Company could not legally fire employeesfor going out on strike and Williams insisting that theycould and would. As Kiser prepared to leave the office,Williams then told Kiser to go tell the employees that ifthey went out on strike, they would be fired. After leavingthe office, Kiser had the question put to a union represent-ative through a fellow employee and subsequently receivedthe answer back that employees could not be fired for goingout on strike.Later that afternoon, at 1:30 p.m., armed with this unionassurance, Kiser again spoke to Williams near his office.Kiser then told Williams she had checked and found out forsure that the Company could not fire employees for goingout on strike. At that point Williams told Kiser that he hadalso done some checking and that they would not fire thembut that they would be replaced. Williams again askedKiser how many would go out on strike, and Kiser repeatedthat 10 would. Williams asked how many would remain,and Kiser answered that probably one would. When Wil-liams inquired about that one crossing the picket line, Kiserreplied she had no idea. Williams did not testify. I creditKiser. I find that on November 5 Respondent interrogatedan employee concerning her union strike sympathies andthose of other employees in the salad kitchen; threatened140 HARRIS-TEETER SUPER MARKETS. INCan employee that if employees went on strike. they wouldbe fired: and instructed an employee to inform other em-ployees that if they participated in a strike, they would befired and later, in substance and effect. threatened (unfairlabor practice strikers) that they would be permanently re-placed, all in violation of Section 8(a)( ) of the Act.Pamela Ledford, hired in June 1974, also worked in thesalad kitchen. Ledford testified that on November 16, afterdiscussion of a requested transfer, Williams had asked Led-ford individually if she was going to walk out with theUnion or stay. Ledford replied she did not know. Williamssaid that they were not going to have the Union and thatHarris-Teeter had tried to keep the Union out and wasgoing to continue to try to keep the Union out." Picking upa stack of papers in his hand, Williams then said that every-body who walked out would be given termination papers.Again I note Williams did not testify. I credit Ledford inthe above particulars. I find that on November 16 Respon-dent continued individual interrogation of employees as towhether they would go out on strike, coerced employees bytelling an employee Respondent was not going to have theUnion, and threatened employees with discharge for goingout on strike by causing an employee to reasonably believethat termination papers had already been prepared for em-ployees in the event they went out on strike. As to the issueof whether Respondent has informed its employees that itwould be futile to support the Union, I am satisfied that theabove statements of having tried and of the intention tocontinue trying to keep the Union out in context of theother statements made, e.g., that the Company was notgoing to have the Union coupled with the circumstances ofexhibiting documents described as termination papers, aremore than sufficient to support the further finding I makethat Respondent, in substance and effect, by this conducthad expressed to its employees at this time that it would befutile for them to attempt to support the Union in a strike.I find that by engaging in such conduct, Respondent hasthereby additionally violated Section 8(a)( ) of the Act.Employee John D. Bowman, hired September 1975,worked in dry groceries under the immediate supervision ofForeman Green McClain, who, in turn, reported to Super-visor John Watson. Watson supervised approximately 100employees. Bowman testified that on November 8 Watsonhad stopped Bowman as Bowman was on the way to thedock, with Watson telling Bowman that Watson had infor-mation from a reliable source that Bowman was confusedabout what was going on between the Company and theUnion. Watson asked Bowman if he had any questionsabout it. Bowman, who had not joined the Union at thetime, told Watson that he was trying to decide whether ornot to join the Union and had some questions aboutwhether or not to join the Union. Watson inquired what the19 In making this finding I have considered Ledford's prior affidavit refer-ences both that the Company was not going to have the nion and that iithad already tried and was going to continue trying to keep the Union out.The record is clear that witness Ledford drew no distinction in her testimonybetween Williams' saying the Company had kept the Union out and hissaying the Company had tried to keep the Union out. etc In view of otherstatements made and other circumstances of this conversation. this impres-sion left with Ledford, in my view, is one wholly understandable It in noway detracts from findings based upon her uncontradicted testimony as toother remarks made.questions were. Bowman asked Watson if in his opinion themajority of the people had joined the Union. Watson theninquired what made Bowman think anybody was on theunion side. Bowman replied that from conversations withmost of his friends, there appeared to be only a few left onthe company side. Watson then told Bowman that the peo-ple telling Bowman that might just be saying it to get Bow-man on their side. Watson asked if these employees hadthreatened Bowman in any way. Bowman told Watson theyhad not. Watson then asked Bowman where he had re-ceived his information. Bowman then specifically askedWatson if Watson meant for him to name names. At thatpoint. Bowman testified, Watson told him that Bowmancould help him put out the fire, but if Bowman did notname their names, it would seem to Watson that Bowmanwas just adding to the kindling. Bowman then told Watsonthat he would not name their names because they werefriends of his, and Bowman did not want to get them intoany kind of trouble. Watson told Bowman that if there wasa strike and if Bowman decided to come to work like he wassupposed to, Watson wanted Bowman to know the Com-pany would provide protection for him. Watson askedBowman if he had cleared him up on the matter. Bowmanreplied that he had.Supervisor Watson essentially confirms much of Bow-man's testimony. However, Watson denied that he hadasked Bowman to identify any employees. On cross-exami-nation, Watson's testimony as to the "kindling" statementattributed to him was only that he could not recall makingit. Cross-examination also established that Watson, with in-formation supplied by subordinate foremen, had made tworeports to Mitchell on the number of employees under hissupervision likely to strike, the first report being 4-6 weeksbefore the strike and the second being about 2 weeks beforethe strike: that in the interim, in a supervisory meeting held2-4 weeks before the strike, he had been informed that theycould expect a strike; that in his first report he reported toMitchell it would be about half and half: and that in thesecond report to Mitchell. about 2 weeks before the strike,he had reported that probably a little more than half of theemployees would stay in the plant.?0Watson also acknowl-edged that he had not been able to read employee Bowmanand that he had talked to other employees in the same wayhe had talked to Bowman and that though most were vol-untary, he had initially contacted a few employees, as hehad with Bowman. Bowman's testimony was consistent andwholly plausible. I am convinced Watson made the aboveinquiries of Bowman, including requesting that Watsonname the names of his coemployees who were at that timeinforming other employees that most of the employees werefor the Union, and that Watson had coercively pressed theinterrogation with a remark that if Bowman did not do so,he would be viewed by supervisor Watson as adding kin-dling to the fire. By such conduct, I thus find Respondenthas unlawfully and with coercion interrogated an employeeas to his union activities and sympathies and in similarfashion as to the union activities and sympathies of otheremployees, all in violation of Section 8(aX I) of the Act.20 Following such testimony Respondent stipulated that Respondent inanticipation of a strike made every effort to find out how many employeeswould walk and how many would stay. in an effort to plan how manyreplacements they needed.141 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDThe complaint alleges that on November 10 BakeryManager Melvin Moore threatened employees that if theywent on strike, they would be terminated and not rehired.Employee Frank D. Dunlap. hired in July 1970, workedin Respondent's bakery department under the supervisionof Bakery Manager Melvin Moore. Dunlap testified as fol-lows: On approximately November 10 Moore called himinto the office. Coordinator Barbara Stewart (Moore's sec-retary) was also present. Moore began by explaining toDunlap that the reason he had called Dunlap into the officewas because Moore had heard that the Union was going onstrike. Moore then told Dunlap that the Union did not havea contract, that it was trying to get one, and that "[wlithouta contract, if you goes out on strike, it would be a wildcatstrike because the union don't have a contract with theCompany."' Moore said he called Dunlap in to tell himthis because if Dunlap went out on strike, he could not hireDunlap back, that Dunlap would be out of a job. Moorealso told Dunlap that had the Union had a contract, and hestruck, he would (then) get his job back. Moore told Dun-lap that he felt a man with a family the size of Dunlap'swould not want to be out of work. Moore said he wantedDunlap to know that the Company could22replace everyman and woman in the bakery: that if it wanted to it couldclose the salad kitchen down, and the bakery, too; and thatit did not make any difference to them (company officials).Moore added he had never told Dunlap a lie and was notdoing so then. I find presently that, inter alia, Dunlap hasessentially acknowledged that at one point Moore told himthat if he went out on strike, he could be replaced. How-ever, I further conclude that the thrust of the other remarksof this conversation (if credited) would warrant the furtherfinding that Dunlap, in substance and effect, was clearlytold at that time that if he did strike, he would be perma-nently replaced. Such to me is the least interpolation of hisbeing told he would then be out of a job.Moore, as bakery manager, did not report to Mitchell butrather reported directly to Ashcraft. Moore denied that hehad received any written instructions from Ashcraft thatemployees who did strike would be replaced, a denial whichI do not credit as being one of several significant factualassertions in conflict with Stewart's testimony. Rather, I amconvinced this was an instance of an overly cautious (mis-guided) attempt to isolate Ashcraft from even any connec-21 Moore denied referring to a wildcat strike. Stewart did not remember. Icredit Dunlap. I note the above reference comported with Moore's under-standing of a wildcat strike. The Charging Party seemingly argues in its briefthat Moore's misunderstandings in this matter were either irresponsible ormore likely evidence that Moore did not want to understand what the rightsof striking employees actually were. I do not agree. While I have seriousmisgivings as to Moore's testimony in several other respects (discussed infra).I am not persuaded that Moore's expressed interest and concern for thebakery employees (including Dunlap, who had worked with him well and fi)ra long time) was not genuine. Further, that very concern is wholly compati-ble with the forceful remarks I find were made by Moore. In any event, theissue is not whether Moore was in error-e.g.. as to application of a wildcatstrike or, more pointedly, as to striker replacement rights but ratherwhether what he actually told an employee, under all the attendant circum-stances, constituted interference or coercion of Section 7 rights or, alterna-tively, was no more than lawful prediction or permissible information beingimparted to employees as to the Employer's intended action in the eventemployees did strike.22 This is based on Dunlap's December 15, 1976, affidavit, most favorableto Respondent. Dunlap's testimony on direct was that Moore said that theCompany was set up to replace every man and woman, etc.tion with this incident. I am persuaded to accept Moore'stestimony otherwise that at this time he had not been in-structed by any others as to what he could and could notsay to his employees.Moore's version of his conversation with Dunlap was oneof steadfast, and in my view unconvincing. oversimplicationthat the only thing he told Dunlap (and each of the other 20employees to whom he similarly spoke in his department)was that if they walked out on strike, they would be re-placed, because the Company was going to continue to op-erate as long as possible. Moore's demeanor on the standwas that of a clearly volatile personality. Moore evidencedas well, as clearly appears of record, on a significant num-ber of occasions a proneness on his part to evade probingquestions in pertinent areas of inquiry by counsel otherthan his own, which in my view would have presented jus-tification in that respect alone to render his limited testi-mony the more suspect, particularly where in conflict withthat of Dunlap. However, there was another person in theroom who presented testimony on this incident and as towhom I observed no such demeanor infirmity, namely,Moore's assistant, coordinator Barbara Stewart. AlthoughStewart's testimony was in a number of areas not support-ive of or consistent with that of Moore, I find that Stewartwas a generally more credible and careful witness.2It wasStewart's recollection, though unsure, that Moore spoke tohis employees during the week of the strike, and in anyevent not a long period of time before the strike began.Stewart's testimony as to her recollections concerningMoore's interview with Dunlap were as follows: She re-called that Moore told Dunlap that if he went out on strike,he would be replaced and that Moore had told Dunlap thathe was a good worker, a breadwinner, and that he wouldhate for Dunlap to walk out. Although she frankly testifiedthat she could not recall the exact words used, she was surethat Moore had told Dunlap that he would be replaced andhad not referred to a discharge or termination. (I note inpassing Dunlap has not testified to the contrary in the senseof attributing such words, in haec verba, to Moore.) How-ever, I note also that in a number of other respects Stewart'stestimony was simply not supportive of Moore. Nor was itreally in conflict with that of Dunlap. To begin with. Stew-art testified (contrary to Moore) that she did not rememberany specific instruction from Moore that she was not to goon about her regular duties while the interviews were beingconducted; rather, she recalled that as she regularly occu-pied the same office, she simply was not asked to leave.Stewart confirmed that, in fact, she had gone about herregular duties and testified as well that Moore had dis-cussed many things with employees which were not coveredby the letter. In that regard Stewart testified that Moorehad not read from the letter in conducting his interviews.Significantly. Stewart testified only that she did not remem-ber references by Moore to Dunlap about a wildcat strike.about Dunlap's large family or concern about Dunlap's23 Despite some confusion and/or inconsistency in the record bearingupon the identification of a certain letter as the one received by Moore. inregard to distribution, timing of receipt and letter date, and thus timingrelationship to the interviews, I am nonetheless persuaded that Moore hadreceived such an instructive letter prior to the conducting of interviews, asStewart has recalled. Moore's testimony' of receiving a letter generally wascontradictory re replacing strikers.142 HARRIS-TEETER SUPER MARKETS. INC('family,. about bringing employees in from other stores,about closing the salad kitchen or bakery, or about Dun-lap's not being able to get his job back. Such inconclusiveevidence does not persuade me against Dunlap's testimonyin these particulars, which I find remain credible. I creditDunlap's testimony in those areas. Not only was Dunlap agenerally credible witness, but I view it more likely than notunder all the circumstances that Moore would have ad-dressed such subjects and, accordingly, in the manner Dun-lap has testified. I note the letter in question did addressboth loss of jobs and family.24Under the total circumstances attendant to this incident,I am persuaded that it is highly likely that Moore. in notreading to employees the material referred to and in view ofhis personality, would not have spoken on these subjectswith the precision of well-turned phrases, such as a state-ment that the strikers would only "run the risk of losingtheir jobs completely." Rather, based on Dunlap's creditedtestimony that Moore had told him of an outright inabilityto hire Dunlap back if he went on strike and such assertionsas that Dunlap would then be out of a job. etc.. I am con-vinced that Moore, in substance and effect, told Dunlapthat if he went out on strike, he would be permanentlyreplaced and lose his job. Of course, as an unfair laborpractice striker. Dunlap could not be permanently replaced.He did not run any risk of losing his job. I thus concludethat the unequivocal nature of the replacement and lost-jobremarks as made by Moore have interfered with the pro-tected right of Dunlap to engage in an unfair labor practicestrike without running the risk of permanent replacement. Iso find. Moreover, this conclusion seems to be further but-tressed when other credited remarks ascribed by Dunlap toMoore are considered. Thus, the aforementioned possibleclosure of the bakery and salad departments and their clos-ing being a matter of indifference to the employer officialsin no wise may reasonably be viewed as related to or re-stricted to events being carried along by economic neces-sity. Rather, such statements encompass an implication thatthe Employer may or may not take the action, should em-ployees strike, for reasons that might be totally unrelated toeconomic necessities, and this might be accomplished forreasons known only to the Employer. Such statements arenot construable as reasonable predictions based upon avail-able economic facts and arguments which employees maythen evaluate, but rather in a real objective sense constitutenot very veiled threats of potential retaliation on a subjectconcerning which employees are especially sensitive andthus are concluded as going well beyond parameters of"first amendment" constitutional free speech and its imple-mented permissible 8(c) expression of"any views, argumentor opinion." Rather, they clearly constitute evidence of(being in themselves coercive) unlawful threats of job lossto employees for engaging in protected strike activity, inU4 The letter in part specificall) provided:Those who do strike or stay away from work. will not only lose pay.they will also not draw any unemployment compensation. Most impor-tant of all. they will run the risk of losing their jobs completely, for it is theintention of Harri Teeter tofill jobs and replace those who go on strikein order Jbr our company to continue to operate.Think about these things carefully. Think about them earnestlywhile there is yet time. This matter is of vital importance to you andyour family and your future.violation of Section 8(a)(I) of the Act. .L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575, 618 (1969): Ludwig MfotorCorp., 222 NLRB 635, 636 (1976). In such circumstances, itmakes little difference in effect generated whether such re-marks are clothed in words of discharge, termination, or jobloss. As such, these remarks thus lend still additional sup-port for the conclusion earlier reached that the remarks ofMoore, in total context-that if Dunlap struck, he would be(permanently) replaced. could not be rehired, and would beout of a job were coercive and violative of the Act. I sofind.The complaint alleges that on November 18 Meat andDairy Department Foreman George Hamilton had alsothreatened employees by telling them that if they went onstrike, the, would be terminated and not rehired and thatHamilton also attempted to dissuade an employee fromjoining the strike by informing the employee that employeeswho did not strike would get raises after the strike ended.Emploee Nathanial Harris. hired August 1972. was oneof five emploxees who worked in meat receiving under thesupervision of George Hamilton, also an admitted supervi-sor within the meaning of the Act. Curtis G. (George)Hamilton had become a supervisor only about 3 4 weeksbefore the strike, which began on November 17 at 3 p.m.Harris testified that on November 18, at 9 a.m.. Hamiltontold Harris in the meat receiving office that employeesFrank (Sullivan) and Roosevelt (Patterson) had not shownup for their shift and with an obscenity remarked they wereterminated and could not return. (Harris had observed em-ployee Sullivan on the picket line that very morning.) Har-ris asked Hamilton, What if an employee wanted to honorthe picket line, but did not want to picket? Hamilton re-plied he would consider that employee to be out there withthem. With that, Hamilton walked to the timeclock. pulledtwo timecards (which Harris later determined were in factthe cards of Sullivan and Patterson), and put them in thedesk drawer in the office. Harris acknowledged on cross-examination that he was friendly with Hamilton and at thattime felt he could talk to Hamilton about anything that hewanted. Harris testified that at the time he personally wasundecided about whether he should join the strike or not.At about 10 a.m., in the office, Harris asked Hamiltonabout his joining the strike. Hamilton replied that one morebody would not make that much difference to the Union,adding that he knew for a fact that some money would bepaid out after the strike in the form of raises for the employ-ees that stayed in. Harris joined the strike the next day,November 19.Hamilton confirmed that he was good friends with Har-ris. Hamilton initially did not recall any conversation withHarris about Sullivan and Patterson going on strike. Hedenied that he had told Harris that they were terminated.While confirming that he had pulled the cards of Sullivanand Patterson, he asserted he pulled the cards of anyonethat was out and did not call in. However, on cross-exami-nation, Hamilton's testimony became significantly con-fused. Thus, he testified each employee had been told if hewent on strike he would be replaced, but then could notrecall discussing that subject with Harris, still later recallinghe had told Harris that Sullivan and Patterson would bereplaced if they did not show up on the job but then seem-ingly justifying his belated acknowledgement in this area143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the observation that he thought that was what his su-perior Doug Jones had told him to say. Hamilton's versionof the conversation with Harris otherwise was that it wasnot in this conversation but rather about 3 days before thestrike that Harris had asked Hamilton for advice as towhether Harris should stay with the Company or walk out.According to Hamilton, he had only told Harris that heshould do what benefited him. Hamilton could not remem-ber an inquiry by Harris about not wanting to picket butwanting to honor the picket line. However, Hamilton con-firmed that they did have a conversation on November 18and that it was the next day that Harris joined the strike.Hamilton also could not remember if he had cursed Sulli-van and Patterson when they did not show up, though heconceded that the failure of two of five workers to show upthat day had made it much more difficult at that time to dothe work. Hamilton's initial version also has Harris askinghim if the Company was going to give out any more raisesanytime soon and him replying to Harris only that therewould be the periodic raises that they always got, which theCompany would probably give them as the cost of livingwent up. Hamilton denied he said anything about raises toemployees for not striking. Then, unconvincingly, on cross-examination, Hamilton could only remember there was aconversation about wage raises, but was not sure exactlywhat was said. On cross-examination, Hamilton finally ac-knowledged he could not remember exactly what their con-versations were. I do not find such vacillating denials, if notclearly resulting in wholly inconsistent testimony, in anyevent very convincing or persuasive testimony on these is-sues. In contrast, Harris' testimony remained substantiallyunaffected by cross-examination and plausible with otherfacts, while that of Hamilton was not. I credit Harris. I thusfind that Hamilton, on November 18, the day after thestrike began, informed an employee that two striking em-ployees were terminated and could not return and that onthe same day Hamilton attempted to dissuade employeeHarris from joining the strike by holding out to him the lureof wage increases after the strike to those employees whodid not strike, all in further violation of Section 8(a)(l) ofthe Act.SummaryI have found that on various dates prior to the election ofAugust 5, Respondent, by acts and conduct of its depart-ment supervisors and firstline foremen, had unlawfully in-terrogated employees as to which and how many employeeswould vote for and against the Union in the upcoming elec-tion, engaged in conduct and uttered remarks reasonablytending to create effectively an impression in employeesthat the union activities of employees were regularly beingkept under surveillance, and coerced and restrained em-ployees by informing its employees that individual em-ployee union activists in different departments had beenalready identified and by threatening that those same em-ployees would be among the first to be discharged by Re-spondent. I have also found that shortly after the electionRespondent, then being aware that its employees had desig-nated the Union as their majority representative, throughits aforesaid supervisors and agents continued to interferewith, restrain, and coerce employees by commencing tomore strictly enforce its tardiness rule in writing up employ-ees for any tardiness (even for a minute), contrary to priorpractice and under such circumstances (timing, individualconcealment, and publicized selective forwarding) warrant-ing the further conclusion that the change was accom-plished in retaliation because the employees had continuedtheir union activity and because they had designated theUnion as their representative. Finally, also clearly and con-vincingly evidenced were varied coercive and threateningremarks made to employees directly related to their contin-ued pursuit of protected union activity and the futility of it;as later evidenced, particularly in the prestrike period, in-tensified interference, restraint, and coercion directed atemployee engagement in protected strike activity, throughsystematic interrogations of employees as to their strikesympathies and intentions, with specific attempts to identifyprincipal union adherents (or strike proponents) expressingemployee solidarily coupled with expressed intent to sup-press same; and, finally, and beyond the point for reason-able questioning, widespread instances of various coerciveremarks and threats to employees that they would be dis-charged for striking, with an evidenced use of promisedreward of raise increases to influence working employeesconsidering strike activity not to do so. The above is baseenough to warrant conclusion of established strong animuson the part of Respondent as background to considerationof other matters raised in the present proceeding. I so find.C. The Alleged Discriminator)y Discharge of WilliamHuntley; the Alleged Change in Respondent's Policy and/orPractice Re Requirement of Doctor's CertificateWilliam Huntley was hired in January 1972 as a truck-driver. Thereafter, he received a safe driving award, in1973. Huntley won the Company's annual rodeo in October1975.26 It is uncontested that Huntley was an excellentdriver. In point of fact, Ashcraft testified Huntley was Re-spondent's top driver. Following the election Huntley wasselected by certain of his coemployees (drivers) to serve onthe Union's negotiation committee. This activity becamepublic through a union flier distributed to employeesaround Labor Day and of which management concurrentlybecame aware.7Negotiations were scheduled to commenceon September 29.Respondent's 60 or more truckdrivers daily transportmerchandise and supplies to its 62-64 retail stores, whichare open 7 days a week. Departing times varied, thoughdrivers generally had regular workdays. Driver Huntleyhad worked September 23 (Thursday) and was scheduled towork Friday and Saturday, having Sunday and Mondaythen off. At 12:30 a.m., Friday, September 24, Huntleytimely called night dispatcher Larry Lefler advising hewould be unable to make his 3:15 a.m. shift that morning,27 The complaint additionally alleged that Supervisor of TransportationDan Price had also stated that certain striking truckdrivers were fired. Evi-dence bearing on this allegation, though appearing cumulative, is consideredinfra in connection with the alleged discriminatory discharges of strikingemployees Joseph Nicholson and Kirkpatrick Carr on December 6.26 The competition of drivers was accomplished over a course prescnribedby the American Trucking Association.27 I further find that Ashcraft was also notified by the Union, approxi-mately September 20. as to the employees who would serve on the Union'scommittee, which included Huntley.144 HARRIS-TEETER SUPER MARKETS. INC.as he was then taking a cold. Huntley told Lefler he wouldreport later as to his ability to work his shift the next day.However, day dispatcher Jack Cochran called Huntley ear-ly (7:30 a.m.) at his home and inquired of Huntley abouthis availability for his Saturday shift. Huntley told Cochranthat he did not then know if he would be available, that hehad a toothache and was going to try to see a dentist. andasked Cochran if he could let Cochran know later as to hisavailability. Cochran told Huntley he needed to know then.Thus pressed, Huntley again told Cochran he did not knowand then asked Cochran if there was any way Cochrancould work around him. Cochran told Huntley he wouldrather do that than set Huntley up for a run and haveHuntley never show up. It was thus mutually agreed earlyFriday morning between Huntley and Cochran that Hunt-ley would not be assigned a run for early Saturday morn-ing28rather than await later determination of Huntley'savailability. Huntley testified that every time he takes acold, it affects his sinuses and his teeth. Huntley franklyconfirmed that he had not mentioned to Cochran that hehad a cold. Neither Cochran nor Lefler testified. I creditHuntley as to the above conversations with Lefler andCochran both as to timing and as to their content.Supervisor of Transportation Price testified that he hadbeen informed by night dispatcher Lefler at or about 5:30-6 a.m. that Huntley had earlier called in to report that hehad a cold and would not be at work that day. Price alsorecalled that Cochran informed him about 9:30 10 a.m.that same morning that upon calling Huntley to see if hewas going to be able to report for work the next day, Hunt-ley had told Cochran he would not be in, that he had atoothache and was going to the doctor. According to Price,Cochran had not told him that Cochran himself had indi-cated to Huntley that if Huntley thought he was (still) goingto be sick, he did not have to come in, as he could schedulesomeone else.2Price's recollection also was that he had no.known at this time that Huntley was going to serve on theUnion's negotiation committee. Price's recollection in thatrespect is wholly unsupported by Mitchell. To the contrary,based on Mitchell's testimony that both he and Price wereaware of Huntley's status from the distributed union flier, Ifind that both Mitchell and Price were aware at this timethat Huntley was to serve on the Union's negotiation com-mittee. Furthermore, although Price did not testify as tohaving promptly reported this development on Huntley toMitchell on Friday, it is clear from Mitchell's testimonythat he did so. Thus, on cross-examination Mitchell ac-knowledged that it was on Friday afternoon that Price hadinformed him that Huntley had initially reported that hewould not be in because he had a cold and felt sick andlater had reported that his teeth were hurting very badlyand that he was going to see a dentist. Mitchell testified thathe knew even at that time that Price was going to ask Hunt-ley for a doctor's excuse, significantly explaining that it wasbecause "we" felt Huntley was abusing the sick leave pol-21 Under Respondent's absence rules, drivers were only required to call in15 minutes before departure time if they were going to be late or report a(second) day of absence.n On this point, I note in passing that Director of Distnbution Bill Mitch-ell was not responsive when questioned as to his awareness of Cochran'swillingness to schedule around Huntley. I find it either incredible or reveal-ing that Price and Mitchell would not have become aware of that circum-stance,icy. It would seem an opportune time to initially addressRespondent's applicable sick leave and pay policy (writtenrules and practices) and its policy in regard to requiringdoctors' excuses, the latter being alleged in the complaint tohave been more strictly enforced after the election.President Hugh Ashcraft testified generally that theCompany has had a sick leave policy since his associationwith the Company in 1963 and that there had been nochange of which he was aware in the Company's right toask for medical certificates or excuses in an enforcement ofits sick leave policy. Although I find Ashcraft generallycredible and his testimony as to general policy supported inthe record, I find it not so supported as to written or prac-tice implementations of that policy in the warehouse. In-deed, Ashcraft himself generally conceded that he was notdirectly involved in the implementation of such policies, aswere Mitchell and Bennett. However, it must be borne inmind that Bennett had only arrived in September. Ash-craft's lack of direct knowledge as to the implementation inthe warehouse appears rather demonstrably in the record.Thus. Ashcraft at one point related it as being his under-standing that a certain form setting forth Respondent's sickleave policy had been distributed to employees and postedon the employee bulletin boards. (The form, entitled "SickLeave Policy for Hourly Employees." with a date of March10, 1975, contains the specific statement: "The Companyreserves the right to request a doctor's certificate at an!time.") In the face of a significant number of employeesfrom several departments having testified that they hadnever seen the above (policy bulletin) form, Respondentidentified the aforementioned form as actually a policy bul-letin distributed to supervisors and contained in a supervi-sor's manual and conceded it had not been generally dis-tributed to employees or posted on employee bulletinboards. I find accordingly that the aforesaid policy had notbeen distributed or publicized to employees.°Nonetheless.I am convinced and I credit Ashcraft that such policy ex-isted. Respondent during material times had a sick leavepolicy whereby it provided employees with 5 days of paidsick leave a year, with no deduction being made for a firstor second day of absence due to illness; unused sick leavecould be accumulated by an employee up to 25 full day'sand thereafter, though at the rate of 10 half days per year.to a maximum of 25 additional half days. It was Respon-dent's policy that employees save their sick leave to enablethem to continue to receive their paycheck when an unex-pected illness occurred. Respondent, I find plausibly so.also had a policy that its beneficial sick leave programshould not be abused. I thus further credit Ashcraft that thecompany sick leave policy included a right to require adoctor's certificate. The issue nonetheless remains as to theparameters of application of that policy, including the writ-ten implementation of that requirement and of Respon-dent's established practices thereon. Moreover, I would ad-ditionally note Ashcraft's acknowledgments that the policyin the past was to ask the employee initially to bring in adoctor's excuse, not to discharge an employee: and his viewwas that the policy should be that if a man had excessM The record is wholly supportive in that many employees were not evenfulN versant with the policy, e.g., not all knew of the provisions for accumu-lation of sick leave. Their testimony as to Respondent's practice with regardto requiring a doctor's certificate is discussed in/fra14S DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsences or tardiness, the employee should be warned tolook out and warned that if it kept up, the Company wasgoing to have to start asking the employee for doctor's cer-tificates. The criterion would thus be the nature of the em-ployee's prior attendance record. Ashcraft also testified,and I credit him in this also, that there was no requirementthat the employee be previously warned and that the super-visor had the discretion when an employee called in sick tothen request the employee to bring in a doctor's certificate.However, Ashcraft testified further that if a supervisorthought there was some question about an employee's ab-sence, the supervisor should notify the employee to bring ina doctor's certificate and that in circumstances of a badattendance record, he would expect the supervisor to tell theemployee to get a doctor's certificate. Finally, Ashcraft ac-knowledged (what appears to me to be no more than a ruleof reason) that if an employee had never been to a doctor,the employee could not get one. I have earlier noted thatMitchell related that on Friday afternoon both Mitchelland Price had felt there was a question about Huntley'sabusing the sick leave policy. Wholly apart from consider-ation of actual awareness of Huntley's initial reluctance toprematurely release his scheduled worktime and Cochran'spart in scheduling around him, I presently observe that nei-ther Mitchell nor Price at that time directed that a requestbe made to Huntley for a doctor's certificate. Rather, Re-spondent's agents elected to wait until Huntley called in(Monday) (thus knowingly), at a time when Huntley wasready for work. On its face such action suggests the ap-proach was one of employee entrapment rather than polic-ing of sick leave policy. This is not the case where the em-ployee had failed to call in. Nor did any of Respondent'sagents ever ask Huntley for his explanation of the pur-ported variance in his reported illness.Huntley, who was not regularly scheduled to work Sun-day or Monday, was thus off September 26 and 27, respec-tively. By Monday morning Huntley felt well enough toreturn to work. On Monday morning (September 27), at Ia.m., Huntley called to inquire what time he was to bescheduled out Tuesday (early) morning, September 28. Atthis time Huntley spoke to Dan Price, supervisor of trans-portation. Price instructed Huntley he was to report at 4:15a.m., adding however, that Huntley was to bring a doctor'sexcuse. Huntley replied, "Okay." It was only after hangingup, however, Huntley realized the significance of what hehad been asked to do. (Huntley quickly realized that sincehe had no actually gone to the dentist and was already wellenough to report for work, he would be unable to get adoctor's certificate.) Huntley promptly attempted to callback Price. However, Cochran, whom he then reached, in-formed Huntley that Price was already at a meeting. Hunt-ley asked Cochran if there was any way he could reachPrice. Cochran told Huntley that Price would be at themeeting until 5:30 or 6 p.m. and that he probably wouldnot be able to get in touch with Price. As Cochran did nottestify, I credit Huntley that he made this immediate effortto reach Price to explain that he had not been to a doctorand would be unable to produce a doctor's certificate. Un-able to reach Price, Huntley reported at 4 a.m., September28 (Tuesday), for his scheduled 4:15 a.m., shift. Night dis-patcher Lefler asked if he had brought a doctor's excuse,informing Huntley that word had been left with Lefler notto let Huntley punch in if Huntley did not have a doctor'sexcuse. Since Huntley did not have a doctor's excuse, Leflertold Huntley that he did not know what the problem was,but that Huntley would have to call back after 7 a.m. thatday (Tuesday, September 28) and talk to Price. Again, asLefler did not testify, I credit Huntley as to the above par-ticulars.At 7:30 a.m. on September 28, Huntley called Price asdirected. Huntley then explained to Price that he did nothave a doctor's excuse because he had not gone to the doc-tor, but had instead stayed at home and used some medi-cine left over from a prior illness. According to Huntley,Price then said all he wanted was a doctor's certificate forSeptember 24 and 25. Huntley then asked (was it to berequired) even though he had not been to the doctor. Pricerepeated that all he wanted was a doctor's excuse for Sep-tember 24 and 25. Huntley then asked when they hadstarted requiring doctors' excuses for being off I day,' add-ing that both of them knew other employees had been outmore days without a doctor's excuse being required ofthem. Price replied the Company had a right to ask any-body it wanted for a doctor's excuse at any time. Huntleyasked Price if Price was saying he did not have a job untilhe produced a doctor's excuse. Price replied he was notsaying that and told Huntley that he should stay in touch.Huntley told Price that he needed to know. Price repliedthat he had to hear from Mitchell. Price essentially confirmsthe above conversation, except he relates that Huntley didnot tell him at that time he had not been to a doctor andthat he had learned that only later from Mitchell afterHuntley called Mitchell. (On cross-examination, Price ac-knowledged Huntley had told him that he did not have anexcuse.) According to Price, although he had not viewedHuntley's absentee record prior to requesting a doctor's cer-tificate, he had recalled that Huntley had a problem gettingto work on time and was out quite a bit, and he relates thatthat had a bearing on his requesting a doctor's certificatefrom Huntley. I do note at this juncture that Price testifiedon the one hand that he had nothing to do with actuallyterminating Huntley, that he did not make any recommen-dation, and, on the other, that he told Huntley he had totalk it over with Mitchell and did so. On Tuesday, Septem-ber 28, Price reported to Mitchell that Huntley had toldPrice he would bring a doctor's statement and that Huntleydid not have it, and Lefler sent him home with instructionto see Price; Price also reported that Huntley had calledPrice and wanted to know if he had been terminated, andPrice had informed Huntley he would have to talk it overwith Mitchell.3According to Huntley, not having heard from the Com-31 Although some of Huntley's testimony makes reference on Huntley'spart to being off I day (no doubt a testimonial vestige of his recollection ofhis arrangement with Cochran), he was actually off 2 scheduled workdays.Similarly, I reject as without foundation Price's testimony that he felt Hunt-ley was trying to rip him off for 4 days' sick leave. noting that with cross-examination on the point, Price readily conceded Huntley was off but for 2days.32 I do not credit Mitchell's version (in/ra), of receiving a report from Pncethat Huntley had asserted he would not get one. I do not view such as beingplausible under all the circumstances. I have rather credited Huntley's ver-sion. (I would note further that even Price's record (incident report) does notrecord such a statement as made by Huntley, nor did he testify to thateffect.)146 HARRIS-TEETER SUPER MARKETS. INC.pany. Huntley called on Mitchell on September 29(Wednesday) at 9 a.m. and asked Mitchell if he had as yetmet with Price. Mitchell told Huntley he had not. Huntleyasked what his job status was, and Mitchell related thatHuntley had not brought in a doctor's excuse. According toHuntley, Mitchell at that time only advised him that theywould stay in touch with him. Huntley replied he needed toknow if he had a job or not; if he had a job he would like togo to work, because he had a family to support and bills topay just like everybody else; and if he did not have a job, hewould like to know if he was terminated. Mitchell confirmsreceiving the call from Huntley but recalls it as occurringon Tuesday, September 28. Mitchell also asserts he toldHuntley he had just finished having the meeting with Price.Mitchell's version is that Huntley at that time told Mitchellhe had not been to a doctor, did not have a doctor's certifi-cate, and was not going to get one and that Huntley saidthat he wanted to be terminated, that he could not sitaround the house, and that he had to go out and find a job.There is variance in Mitchell's testimony in that at onepoint he recalls he had then told Huntley he would takecare of it shortly, and on another occasion he relates he toldHuntley he would terminate him. (Huntley denies he everasked to be terminated.) According to Mitchell. he subse-quently discussed the matter with Bennett (and counsel) butnot Ashcraft, that they then reached a decision to terminateHuntley, and that he had informed Price not to scheduleHuntley further. Mitchell related that the decision wasmade that morning to terminate Huntley because he didnot produce a doctor's certificate and for his unexcused ab-sence.Mitchell asserts that rules and procedures applicable inthis area have existed since 1974, that copies were distrib-uted to employees (and signed), and that a copy was posted.(These rules also referred to Respondent's right to request adoctor's certificate at any time.) Huntley testified he neversaw the printed rules. The rules have, in their printed form,a provision for employee signature acknowledgment. Nonesigned by Huntley (or, for that matter. by any other em-ployee) were produced covering any material period, letalone prior to the election. Numerous employees supportedHuntley that the pertinent rules had not been distributed orposted or that the doctor's certificate requirement had notapplied to them prior to the election. I credit Huntley andemployees generally that they were unaware of theseprinted rules and find further that they had never been re-quired to produce doctors' certificates, although many hadbeen absent more than Huntley. Respondent answers thatthe requirement was not always exercised. I otherwise notethat Huntley had fully conformed with sick leave absencepolicy in regard to timely notifying the Company of hisabsence. The pertinent rules provided:(15) Any employee desiring to be off for personal rea-sons for one-half (1/2) or more days most notify hissupervisor no later than twenty four (24) hours prior tothe time he wishes off. It will then be the judgment [sic]of his supervisor as to employee being off with permis-sion. Any employee off without permission will be sub-ject to dismissal. (The above policy does not apply tosickness, but employee must call in 15 minutes prior toreporting time if sick and talk directly to his supervisoror foreman.) The company reserves the right to requesta doctor's certificate at any time.(16) Any employee off work for more than one daymust make arrangements before leaving or must calltheir supervisor daily so as to keep him posted as towhen he (employee) expects to return to work. Anoneviolating this procedure will forfeit an, sick p due.I note that the rules provide for no standards or specifica-tions for excuse application. At best, it is thus discretionaryand involves a consideration of Respondent's practices (dis-cussed inJfra).Mitchell's recollection of his conversation with Huntle3contained other inconsistencies. Thus, on direct examina-tion, he acknowledged that Huntley had told him in theirinitial conversation that he had not been to a doctor, but oncross-examination Mitchell asserted that he had not beentold by Huntley or Price that Huntley had not gone to adoctor. I am convinced, and I find, that at the time thedecision was made, not only Mitchell but also Price, wereaware that Huntley had not gone to the dentist or to adoctor. Mitchell acknowledged that Huntley would not heable to furnish a dentist certificate for those days if he hadnot been to a dentist, then adding Huntley should haenever said he was going to do so. As noted, Mitchell at onepoint related he told Huntley that he was going to termi-nate him. Price offered testimony in corroboration that hewas present for Mitchell's conversation with Huntlex andthat he heard Mitchell ask Huntle,. "Do ou want me toterminate you?" and heard Mitchell add that he svould doso immediately. Unfortunately, such was wholly inconsis-tent with Mitchell's other relations that Huntle's allegedrequest for termination was not a factor. indeed, that thedecision was not made at that time. but rather later andonly after a consultation with Bennett (and counsel): suchprecautions assertedly were undertaken by Mitchell, ironi-cally, because of his awareness of Huntley's strong unionactivities and his membership on the negotiating committeeand because of Mitchell's awareness that they might be fac-ing unfair labor practice charges over the discharge ofHuntley. Under the total circumstances, I credit Huntley'sversion that on the occasion of calling Mitchell on themorning of September 29, he was informed b Mitchellonly that he had not as yet spoken to Price, that Huntley bythen had not been allowed to work on two shifts, and thatHuntley had pressed upon Mitchell a need to know if hehad a job or not in the manner he reports. I note that Ben-nett's references to a meeting with Mitchell and Price onthe morning of September 29 further convinced me of theaccuracy of Huntley's recollection as to the date of his con-versation with Mitchell being the morning of September 29.especially in view of Price's documentary recording thatHuntley had called Mitchell on September 29. I so find.The Events of the First Negotiation Meeting onSeptember 29Huntley testified that when he arrived for the negotiationmeeting on September 29, he found the union committeeand the representatives of the Union already there. There-after, Ashcraft entered and stated that he saw that Mr.Huntley was there and that Huntley had called that morn-147 DEC(ISIONS OF NATIONAl LABOR RELATIONS BOARDing and asked that he be terminated, and they had ac-cepted." Huntley told Ashcraft that it did not happen thatway, that he had only called Mr. Mitchell to find out whathis job status was, and that he only wanted to know if hehad a job or not. Ashcraft stated that that was his under-standing and that he would have to check it out withMitchell, and he then asked for a 4- or 5-minute recess fiorthat purpose.4Ashcraft subsequently returned and stated,"Mr. Huntley, you are terminated." Coutlakis then in-quired of Ashcraft what the reason was for firing Huntley.Ashcraft replied that they were firing him for excessive ab-senteeism and past job performance.'5Coutlakis immedi-ately questioned Huntley's discharge for the above reasons,asserting his understanding that Huntley had a good at-tendance record and that his job performance had not beenall that bad. Coutlakis stated that the Union wanted theEmployer to take another look at this, because they wantedthe Employer to understand the impact of what they weredoing. The Union also brought up the names of severalother individuals who had been discharged or had workassignments changed, with the request that these mattersalso be looked into. Ashcraft said that it would take sometime, and they would have to look into the records. It wasagreed that a special meeting on October 13 would be heldto discuss these matters. Huntley testified with corrobora-tion and without contradiction that there was no mention inthis meeting of his failure to produce a doctor's certificate13 The following findings of fact are based upon essentially mutually con-sistent and corroborative testimony of employee Huntley, Union Represen-tatives Emanuel Coutlakis (secretary-treasurer of Local 525 and an interna-tional representative for the Amalgamated Meat Cutters) and Tony I)eanMuncus (an organizer for Local 525), and employee members of the Union'snegotiating committee. In many respects, the testimony of Ashcraft and Ben-nett was not inconsistent therewith. In those instances where there is a vari-ance of substance, such is noted, and the matter is resolved.3 Ashcraft testified that he had been informed by those in charge of Hunt-ley that he had been terminated, but at that time he had no details. He hadbeen informed that Huntley had called in and had wanted to be terminated.Although Ashcraft did not think he had stated that Huntley had requested tobe terminated, he did not deny that he made that statement. Bennett recallsthat Ashcraft had made the statement in substance. When called as a witnessby Respondent, Ashcraft denied that he left the negotiation meeting to checkwith Mitchell, recalling then that he had only left once to check on certainwage increases that the Employer was desirous of putting into effect. Bennetthas the Union calling the caucus. However, Mitchell testified that at thattime he was called to Ashcraft's office, where Ashcraft directed that he re-port to him the things leading up to Huntley's discharge. Significantly,Mitchell learned from Ashcraft's secretary at that time that Huntley hadalready arrived and was in the negotiation meeting. I am thus wholly con-vinced that Ashcrafl misrecollects and that he did, in fact, leave the negotia-tion session for the purpose of checking Huntley's termination out with Mr.Mitchell, as Huntley and the others relate.15 When called by Respondent, Ashcraft testified that he did not say thatin this meeting. However, when initially called as a witness by the GeneralCounsel at the outset of the hearing, Ashcraft's testimony had been that hedid not deny he had said it but did not recall saying the reason for thedischarge of Huntley was excessive absenteeism and past job performance.Bennett's testimony was that there was no reference to a reason made at thatmeeting. However, on cross-examination Bennett conceded that Coutlakishad made it clear from the very beginning that the Union was interested inHuntley's case. I note that on October 4, 1976, Huntley obtained from thepersonnel office of the Employer the separation notice required for the Em-ployment Security Commission of North Carolina. Therein it is providedthat a detailed reason for separation be given. Shown on the form is "unac-ceptable attendance record." Under all of the above circumstances, includ-ing the credible testimony of Huntley, corroborated as it is by other wit-nesses. I credit Huntley that he was first informed in this meeting that he wasbeing terminated for excessive absenteeism and past job performance.being the reason for his discharge.', Muncus testified thatthe discharge of Huntley was left open, with Muncus to callthe Company about it. Pursuant thereto. Muncus did callAshcraft, who advised him that he had not had a chance todiscuss it further with Bennett and with Mitchell and thathe would get back in touch with him. (Muncus testified(without contradiction) that he later received a call fromAshcraft's secretary advising him that Ashcraft was tied upand had had no chance to have the meeting. Muncus leftword that Ashcraft should call him. Coutlakis testified thaton October 4 he received a telephone call from Ashcraft.('outlakis testified without contradiction that Ashcraft toldhim on that occasion that they had reviewed the record,and their suspicion was strengthened that the discharge ofHuntley was because he had a bad absentee record. Coutla-kis testified that there was no mention even at this time of adoctor's excuse or failure to produce a doctor's excuse asbeing a reason. I credit C'outlakis, having noted previouslythat the collateral termination slip of the same date, pre-pared for the state employment office, listed an unaccept-able attendance record as the sole reason for separation. OnOctober 7 Coutlakis telephoned Ashcraft to receive assur-ances that the Company would have the records of Huntleyavailable for the meeting of October 13, and Coutlakis con-firmed that conversation by letter dated October 8. At thattime Coutlakis had not received a certain letter, dated Octo-ber 6, from Ashcraft. The latter letter provided:This will confirm our conversation of' October 4thregarding the reasons for Mr. Bill Huntley's discharge.Mr. Huntley had a record of tardiness and failing toreport for work. Hle had been instructed on a recentday's absence to bring a doctor's certificate which hefirst promised to do. Sometime later he refused to bringone in and said that he was not going to bring one in.He reportedly said, "Why don't you just go ahead andterminate me so that I can get another job?" He wasdischarged for his unacceptable attendance record andhis attitude about it.The meeting to discuss discharges was held on October13, as scheduled. Ashcraft read off the attendance and ab-sentee record of Huntley, and Coutlakis copied it. In perti-nent part, for 1976 the record reflected four incidents oftardiness during a 6-week period in March and April, withHuntley receiving a consultation report on April 28 fromPrice recording the employee being advised that he mustreport as scheduled." Huntley's file also records but one'6 1 have noted that a form was prepared by Mitchell which lists as reasonfor separation "insubordination-refusal to obey instructions." Significantly,the form was to be submitted as soon as termination was known, and it bearsthe date September 29, 1976. The execution of the form on September 29thus lends support to the earlier finding that a decision on Huntley was madeon that date.37 The consultation report is a procedure utilized by the Employer to bringto an employee's attention that his work habits in some respect have becomedeficient. The specific and acknowledged tardinesses are March 11 (15 min-utes). April 9 (20 minutes), April 21 (8 rmnutes), and April 23 (35 minutes).Huntley's record in years past reflected that in 1972 he was 3-3/4 hours lateand had received a written reprimand, in 1973 was 2 hours late and hadreceived a written repnmand on April 17, and on May 4 received a secondreprimand with a notation that if a third incident occurred by July 3, hewould receive a 5-day suspension. In 1974 he received a written reprimandfor I hour and 10 minutes with notice that if he was to have a secondincident by April 3, he would receive I days suspension. There were other148 HARRIS-TEETER SUPER MARKETS. INC.incident of absence for illness, on May 4. The file containedtwo other incidents of significance. Thus there was a consul-tation report with a date of April 3. 1976. for tardiness andnot reporting for work as scheduled and absenteeism fromwork. (I note in passing that as of that date there had beenno incident of absenteeism by Huntley reported in his filesince October of 1975 and no recent absence at that time.)Finally, apart from matters relating to the instant absencesand discharge, there was one other incident report reflectinga tardiness of 15 minutes on August 19.After Coutlakis had recorded the respective incidents, hestated that Huntley's record was not a bad record at all.Ashcraft replied that they thought it was bad. Huntleystated that their record was not right anyway, as he had hadonly one written warning on April 28. and that he was nottardy or absent on August 19, as he had not worked thatday. Coutlakis then requested the records. Ashcraft repliedthat they were not there to go into a kangaroo court. Cout-lakis reiterated that Huntley's record was not as had asthose of other employees. At that point Ashcraft inquired:"What about the doctor's excuse? The man said he wouldbring one and did not." Coutlakis pointed out that nor-mally Respondent asked for a doctor's excuse when a manhad a bad record and wanted to point it out to him and getit corrected. Ashcraft replied that Huntley was a winner oftheir truck rodeo, a top driver, and they did not want todischarge a man like that. Coutlakis testified without con-tradiction that the Union was not allowed to review therecords at that time. However, the April 3 and August 19incident records were introduced in the instant record.Huntley testified concerning the April 3, 1976, written rep-rimand (employee consultation), that not only had he neverseen it before but also, as to his purported signaturethereon, he was absolutely positive that it was not his signa-ture. It is especially noteworthy, particularly in the face ofsuch claim, that Price, also a purported signer, which wouldthus indicate Price had conducted the interview, did nottestify at all to this document and that Mitchell. to whomsuch documents were regularly forwarded, had no recollec-tion as to it. Under the circumstances, I credit Huntley. Ifurther reject the aforesaid document as being totally unre-liable evidence, and I shall afford it no probative value insupport of the incident depicted by it. I further am con-strained under these circumstances to review the moreclosely other documentary evidence as to Huntley's termi-nation and find such in many respects also questionable.38reflections of two incidents of being a few minutes late and one incident ofbeing 10 hours late due to car breakdown. without apparent reprimand.There was another incident reflected of an absence without calling on May27. More recently and thus more pointedly, in 1975 there were about fourincidents reflected, with no repnmands or consultation reports. Indeed, in1975 there were only two incidents of tardiness, on October 10 (20 minutesland November 6 (30 minutes). The other two incidents related to absencesdue to sickness, with the first on January 24 reflecting timely report and thesecond on October 23 reflecting that the call reporting illness was 10 minutesafter the scheduled report time. Huntley's 1975 record clearlb is not support-ive of excessive tardiness or absenteeism.n I note that the written warning of April 3, 1976, for absenteeism is theonly item listed out of chronology on the sheet that was prepared of Hunt-ley's record of attendance and absenteeism provided to president Ashcraftfor the October 13 meeting I find that coincidence and Bennett's explana-tion therefor as being simply because of an untrained secretar' as comingclose to the point of straining credulity: as does its disappearance fromHuntley's personnel file at time of investigation of this matter at the regionallevel as is also evidenced in this record occurred.Huntley also testified that in regard to the incident report ofthe tardiness of August 19, 1976, he had also never seen itbefore. More significantly, Huntley testified that he did noteven work that da5.Huntley's daily driver's log was thenintroduced into evidence, and it establishes the fact per ad-venture that he did not work that day. Huntley offered ex-planatory testimony that, in fact, on that day he hadswapped his regular schedule with another driver to accom-modate the latter driver. an incident of which it appearsPrice was not aware. Even more pointedly, the recordclearly reflects that this particular incident during investiga-tion at the regional level reflected an incident with onl) thedate of "August 19." with the notation of the ear "76"not entered. In contrast, the exhibit introduced into evi-dence reflects the year "76." It was subsequently estab-lished from Huntley's timecard that the particular tardinessin all probability was tbr August 19. 1975. Unexplainedsatisfactorils in my view, was the entrOof the ear 1976and, more pointedly, the utilization of that tardiness at anobvious time when the year was not entered on the card,itself suggesting that such an investigation of Huntley's cir-cumstances as was being accomplished by the Employerwas not one reasonably to be viewed as directed at deter-mining actual performance but rather at bolstering a priorposition taken. The significance of these two documentscannot he overemphasized. For if neither event occurred,the resulting record of Huntley simply pales when consid-ered with the records of many other employees, includingseveral drivers who were retained with many more attend-ance and absentee incident reports, which the Employerobviously found acceptable theretofore. Nor is this some-thing that Respondent may reasonably be concluded tohave overlooked, for even Ashcraft recalls at least a generalprotestation by Huntley concerning some of the reportsbeing wrong in the October 13 meeting. Bennett also re-called that Huntley seemed to disagree with the documents.I have also considered Bennett's assertion, in explanationof Huntley's seeming disagreement and Bennett's nonre-cording of the question, that such loses sight of the fact thatabsenteeism and tardiness were not the issues but ratherthat the man had been asked to furnish the doctor's certifi-cate, had agreed to do so, and had then refused to do so.However, Bennett acknowledged that he was not at thattime familiar with Respondent's sick leave policy imple-mentations in the warehouse and also that he was notaware that Huntley had not gone to a doctor prior to thehearing. Finally. I have considered Bennett's assertion thatothers a few weeks earlier had been terminated for beingasked to furnish documentation and having also refused todo so and that Respondent's position was that Huntleyshould not be afforded privileged treatment. However, Ifind on the record before me that the instances relied upon(Mills, Reece. and Cornelius) are totally dissimilar on theirfacts.Respondent provides its employees certain paid holidays,including Labor Day. However, Respondent's retail storesare open every day. Thus, it is required that certain employ-ees be scheduled to work on holidays, including Labor Day.To avoid incidents which have occurred in the past, where asubstantially insufficient work force reports for work on aholiday, it was Mitchell's practice prior to the (work) holi-day to hold supervisory meetings and instruct the supervi-149 I)DECISIONS OFI NATIONAL LABOR RELATIONS BOARDsors to remind the employees that they were expected towork their schedules and that if they were not present, theywould have to get proof (provide reason). Mitchell furthertestified without contradiction that 2 weeks before a holi-day he posts a notice to all employees with respect to theupcoming holiday and their requirements as a regularscheduled workday. Thus, as to employee Mills, Watsontestified that Mills, scheduled to work Labor Day, did notshow up on Labor Day and that when he reported on Tues-day, Watson inquired what the problem was. Mills assertedthat he had gone to the beach and had mechanical break-down problems. Watson inquired about a repair bill anddirected Mills to provide it to him the following day. Super-visor Watson related that the Reece situation was essen-tially comparable, with Reece not working on the scheduledLabor Day. Reece was allowed to work on the Tuesdayfollowing Labor Day, but was directed to produce a certainrepair bill that he said he had. However, when Reece re-ported the next day, he told Supervisor Watson that therepair bill had gotten misplaced. Watson then directed thathe needed to see a duplicate before Reece could report towork. On the following day Reece did not show for workbut did come in at lunch to pick up his check. At that timeWatson informed Reece that he would have to see the re-pair bill by Friday, or he did not have any choice but toterminate him. Watson did not see Reece thereafter, and.accordingly, he did terminate him on Friday. Watson re-ported both incidents to Mitchell. Grocery SupervisorDoug Jones testified that Cornelius was scheduled also towork on the Labor Day weekend and that rather than callhis foreman (as required), Cornelius had simply sent wordby another employee that he would not be in, that he wassick. When Cornelius reported for work the next day, Jonesrefused to allow Cornelius to go to work and instructed himto bring in a doctor's certificate. On the following dayCornelius came in and told Jones that he did not have adoctor's certificate and that he had no intentions of gettingone. Jones brought Cornelius to Mitchell, and Corneliusrepeated to Mitchell what he had told Jones.',There are obvious differences in Huntley's situation fromthe situation of employees who are absent on a holidayschedule when scheduled for work, particularly after beingprewarned that proof will be required of them if they areabsent, and also of an employee who similarly fails to re-port as scheduled on a holiday weekend and has failed tocall in directly to report his illness and then subsequentlyadvises his superiors that he has no intentions of gettingone. Huntley had not been prewarned, and he was not ab-sent on a holiday. Huntley had called in timely and directlyto report his illness. Finally, I have credited Huntley that henever told his superiors insubordinately that he had no in-tentions of getting a doctor's certificate, but rather had in-formed them prior to termination that he had not been to adoctor. The more is this difference apparent when it is clearthat the employee involved is a top driver of the Employerand had not even used accumulated sick leave from prioryears, let alone used sick leave in the instant year in a man-ner reasonably suggestive of an abuse. There is not even a9 Cornelius did not testify. I thus credit Supervisor Jones that employeeCornelius had told Jones and later Mitchell that not only did he not have adoctor's certificate, but also he had no intentions of getting one.shred of' evidence that Respondent, by any of its supervi-sors, ever inquired of Huntley for his explanation, whichwould appear to me to be the most fundamental inquiry ifthey were genuinely concerned with only the variance in hisreports to the dispatcher. Thus, Huntley was never affordedthe opportunity to explain that taking a cold always hasaffected his sinuses and teeth, a matter which he well mayhave been able to establish independently to Respondent'scomplete satisfaction, had he been asked. However, I amwholly convinced from the state of this record, from thetestimony of Huntly which is substantially corroboratedand consistent with the testimony of many other crediblewitnesses, and in contrast with the testimony of Respon-dent's supervisors in this matter, which not only containinconsistency but also actually provide indicated documen-tary discrepancies of an unacceptable and of a totally unre-liable nature, that in fact Respondent in its treatment as toHuntley's absence was not interested in ascertaining all thefacts relating to Huntley's situation for a determination ofwhether this valuable employee should be retained butrather that Respondent's supervisors and agents, Price and/or Mitchell, opportunistically seized upon Huntley's cir-cumstance and discharged him with real motivation of dis-charging a recently revealed leading union adherent whowas to take part in the negotiations shortly to commence. Ifthe seriousness of such violation gives cause for any pause,the background of the unfair labor practices earlier foundin the present proceeding (as well as official notice of theprior proceeding) render this evidence weighted conclusioncongruous and all the more factually convincing. I thusconclude and find that the reason ultimately advanced forHuntley's discharge, failure to provide a doctor's certificate,was itself pretextual. as were all the other vacillating rea-sons advanced, and that Respondent rather did dischargeits top driver. William Huntley, on September 29, becauseof his union activities, in violation of Section 8(a)(3) and (1)of the Act.4I have been also persuaded by the weight of the credibleevidence and find that the Respondent utilized its doctorcertificate rule as a pretext for the discharge of WilliamHuntley. The record supports the conclusion that this rulewas discriminatorily applied to Huntley as compared withmany other employees, including drivers, whose attendancerecords were far poorer than Huntley's.The complaint has also alleged by amendment made atthe hearing that after August 5 Respondent more strictlyenforced its rule requiring employees to produce doctors'certificates because its employees had elected the Union astheir bargaining representative. The record reveals that asignificant number of employees testified that to theirknowledge, the rule was never enforced before the election,but after the election supervisors had begun regularly re-questing a note from the doctor upon absences. Employeesfrom various departments (for example, drug and grocerydepartments, meat and meat receiving, salad kitchen andbakery), many of whom had themselves had occasions fori Nor do overlook Mitchell's revealing testimony on cross-examinationthat the reason for Huntley being terminated was what was determinedthrough Mr. Bennett through counsel, but not what he had reported to Ash-craft in their conversation on September 29. Bennett testified he was new atthe time and a listener, though he had taken Ashcraft aside to warn him ofthe impact of discharging a member of the Union's negotiating committee.150 HARRIS-TEETER SUPER MARKETS. INC.significant numbers of absences. testified variously thatprior to the election they were not aware of any employeesbeing required to bring certificates in, whereas thereafterthey were. Respondent does not contest the above-men-tioned requirements of doctors' certificates postelection. Itis Respondent's position that doctors' certificates had beenrequired in the past, though not in all circumstances orfrom all employees. Such a position places no little burdenupon the General Counsel in prevailing on this allegation,particularly where I am convinced that such a rule did existand that it had in fact been used, e.g., with appropriatewarnings to insure employees' attendance as scheduled onholidays and over holiday periods. Employee Doug Dover.whose testimony I have found wholly credible in a numberof other instances, testified that Nance had instructed himafter the election that if any of the employees working un-der him were off for 2 or more days, Dover was to makesure they had doctors' excuses before they clocked in. It willbe recalled that Nance did not testify. Dover also testifiedthat, being a leadman of some 8 months prior thereto, hewas not aware of any employee ever being asked to bring ina doctor's certificate for an absence. I credit Dover.Respondent did offer the testimony of Bennett that hehad made a random selection of employees' files. whichcontained doctors' certificates which reflected that doctors'certificates were received on various dates before and afterthe election. Thus, Respondent offered a compilation cover-ing some 33 employees supervised by various supervisors.Specifically, the files of four such employees employed un-der the supervision of Price reflected doctors' certificatesreceived prior to August 5, 1976. I note in passing GeneralCounsel's contention that even the weighted proportion ofdoctors' certificates reflected in these random file selectionsoccurring after August 5, 1976, is supportive of and war-rants the conclusion that doctors' certificates were requiredwith much greater frequency after the election than beforeand thus evidence an altered implementation of the rule.There is some support and merit to General Counsel's con-tention. Thus, I note there are 26 such incidents preelectionand 46 such incidents postelection. However, I do not re-gard the number alone dispositive of the issue, since the 26preelection incidents cannot be regarded as insubstantial ifthey reflect incidents in which doctors' certificates were ac-tually required. However, significantly, essentially no proofwas offered from the respective files that reflected that adoctor's certificate was required versus being voluntarilyproduced. Strangely, Respondent then produced the testi-mony of only one of the listed supervisors to support thecontention that the listed doctors' certificates were pro-duced as results of supervisors' requirements. Price initiallyacknowledged only one individual as having produced adoctor's certificate for him voluntarily (J. P. Knuckles).There were four other individuals whose files reflect pre-election doctors' certificates (Bobby Glenn, Terry Hender-son, John A. Cash, and James F. Horn). Price testified gen-erally that with regard to the I employees listed under hissupervision (with the exception of Knuckles), if a file re-flected a doctor's certificate, it was one that he had re-quired. However, after an extensive cross-examination as toindividuals whose files reflected doctors' certificates presentprior to the election, Price acknowledged that he had noindependent recollection of the details of those incidents. (Inote in passing that each of the abo\ e individuals also hadmore incidents of tardiness and absence tIhin did lluntlein comparable periods.) Even more pointedl,. one em-plovee. Hlorn, was present and available and testified thatno supervisor had required him to bring in the doctor'scertificate contained in his file. While the other three em-ployees did not testilf, the record nonetheless does reflectvarious circumstances further substantiallly weakeningPrice's assertions.4Equally strangel, Supervisor Watsonoffered no testimony in support of the exhibit and his prac-tice, though some 14 of the instances preelection related toemployees (100) under his supervision. In contrast. MichaelFrick (testifying as to two such incidents) testified that hisdoctor's excuses were given to the Compan\ oluntarily, asdid employee McMurray. Similarl., Supervisor Jonas didnot testify at all, while employee Beatt testified that herdoctor's certificates had been presented voluntaril (t\wo in-cidents).Bennett also testified that the rules were posted on all ofthe bulletin boards and that when new people start they aregiven a cops of the rules. However, it must be recalled thatBennett did not come on board until September 20. 1976.Even the rule itself provides onl that the Employer mayrequire a doctor's certificate. Bennett's testimony as to theimplementation of the rule was that the doctor's certificatecould be required by a supervisor when an employee hadless than a good absenteeism tardy record, when it wassuspected that the individual was not giving an accuratereason for being absent. or when it was beneficial to theemployee and the Company to continue to work. HoweerBennett acknowledged that his understanding of the (prac-tice) implementation was not something that he posessedwhen he first started, but rather something which he arrivedat over a period of time. However, even Bennett was totallyunconvincing with regard to the application of the rule toan individual after the fact when the individual had notbeen to a doctor. Supervisor I)oug Jones testified only thatit was common knowledge that a supervisor could ask for adoctor's excuse and was not definitive as to the implementa-tion. In final analysis, I am satisfied that the weight of theevidence from General Counsel's witnesses and the docu-ments of record continue to predominate and support theconclusion that although doctors' certificates had on occa-sion been required from time to time in the past, e.g. onwork holidays, in the case of employees with bad attend-ance records, they were required after the election in fargreater frequency than they were prior to the election. I amthus convinced and I now find, that the Employer. follow-ing the election and as part of a hostile reaction to theselection of the Union as their representative, began to re-quire of its employees a greater accounting on their ab-sences and that the same constitutes restraint on exercise ofSection 7 rights and an independent iolation of Section8(a)( I) of the Act.4 Included would he: an instance of a recited doctor's certificate not beingpresent in the file, with other documentary evidence indicating the individualhad worked, though reporting late H(enderson), with another oi same rea-usnahbl relating to an industrial accident (Henderson). as was the case withthe final emplosee (('ash)151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Alleged Unfair Labor Practice Strike1. The prior proceeding as background4Before proceeding to a consideration of the evidencebearing upon the nature of the strike and related allegedviolations of Section 8(a)(3), some additional reflection onthe prior unfair labor practices as motivational backgroundto the above is warranted.I have treated in considerable depth above the state ofcertain independent evidence of this proceeding, findingthat such established that a significant number of specificacts and instances of conduct of Respondent's warehousedepartment supervisors and/or agents had occurred andconstituted interference, restraint, and coercion of employ-ees engaged in protected activity. However, both GeneralCounsel and the Charging Party in their initial briefs haveessentially argued that the matters considered herein fairlyare to be viewed as but a continuation of an overall andunabating deliberate strategy of Respondent to defeat andultimately destroy the Union's organizational effort initi-ated at its warehouse. It is thus deemed wholly warrantedat this juncture to reflect a proper awareness by me of thespecific unfair labor practices which the Board has already(adopted) found to have occurred in the earlier proceedingbrought before it and which unquestionably constitute stilladditional relevant background both to a determination ofthe true nature of the strike and, as well, to a proper evalu-ation of Respondent's true motivation in regard to certainadditional 8(a)(3) allegations of the instant proceeding. Itake notice of the following.Employee organizational activity initially began at Re-spondent's warehouse in December 1974 and continuedthere in 1975 and on into 1976. The new-adopted findingsreveal that employee protected activity was unlawfully andsubstantially impeded during the above period and throughApril 1976 by certain conduct of Respondent heretoforedetermined to be in violation of Section 8(a)(l), (3), and (4)of the Act.More precisely, the Board has now affirmed earlier find-ings made in consolidated Cases 11 CA 6308 and I I-CA65424' that during the material time of the employees' ini-tial organizational activity in 1975 through April 1976, spe-cifically: (a) that Respondent had promised and grantedraises to employees to induce them to refrain from support-ing the Union or engaging in union activities, solicited em-ployees to inform on the union activities of other employeesand to engage in surveillance of their union activities, andinterrogated employees unlawfully about their union activi-ties, about the union activities of other employees, or abouttheir participation in a Board proceeding, all in violation ofSection 8(a)(l); (b) that Respondent advanced pretextualreasons for its discharges of truckdriver Jimmy Martin (anemployee of 23 years' service) on October 7, 1975, and offorklift operators Jerome Little (an employee of 16 years'service) and James Wright (an employee of II years' ser-vice) on October 10 and 16, 1975, respectively, and thatrather the above discharges (accomplished over but an 11-day period), viz, of Wright (general chairman of the em-42 Harris-Teeter Super Markets, Inc., 231 NLRB 1058 (1977).al Harris-Teeter Super Markets, Inc., supra.ployees' organizing committee) and of Martin and Little(each cochairman of same), who were 3 of the (then 250)employees most actively involved in the Union's organiza-tional campaign, were in fact accomplished for discrimina-tory reasons and in violation of Section 8(a)(3) and (1) ofthe Act: and (c) that employee Earl Nixon, who had testi-fied in the earlier proceeding, on March 10, in support ofcertain such matters, was himself also discharged on April15 (during adjournment) by Respondent for the dual reasonof discouraging employees in their union activities and be-cause Nixon had given testimony earlier in that proceeding,in violation of Section 8(a)(3), (4), and (1) of the Act.While, on the one hand, a caveat is still in order thatother alleged unfair labor practices herein still to be evalu-ated must receive convincing support from credible evi-dence of the instant record, on the other hand, it seems tome that it would be nothing short of naivete to assume thatthe above widespread and serious continued interferenceswhich I have now found occurred and were committed byvarious warehouse department supervisors and firstlineforemen. which are further observed to follow so closely onthe heels of the earlier and substantial unfair labor practicesas determined by Administrative Law Judge Jalette andadopted by the Board, were not accomplished without basicawareness of' the superiors of these warehouse supervisorsand foremen. Indeed, it seems to me the more reasonably tobe concluded under those circumstances that such are butmirror reflections of a deep-seated hostility toward theUnion on the part of those superiors. I so conclude.2. The nature of the strike which commenced onNovember 17The General Counsel and the Charging Party contendthat the strike which commenced on November 17 was anunfair labor practice strike from its inception and through-out its duration. Respondent would contend that the strikewas essentially occasioned by the Union's displeasure overthe progress of negotiations. Subsequent (material) negotia-tion meetings were held on October 27 and November I I,16, and 18. The General Counsel presented credible evi-dence of employees who served on the negotiating commit-tee and of the union representatives conducting the Union'snegotiations that the subject matter of the negotiations didinclude the (prior) discharges of its chairman and twocochairmen on the organizing committee (Wright, Little,and Martin) and of Nixon (who testified in the prior pro-ceeding) and, more recently, of Huntley (who served on thenegotiating committee) as well as threats by the Companymade against other employees. Although Ashcraft un-equivocally denied that there was any mention of the dis-charges in the meeting of November 6, Ashcraft franklyconceded that the discharges had come up inferentially innegotiations in regard to the parties' discussions on arbitra-tion. Bennett conceded that there were several referencesconcerning Huntley during the negotiations, and I havepreviously adverted to Bennett's initial counseling of Ash-craft as to the impact of firing Huntley, who was a memberof the negotiation committee.Wholly apart from the Company's position with regardto no mention of the particular discharges in the final nego-tiation session (prior to the strike), the evidence is over-152 HARRIS-TEETER SUPER MARKETS, INC.whelming that the Company was on advance notice thatthe Union was contending that unjustified firings had oc-curred. Clearly, the Company was aware at this time thatthe Union had filed earlier charges contending such wereunlawful and that a hearing thereon had been already held.The Company had received notice of unjustified firingsfrom several sources. The evidence is overwhelming in thisrespect, and I see no useful purpose in reciting the full de-tails thereof; recitation of sources will suffice. This finding isfurther supported by a certain letter, dated October 25,from Coutlakis directly to Ashcraft: by the reports of theunion representatives and negotiating committee to assem-bled employees on October 30, prior to a strike being au-thorized; by the discussions in negotiations with respect tothe arbitration clause;" by the nature of certain letters (ini-tially drafted by Coutlakis) addressed from affiliated orfriendly organizations (to the Union) to Ashcraft recitingreferences to unjustified firings and Respondent's antiunioncampaign; by contemporaneous (union) literature; by thepicket signs themselves, which variously related that theCompany was unfair and had committed unfair labor prac-tices; and finally, totally convincing under all of these cir-cumstances, by (a) a certain press release on November 17.1976, which contained specific references:The Union claims the Company is unfair to its workersand cites the firing of three Chairmen of its OrganizingCommittee during the organizational drive and the fir-ing of a member of the Negotiating Team after Con-tract Negotiations had begun as an example of theCompany's contempt for modern industrial relations,and (b) a press release of November 20, 1976, in which theUnion reported that the Company's offer to reinstate em-ployees Martin, Little, Wright, and Nixon had been made,but that there had been a failure to offer to reinstate others,including William Huntley, who was a member of theUnion's negotiating team.4Thus, the weight of the evi-dence in this case is overwhelming, and I readily concludeand find that the strike which commenced on November 17.1976, was from its very inception and throughout its dura-tion an unfair labor practice strike. General Drivers andHelpers Union, Local 662 (Rice Lake Creamery Co.) v.N.L.R.B., 302 F.2d 908, 911 (D.C. Cir. 1962), cert. denied371 U.S. 827 (1962); and Northern Virginia Steel Corpora-tion v. N.L.R.B., 300 F.2d 168, 174-175 (4th Cir. 1962). It isenough that the Employer's unfair labor practices herein"The Company had proposed (after the Union had requested companycounterproposals in the meeting of October 27) in the meeting of NovemberII its arbitration proposal. The arbitration proposal of the Company pro-vided for the resident judge of North Carolina to control the selection of thearbitrator and alternatively offered to allow the Union the right to strike.Neither was acceptable to the Union.45The record reveals that at the November 18 meeting held before theFederal mediator, Ashcraft delivered offers of reinstatement to the Union ofthe above four employees, having also sent a copy of same to the individuals.The Company had given the Union no indication throughout all the priornegotiations of willingness to do so. On November 19 each of the individualssent a letter to Ashcraft accepting the offer of employment but advising:"[Wle understand there is an unfair labor practice strike against your Com-pany in progress now. It is against my conscience to cross a picket line. I willbe happy to return to work as soon as dispute is settled." It has been astutelyobserved that a withdrawal of a causitive force in an unfair labor practicestrike, "after the orchestrated momentum of the combined elements has beenachieved, does not necessarily lessen that momentum." Head Division, A MF,Inc., 228 NLRB 1406, 1418 (1977). 1 find it did not do so here.and heretofore found are established as substantial factorsin the strike. It makes no difference to the character of thestrike that other reasons may have been present and alsocontributing causes. N.L.R.B. v. Stillev Plywood Co., Inc.,199 F.2d 319 (4th Cir. 1952), cert. denied 344 U.S. 933(1953); Richardson Transfer & Storage Inc., 176 NLRB 504,513 (1969); and The Lundv Packing Conmpany, 223 NLRB139. 156-157 (1976).E. The Alleged Failure to Reinstate Strikers; Respondent'sDefenses1. The 10(b) defenseRespondent contends that Section 10(b) of the Act effec-tivelv bars the Board's consideration of Respondent's al-leged failure to reinstate striking employees other than thethree employees specifically named in the charge in Case11 -CA 7122 as initially filed. Respondent presents no otherauthority in support of its position. For reasons explicatedhereinafter, I conclude Respondent's 10(b) defense is with-out merit.Uncontestedly, the original charge in Case I -CA-7122,alleging violation of Section 8(a)(l) and (3) and encompass-ing Respondent's alleged failure to reinstate strikers TomCaddell, Margie Kiser, and Pamela Ledford in February1977, was timely filed on July 21, 1977.6 On December 13,1977, the Charging Party filed an amended charge in Case11-CA 7122, which continued to allege the violation ofSection 8(a)(l) and (3) but added the names of the otherunfair labor practice strikers. Complaint issued allegingthat the above-named unfair labor practice strikers werenot timely reinstated, and, on motion, the complaint wasordered consolidated for hearing in the instant proceeding,held on a consolidated complaint in Cases I 1 CA-6827 andII -CA-6964, which itself had timely alleged that the strikewas an unfair labor practice strike.It has long been established that a complaint may prop-erly address violations of the same class as those set up inan initial timely charge. National Labor Relations Board v.Fant Milling Co., 360 U.S. 301, 307 (1959). Thus, in FantMilling, the Supreme Court stated, at 307-309:A charge filed with the Labor Board is not to bemeasured by the standards applicable to a pleading ina private lawsuit. Its purpose is merely to set in motionthe machinery of an inquiry. National Labor RelationsBoard v. .& M. Electric Co., 318 U.S. 9, 18. Theresponsibility of making that inquiry, and of framingthe issues in the case is one that Congress has imposedupon the Board, not the charging party. To confine the'* Respondent placed in evidence the August 22, 1977, dismissal letter ofthe Regional Director in which he initially dismissed the charge in Case I I-CA 7122. concluding there was insufficient evidence that "the Employer'sfailure to rehire" the three named employees was "for reasons violative ofSection 8(aXl) and (3) of the Act." Upon dismissal, the Charging Party filedtimely appeal with the General Counsel's office. Pending disposition of suchappeal, the Regional Director elected to reconsider his prior determination,thereupon concluding that sufficient evidence had been presented of an un-fair labor practice commission in violation of Section (a)() and (3) ascharged in that Respondent had failed to reinstate these employees as unfairlabor practice strkers. With the above reconsideration by the Regional Di-rector and subsequent action thereon, the General Counsel's office consid-ered the Charging Party's appeal mooted153 DI)ECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard in its inquiry and in framing the complaint tothe specific matters alleged in the charge would reducethe statutory machinery to a vehicle for the vindicationof' private rights. 'This would be alien to the basic pur-pose of' the Act. The Board was created not to adjudi-cate private controversies hut to advance the publicinterest in eliminating obstructions to interstate com-mercc. as this Court has recognized from the begin-ning. ationa/l Labhor Relations. Board v. Jones &Laughlin Steel Corp., 301 U.S. 1.Once its jurisdiction is invoked the Board must beleft free to make full inquiry under its broad investiga-tory power in order properly to discharge the duty of'protecting public rights which Congress has imposedupon it. There can be no justification for confiningsuch an inquiry to the precise particularizations of' acharge. For these reasons we adhere to the views ex-pressed in Vational Licorice Co. v. ational Labor Re-l(tions Board.What has been said is not to imply that the Board is,in the words of the Court of Appeals, to be left "carteblanche to expand the charge as they might please, orto ignore it altogether." 258 F.2d at 856. Here we holdonly that the Board is not precluded from "dealingadequately with unfair labor practices which are re-lated to those alleged in the charge and which grow outof them while the proceeding is pending before theBoard." Na'ional icorice Co. v. National Labor Rela-tions Board, 309 U.S. 350, at 369....To be sure, the above-cited cases involved conduct whichhad occurred subsequent to the filing of' the charge. How-ever, it is also well established that conduct occurringwithin the 10(b) period, prior to the filing of the charge, issimilarly covered ift' encompassed within a timely chargedmatter or of the same class of violation as that set up in thecharge. N.L.R. RB. v. Gaivnor News Co. 197 F.2d 719 (2d Cir.1952), affd. 347 UI.S. 17, 34 (1953): N.L.R.B. v. SouthernMaterialsv Co., Inc.. 447 F.2d 15. 17- 18 (4th Cir. 1971), andL.ubank Co., Marl Corporation. e al., 175 NLRB 213, 298(1969). Moreover, where, as here, an amended charge isfiled, although it be filed more than 6 months after the oc-currence of the alleged unfair labor practice, it will be con-sidered timely "if it relates to an unfair labor practice inher-ent in or connected with the original charge." SunriseManor Nursing Home. 199 NLRB 1120, 1121 (1972) andGulf States Manujicturers, Inc., 230 NLRB 555 (1977).Contrary to Respondent's contentions, there can be noquestion that Respondent's refusal to reinstate other unfairlabor practice strikers is inherently of' the same nature andclass as Respondent's refusal to reinstate unfair labor prac-tice strikers Caddell, Kiser, and Ledford, which was notquestioned as encompassed within the original chargetimely filed in Case I -CA-7122.47The unfair labor prac-tice individually charged may, in the complaint issuance,cover a significant additional number of' victims. N.L. R.B.47See also Evergreen Convalescent Home, Inc.. 209 NLRB 990, tn. I(1974); Humboldt Readvmi,. Inc.. 228 NLRB 733. 734, fn. 7 (1977); andapplication may he even as to other incidents so long as "closely related" or"of the same class," N L.R. B. v. International Union of Operating Engineers.Local 925, A Fl. ('10, and is Business Manager, H. B. Roherts [J L. ManiaInc.], 460 F.2d 589. 596 (th Cir. 1972).v. Gainor News Co., 197 F.2d 719, 721 (2d Cir. 1952), affd.347 U.S. 17, 34. fn. 30 (1953). Accordingly, I find Respon-dent's argument based on the prescription of 10(b) to bewithout merit in the circumstances of this case.482. The General Counsel's burdensIt was the responsibility of the General Counsel, in orderto establish additional violations by Respondent of Section8(a)(l) and (3) in refusing to reinstate strikers, to establishthat the named individuals were unfair labor practice strik-ers and that they were discriminatees. Prima Jacie showingon the former is made in establishing participation in thestrike. The burden of the latter is to be met as cogentlystated by Administrative Law Judge Jerry B. Stone in C. K.Smith & Co., Inc., 227 NLRB 1061. 1075, 1076 (1977).It is General Counsel's burden to establish whetherthe employees who were unfair labor practice strikersin this case are discriminatees or not. If he proves thatsuch unfair labor practice strikers have made uncondi-tional offer to return to work and have not been rein-stated or have not been timely reinstated, he has methis burden. If he does not establish the foregoing. theGeneral Counsel has failed to meet his burden ofproof.I conclude and find that the General Counsel has madeprimau facie showing as to the identities of individual unfairlabor practice strikers during material times.45I further con-8 It is thus unnecessary to consider, apart from alleged 8(a)(1) and (3)violations, these matters as raising possible remedial issues, e.g., in regard toproviding remedy for a timely alleged unfair labor practice strike. Cr JosephH. Bliss, d/hb/a Artcraft Mantel and Fireplace Co., 174 NLRB 737, 7451969).4' This finding is founded on credited testimony of Union RepresentativeMuncus that certain named employees had participated in vanous strikeactivities and/or activities in support ofI the strike, on consistent and cor-roborative testimony of a significant number of employees who participatedin the strike, on evidence of substantial individual striker requests for rein-statement and their subsequent reemployment, on other documentary evi-dence, and on the weight of' the evidence of the record as a whole. In regardto certain of the documentary evidence relied upon, a few additional remarksappear in order. Received in evidence at the initial heanng was a determina-tion by the employment commission of the State of North Carolina thatsome 140 named employees had participated in the November 17 strike atRespondent's warehouse premises and were thus determined disqualified forunemployment insurance benefits while participating in the labor disputeunder North Carolina general statutes 96 14(5). The Employer had ac-knowledged in the original hearing before me that it had initially suppliedthe state agency a list of the strikers as of' November 18. Respondent atinitial hearing identified the above document as containing names of thestnkers as of that date. At the resumed hearing Respondent sought to clarifyits position as being that it had not intended to vouch for the accuracy ofthat list or for the accuracy of certain other insurance lists provided theUnion. Thus, similarly at the initial hearing before me documentary evi-dence was received in the form of a list provided by the Employer to theUnion, which list contained the names of striking employees, together withthe insurance benefit cost information for each of the striking employees.Moreover, at the resumed hearing additional documentary evidence was re-ceived which reflects Respondent was the source of striker identification forthe employment commission on December 16. which led to the above deter-mination (Decision No. 937-L) on January 31, 1977. Thus, while the Em-ployer has sought to clarify its position at resumed heanng that it had notintended to vouch for the accuracy of these documents in identifying strikers,I am nonetheless persuaded that the foregoing lists, in identifying strikingemployees under the circumstances of their generation and use and in con-junction with the other evidence earlier referred to, are probatively reliableand are thus further corroborative in identifying the striking employees.154 HARRIS-TI-ETER S PER MARKETS. INC5clude and find that the General Counsel established that allof the employees listed on Appendix B were unfair laborpractice strikers during material times."' It remains to con-sider the General Counsel's evidence as to requested rein-statement of striking employees and of Respondent's othercontended defenses and responses thereto.3. The reinstatement correspondenceOn February 21 Respondent received letters'(datedFebruary 16 or 18, 1977) from 107 of the strikers named onAppendix B. On February 28 Respondent received a simi-lar letter (dated February 23, 1977) from seven additionalstrikers listed on Appendix B. On February 25. 1977. thefour previously determined discriminatees (Little Martin.Nixon, and Wright) wrote individual letters to Ashcraft re-questing notification of when to return to work52Thus, therecord reveals that the Respondent received 118 individualletters seeking unconditional reinstatement from unfair la-bor practice strikers, most named on Appendix B. The rec-5 Each of the strikers named on Appendix B appears on both of the abovelists. At the conclusion of the hearing. General Counsel, with the approal oftthe Charging Party. withdrew the names of 15 employees from the complaintfor various reasons, but essentially 12 who the record had established werenot striking employees at time of requested reinstatement and 3 employeeswho the parties agree were previously fully reinstated to their former orsubstantially equivalent positions of employment Thus, withdrawn wereTump Anthony (uncontestedly discharged for strike misconduct: voluntarilyresigning: RaundiF A ver (December 17), Dwight L Barker November 19).Walter R. Davis (November 10), and Darrel W1 Hagetr (December 16): discharged with no unfair labor practice charge filed thereon: Lonard S Daii(November 16) and Kenneth Reese (September 7): Reginald Hatles, injuredprior to the strike, who returned to work when physically able, on Januar31: Lary E. Huffman, an applicant who never reported for work: Donni' El ofton and Michael Mcl 'ev, who Muncus testified had not participated in thestrike: and the name of Pamela B Walker, who the record reveals is thesame individual as listed under the name of Pam L.edford. Additionally with-drawn were reinstated employees Willi S Hunt (February 7, 1977). RonnieL. Hurst (December 28). and Harne- L. ungro (February 3. 1977) Alhearing, General Counsel also moved to withdraw the name otf l.lm Bi rufrom the complaint. Charging Party's position was that Byrum w as ill theentire penuod of the strike and was still ill Respondent contends that By rum.initially disabled, was released by his doctor to come back o work. but didnot report as scheduled (pror to the strike) and was terminated. Ruling onGeneral Counsel's motion as to Byrum was reserved. Having now fully re-viewed the record. I find that Byrum did not report for work as scheduled onNovember 15, 1976. and that there is insufficient evidence to establish thathe ever participated in the strike. The record thus reveals that after Byrumreceived treatment for an injury sustained on June 11, 1976, it was the con-clusion of the examining medical authority on October 27. 1976. that B rumwas "capable of returning to full work at this time." Respondent. in duecourse, was so notified. On November 8 Mitchell wrote Byrum. inter alia "Imust have you return to work by Monday, Nosember 15, 1976, or I mustassume you have quit your job at Harms-Teeter." Bennett testified thatByrum's file showed no response to that letter Byrum did not testify. Hisname does not appear on either the insurance list of strikers or the statecommission list. Nor is there any other evidence to warrant conclusion hewas an employee who participated in the strike. I thus find, on the evidencebefore me. insufficient evidence that Byrum as an unfair labor practicestriker and thus warrant to grant General Counsel's motion to withdraw thename of Lloyd Byrum from the complaint.5 The aforesaid individual letters were addressed to Ashcraft and pro-vided:This is to advise you I am hereby making unconditional offer to returnto work in your plant.~: The letter provided:On November 17, 1976 it was my desire to strike with m fellowemployees in protest against the unfair labor practices which the com-pany was committing. I now accept our prior offer of reinstatementand ask that you notify me when I may return to workord reseals that no individual requests or reinstatementwere made by approximately 20 other unfair labor practicestrikers.On Februlars 18 John Russell. president o tLocal 525,also sent the following letter t Ashcraft. which xNas re-ceived on ebruar '21:Th is is to notits sour (Compan' i that l.ocal 525herebx makes an imnlediate and unconditiollral requestto reinstate all of the Harris-Teeter workers currentlyengaged in the strike against our Charlotte. NorthCarolina \Varehotuse as of the date of our receipt of'this letter or at any reasonable time filloming suchdate.Ashcraft replied to Russell hb letter dated Februarx 23,1977, as follows:We have received our letter dated Fehruary 18,1977. in which ou advise that local 525 is requestingthis company to 'reinstate' all the 'workers currentlyengaged in the strike' against the Harris-Teeter SuperMarkets. Inc.Since we have received communication both fromyou and from a large number ot' strikers in the form ofindividual letters concerning the return to work ofthose currently on strike. we feel it necessary to haseclarification from ,Oiou at this time as to whether ouexpect us to deal only with bour U nion on this matter.or whether ou expect us to communicate and dealdirectly with the individuals who havse written to us.Additionally we obserse no indication as et thatthe strike has ended. Please advise us when the strikeactivity is to he terminated.On Februar 2 Russell ssrote to Ashcraft as fIollowAs:In answer to our letter ofx February 23. 1977. IHar-ris-Teeter empl%ees have been on strike since Novem-her 17. 1976 in protest against the ('ompany's unfairlabor practices. IThe individuall., and the ininil col-lectielN. have made an unconditlional offer to return towork.Should you so desire, the Union would be willing toassist the (compan) in locating and notifying the strik-ing employees as to when they should report to work.and/or any other assistance we might offer should theCompany ask for it. The offer to return to work isunconditional.As long as the Cornpanx continues to commit unfairlabor practices. including its refusal to reinstate thestriking employees. the Union is left with no alterna-tive but to continue its strike actisity.We urge you to return the striking workers to theirjobs and limit your back pat liabilit!.On February 28. 1977. Respondent's Bennett sent a letterto each of the first group of employees initially w riting aletter to the Company. which provided as follows: "Pleasecall me as soon as possible concerning your letter o'f Febru-ary 16. 1977."On March 1. 1977. Russell sent a Mailgram to Ashcraft.which provided:We reiterate our unconditional offer to return to workmade on February 18 1977 on behalf of the employees155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by Local 525 who have been on strikeagainst your Company in protest against unfair laborpractices. At your request we have withdrawn ourpicket lines. Please advise our strikers when they canreturn to workOn March 2, 1977, Ashcraft sent Russell the followingletter:This is in further reference to your letter of February18, 1977, which is supplemented by your telegram ofMarch 1, 1977. It also has reference to a large numberof letters we have received from individuals who for-merly worked here stating that they offer uncondition-ally to return to work.We asked in our letter of February 23, 1977,whether you wished us to deal directly with the em-ployees or with the Union but you have not respondedto that question. We fully recognize your right to rep-resent strikers and we do not intend to interfere with ordisregard that right.However, circumstances have come to our attentionwhich prove that a number of the letters we receivedfrom individuals, stating that they desire to return towork, are not factually correct. This is causing substan-tial confusion which necessarily slows down the pro-cess of recall.It appears to our Company, therefore, that it ishighly desirable, if not necessary, that you have all in-dividuals represented by your Union who are actuallyavailable for work to come by our office and sign aregistry or otherwise personally signify their readinessto return or, if they are not now ready, to advise uswhen they will be available. It may also be desirable,moreover, to have them state preferences as to jobsand shifts under post-strike circumstances which nowexist.By wire of March 7, to Ashcraft, Russell notified theCompany:Reference yours of March 2, we would repeat the sec-ond paragraph about February 25 letter stating, shouldthe Company request it. the Union would assist theCompany in locating and notifying the striking em-ployees as to when they should report to work.To our knowledge all offers by the striking employeesto return to work has been sincere. Circumstances ofeach striker changed from day to day, and is the Com-pany's legal duty to advise the striking worker when hemay return to work, a responsibility the union will notassume. If the striker no longer wishes to work for Har-ris-Teeter it would behoove the Company to securethis refusal in writing and end his backpay liability.The Union would not want to be placed in the positionof speaking for each individual striker in this matter.We would suggest a certified letter to each striking em-ployee offering reinstatement and advising them whenthey can return to work. If this is an inconvenience Iwould point out the inconvenience I was caused by theCompany's unfair labor practices and failure to negoti-ate in good faith.On March 10. 1977, Bennett sent a letter to the employ-ees (only) who had by that time sent a written request forreinstatement to the Employer. Bennett's letter provided:We recently received a letter which appeared to bearyour signature stating that you were unconditionallyoffering to return to work at our warehouse. At orabout the same time, we received a large number ofidentically worded letters which were purportedlysigned by your fellow workers.Circumstances have arisen, however, which make itclear that many such letters were sent with respect tostrikers who are not interested in coming back to workat any time or who are not immediately available forwork.The foregoing, combined with the imbalance anduncertainty of operations which were caused by thestrike, have made it most difficult for us to make rea-sonable plans for utilization of the work force andstrikers who sincerely desire to return at this time.We have received a communication from the Unionwhich suggests that we contact you individually andstates that "The Union would not want to be placed inthe position of speaking for each individual striker inthis matter."Accordingly, if you are actually available for worknow or in the near future, please report in person to theEmployee Relations Department during businesshours as soon as you can do so. At that time, you willbe requested to signify personally your availability,your job and shift preference, etc. Following that, wewill make an appraisal of our work force requirements,including future prospects.If you do not appear as requested on or before 4:30pm on March 16, 1977, we will assume that you arenot actually interested in returning to work here.Party Contentions and AnalysisIt is the position of the General Counsel that the Union'sletter of February 18, 1977, constituted a valid uncondi-tional offer to return to work which was effectively made onbehalf of a/l the striking employees. It is thus the position ofthe General Counsel that individual offers were not re-quired, that Respondent could not delay the effective dateof the unconditional offer by its correspondence, and thatRespondent could not in any manner toll (or put off) itsbackpay liability by demanding subsequently a personal re-sponse to its inquiry from each striker. It is General Coun-sel's position that remedial backpay for the strikers shouldcommence February 26, 5 days after February 21 (the daythe unconditional offers were received and by their termswere effective). In that respect it is General Counsel's con-tention also that the circumstance that employees may havebeen picketing on February 18, or actually continued topicket after February 21, is of absolutely no consequence.Thus, the General Counsel argues that once an uncondi-tional offer of an unfair labor practice striker to return towork is received by an employer, the burden is then shiftedto the employer to reinstate such strikers desiring reinstate-ment within 5 days or incur backpay liability. The Charg-ing Party's position is the same. In also contending that the156 HARRIS-TEETER SUPER MARKETS. INC.exchange of correspondence in no way postponed the re-quired reinstatement date, the Charging Party also arguesthat the Company's confused and evasive responses and thedates and manner of reinstatement of strikers is to be ex-plained. in part at least, by the fact that the Company, as itsubsequently stipulated, was treating its striking employeesas economic strikers rather than as unfair labor practicestrikers. The record fully supports the latter to be the fact,and I so find.Thus, Bennett specifically testified that the Company hadconsidered the strike an economic strike and had treatedstrikers who indicated an interest in coming back to work aseconomic strikers who had by then been permanently re-placed. The Company put them on a preferred rehiring list.but not in any order, and individual strikers were then hiredwhen an opening came up for which they were qualified.Positions were filled in consultation with Mitchell, who wasthen the director of distribution. Bennett did testify that.insofar as possible, strikers were hired into the job they heldwhen they began the strike, but significantly acknowledgedthat no replacement was released to make way for any re-turning striker. Bennett confirmed that they filled jobs onlyas they needed to be filled.The parties stipulated as to dates that certain strikerswere reemployed. The parties also stipulated generally that(apart from timeliness) 28 employees were offered reinstate-ment to their former jobs: 42 employees were offered jobsother than the jobs they initially occupied at the time thestrike began, but subsequently have been transferred totheir former jobs: and 15 were offered and presently occupyjobs which are not the same jobs as or substantially equiv-alent jobs to the jobs these employees had initially occupiedprior to the strike. It was also stipulated that an undisclosednumber were offered jobs and declined them. However. therecord reveals that there were very few immediate reem-ployments. and, as I eventually find, for specific reasonshereinafter related, none (of those remaining in complaint)were reinstated timely." All parties are in general agree-ment that issues of late reinstatement and other mattersbearing on mitigation of damages are matters for compli-ance.It is essentially Respondent's contention (apart from itscontentions that the strike was an economic one and as tothe applicability of Section 10(b), as to which contentions Ihave already found no merit) that there was no effectiveunconditional offer to return to work by the strikers. Thus,the last general contention of Respondent is that the Febru-ary 18, 1977, letter of the Union, which purported to be anunconditional offer to return on behalf of all strikers, andthe certain individual letters purporting to be from strikerswere contradicted by the facts, namely, that the strike wascontinuing in effect at the time all the letters were receivedand thereafter until March 4, 1977. In that respect, Respon-dent relies on the stipulated fact that picketing did notcease at all locations until March 4, 1977. Respondent alsoargues in its brief that no further correspondence was re-ceived from individual strikers after that date, though this13 Only nine of the employees listed on Appendix B were reemployed b)March 7, 1977; six of them were reinstated to their initial jobs, and threereceived later reinstatement. None were reinstated prior to February 27.1977.may be questioned in a few instances. Respondent also con-tends that the wire sent by the Union and received by Re-spondent after March 4 admitted that the Union was notmaking an offer to return on behalf of each individualstriker and suggested that the Company contact employeesdirectly, which it thereupon did. Respondent additionallycontends, therefore, that not until the Company received aresponse to its letter of March 10 did it have any true noticeas to which employees were actually making unconditionaloffers to return, all of which responses apparently it con-tends were received no later than April .1977 (hence 10(b)applicable). Apart from the above, the Employer raises cer-tain individual defenses and contentions as to individualstrikers which are considered hereinafter individually.Inasmuch as I have found that the strike in this matterwas an unfair labor practice strike from its inception andthroughout its duration, I find that Respondent's argumentsbased upon the nature of the strike being an economic onemust in turn be concluded to be ineffectual. Further, it willbe observed many ramifications unfavorable to Respon-dent's positions follow the conclusion that the strike was anunfair labor practice strike, particularly with respect to theto-be-observed individual factual patterns of reemploymentas they developed under Respondent's erroneous treatmentof strikers as merely economic strikers. Thus, in regard tounfair labor practice striker rights, it is appropriate to noteat the outset that:Unlike those who strike to secure economic objectivesin an atmosphere untainted by employer unfair laborpractices, unfair labor practice strikers are not requiredto assume the risk of being replaced during the strike.but instead are guaranteed a right to return to theirformer positions as soon as they unconditionally seekactive reemployment.Colonial Press, Inc., 207 NLRB 673. 674 (1973), modified(in other respects) 509 .2d 850 (8th Cir. 1975). Some sup-port for an employer's belief that a strike was an economicone is no defense to a failure to timely reinstate otherwisedetermined unfair labor practice strikers. Head DivisionAMF, Inc., 228 NLRB 1406, 1417. Nor is delay in returningunfair labor practice strikers to their jobs defensible be-cause their jobs may have been during the strike performedby nonstriking employees being moved to their positionsfrom other classifications or positions, as the latter are butreplacements in those positions. Mosher Steel Compan'. 226NLRB 1163, 1164 (1977). The basic principle is settled thatunfair labor practice strikers are entitled to reinstatementimmediately upon their application, even if replacementshave been hired. If required, in order to make way for re-turning strikers, replacements must be released. An employ-er's refusal to timely reinstate such strikers violates Section8(a)(3) and (1) of the Act. Mastro Plastics Corp., andFrench-American Reeds MJg. Co., Inc.. v. N.L.R.B., 350U.S. 270 (1956). Unquestionably, the union which repre-sents employees may serve valid notice of the terminationof a strike by requesting an immediate return to work of(named or unnamed) unfair labor practice strikers, as agroup, and individually. Ekco Products Company, 117NLRB 137. 147, 148 (1956): National Business Forms, 189NLRB 964 (1971). enfd. 457 F.2d 737 (6th Cir. 1972); andAcme Wire Works, Inc., 229 NLRB 333 (1977). As con-157 I)1CISIONS OF NATIONAL ABOR RELATIONS BOARDtended by General ounsel. commencement of remedialbackpay 5 days after strikers have offered to return in thecircumstances of this case would appear to be appropriate.Ramona's Mexican Food Procots., Inc(., 203 NILRB 663(1973), enfd. 531 F.2d 390 (9th ('ir. 1975). In that connec-tion, the Board has recently reviewed the balance it hasstruck in allowing 5 days as providing a reasonable periodof time for employers to accomplish administrative tasksthat may he necessary for orderly and timely reinstatementof unfair labor practice strikers and reconfirmed this bal-ance as previously struck. Drug Package ('ompanyl' Inc., 228NLRB 108, 113, 114 (1977). It has similarly previouslystruck the balance between an allowance on the part of theemployer to immediately commence the rehire of unfair la-bor practice strikers in less than the entire group and, thus.toll backpay for those so offered (Soulthwesern Pipe, Inc.,179 NLRB 364, 365 (1969)), though with the continuedright of strikers to an immediate reinstatement with reme-dial backpay after 5 days if' not timely reinstated or to con-tinue unfair labor practice strike status (foregoing backpayremedy) while holding out for an entire group reinstate-ment, should they elect to do so. National Businevs Forms,mupra. Here, the Union's February 18 letter addressed toRespondent and received by it on February 21 was un-equivocal in terms constituting an immediate and uncondi-tional request of Respondent to reinstate all of the unfairlabor practice strikers as of' the date of Respondent's receiptof the letter or at any reasonable time following such state-ment, which I conclude is reasonably to be construed to bewithin the 5 days allowed by the Board in such cases. 'Ihesubstantiality of this letter was significantly (though unnec-essarily) buttressed by contemporaneous receipt of individ-ual letters from two-thirds of' the individual strikers. Re-spondent could not have been reasonably confused as to theUnion's or strikers' intent thereon or evade the etficac ofthe Union's request.4I thus conclude that there was aneffective request fr reinstatement made on behalf of' allstrikers by the Union, which was effective when received bythe Employer on February 21, 1977. Since I have foundthat the employees named on Appendix B were unfair laborpractice strikers and since all there named were not rein-stated prior to February 27, 1977, 1 further conclude andfind that Respondent has failed to reinstate or timely rein-state the unfair labor practice strikers named in AppendixB, in violation of Section 8(a)(I) and (3), absent some fur-ther justification shown. Such justification is not to befound in Respondent's letter of February 23. 1977, to theUnion based on required clarification of whether the Unionwished it to deal with the Union or with employees. TheUnion already had made the unconditional request for rein-statement on behalf of all employees, which I have foundwas clear and effective. The burden then became the Em-ployer's to reinstate employees in timely fashion, within the5 days provided.The reiteration by the Union of its unconditional offer toreturn to work in its communications of February 25,March 1, and March 7 only serves to substantiate that theinitial unconditional request for reinstatement was made, asdoes Respondent's continued failure to timely reinstate em-5 Nor does the Union's reference in its letter of February 25 to forcedcontinuation of strike activity reasonabls constitute. in my view, either aconditioning or withdrawal of the earlier unconditional offer clearly made.ployees in large measure thereafter. even after the Union'stermination of all picketing on March 4, 1977, itself serve tospotlight that Respondent was not confused by the Union'sinitial offer but that its delay was occasioned by its treatingemployees as returning economic strikers. In any event,convincingly established is Respondent's failure in its obli-gation to return immediately to work the unfair labor prac-tice strikers upon their application. Nor do I find any meritin Respondent's argument based upon the continuance ofpicketing activity as precluding an unconditional offer onthe part of the Union to terminate the strike on behalf ofemployees or as conditioning the requests of strikers forreinstatement, M Store, Inc., 147 NLRB 145, 153, 157(1964), enfd. 345 F.2d 494 (7th Cir. 1965). Neither is picket-ing necessarily equatable with strike activity, the latter in itsessence alone involving the voluntary withholding of labor,as the statute itself differentiates. Shell & Anderson Furni-ture Manuficturing Co., Inc., 199 NLRB 250. 263 (1972),enfd. 497 F.2d 1200 (9th C'ir. 1974): Edir, Inc., d/bh/aWolfie's, 159 NLRB 686 (1966); see Shoppers Drug Mart,In(c., 226 NLRB 901, 910 (1976). Nor may Respondent law-fullyjustify its failure to timely reinstate unfair labor prac-tice strikers while requesting initial information (e.g., as toavailability and interests of individual strikers) as to whichit has no lawful right. Allied Indlustrial Workers, AFL-CIO,Ixocal Union No. 289 [('ovalier Div,. of Seehurg Corp. andCavllier Corp.] v. N.L.R.B., 476 F.2d 868, 874, 883, fn. 24(D.C. Cir. 1973). The employer has both the obligation andthe facility to meet its burden as to unfair labor practicestrikers as to whom it has received an unconditional requestfir reinstatement by timely offering the required reinstate-ment and thus determining which strikers will actually ac-cept the required reinstatement when offered. It may do soas to the entire group or partially, and it effectively tolls itsbackpay liability proportionately in the latter approach inany event. National Busines.s orms, supra. It may do soexpediently by mailing the required offer of reinstatementto the striker's last known address. Rental Unijbrm Serice,167 NLRB 190. 198 (1967). However. this it elected not todo. Accordingly. I conclude and find that Respondent'sgeneral defenses for its failure to reinstate the unfair laborpractice strikers are all nonmeritorious and resultingly con-clude and find that the unfair labor practice strikers listedon Appendix B were not reinstated or not timely reinstatedby February 26, 1977, upon their earlier application forunconditional reinstatement to their jobs as was made ontheir behalf by the Union. effective February 21, 1977.55I further find myself in agreement with General Coun-sel's contention that the circumstance that picketing wasstill going on was immaterial. Essentially, it is my view that"5 Respondent's assertion that the Union, by its wire of March 7. 1977,admitted that it was not making an offer to return on behalf of each strikerand invited the Employer to make individual inquiry is, in my iew. simplyan unreasonable interpretation, if' not a patent distortion of the Union'scorrespondence in this matter. Accordingly. I conclude such argument isdesoid of an5 merit. Rather, I conclude and find that the matter as to whichthe Union had therein clearly informed Respondent was that the Unionwould not speak lir an unfair labor practice striker's rejection of an offer ofreinstatement when made. Continuously and unmistakably, the Union hadurged Respondent to make such offers of reinstatement timely to the strikersif Respondent was to limit its backpaNl liability. I conclude it did so effec-ively the first time.158 HARRIS-TEET ER SUPER MARKETS. IN('just as there may be a strike with or without picketing. theremay be picketing without a strike. The conclusion as towhich is present must rest on analysis of all of the facts ofthe given case. I would note in passing, however. that evenshould I be in error in my view above contrary to the Em-ployer that the circumstance of picketing occurring at thetime an unconditional offer was made by the Union doesnot preclude an efficacious unconditional offer and that Re-spondent on the facts of this case was in some manner privi-leged to await the Union's clarification56 (or even await acessation of picketing at all locations, stipulated to haveoccurred on March 4, 1977), the result would not be appre-ciably changed, as it would appear that only six of the em-ployees listed on Appendix B would (even in the latter in-stance) be affected thereby.'4. Poststrike allegations of 8(a)(3) and ( I ) violationa. Kirkpatrick Carr and Joseph NicholsonAs alleged in the initial consolidated complaint in Cases11 -CA-6827 and 11CA-6964, issues are presentedwhether Respondent discharged and thereafter failed andrefused to reinstate employees Kirkpatrick Carr and JosephNicholson on December 6. Essentially. General Counseland the Charging Party contend that these two employeeswere striking employees who, after inquiry of their Em-ployer concerning the possibility of abandoning the strikeand returning to work, subsequently elected not to return towork but rather to continue in their strike activit. Conse-quently, upon their application for reinstatement, the argu-ment goes, they were entitled to he reinstated. Respondentcontracontends that upon inquiry by these individuals, eachwas offered employment, resigned, and was terminated.General Counsel and the Charging Party contracontendthat on the facts established by the record the position ofRespondent is groundless and based on token argumentand merely an attempt to deprive Carr and Nicholson oftheir entitlement to reinstatement in an effort to reduce Re-spondent's backpay liability.Kirkpatrick Carr. The facts are essentially not in dispute.Hired in 1974, Carr was employed as a truckdriver, signed aunion authorization card, attended union meetings, andparticipated in the strike commencing on November 17. AsI have found that the strike was from its inception an unfair5 See and compare Rice Lake Creamers (ompaun. 131 NL.RB 1270(), 130011961), enfd. sub nom. General Drivers and Helpers nimn, 1, ocal 662, Interna-tional Brotherhood Teamsters, Chauffiur, Warehousemen and Helpers ofAmerica v. N R.. 302 F2d 908 (DC' C ir 1962) cert denied 371 UI.S827 1962)." The parties have stipulated that there was an initial reinstatement: o'Wade L. Carpenter and William D. Lower, on Februars 28, 1977; of Doro-thy Ledford and Silas Spann on March 1. 1977: of Lamar Leung on March2, 1977; and of Catherine L. Love on March 3. 1977. The only others Davis,Hager. McKinnes, and Patterson) reemployed in this period were stipulatedas not initially reinstated but reinstated some time later. All others on Ap-pendix B Appendix B omitted from publication) were reemployed or rein-stated after March 9, 1977, or have not have been reemployed to date. Theunderlying simple explanation for all of this is, of course, as this recordconvincingly has disclosed. that Respondent was treating all these employeesas replaced economic strikers. There is thus considerable merit to the C(harg-ing Party's contention that most of Respondent's marshaled general argu-ments are but attempts to salvage what it can from its basic error as to thenature of the strike being an economic one; and understandably the argu-ments Respondent travels on must founder repeatedly on that ver shoal.labor practice strike. Carr was at that time an unfair laborpractice striker. In late November or early December Carrcontacted Mitchell and inquired if it was possible for him toget his job back. Mitchell gave Carr an appointment tomeet with him some days in the future. In late November orearly December Carr went to Mitchell's office and had aconversation with Mitchell and Bennett. Carr acknowl-edged that he told them that he was interested in getting hisjob back. According to Carr., he was introduced to Bennettby Mitchell, who told him that Bennett would be workingdirectly with the people returning from the strike. Bennetttold Carr that they were glad to have him back, and uponhis returning he would probably have a little difficults withsome people who were already there because of the actthat he did go on strike. but he should not kworry about it.because it would not last. Carr was not given a specific dateto report to work at the time. It was shortly thereafter thatCarr began picketing again. HIis wife next reported to himthat he had received a call from Harris-Teeter. Carr calledMitchell on Fridas December 3. Mitchell instructed Carrto report on the following Tuesday.'" However, Carr did notreport for work on Tuesday. nor did he subsequently advisethe Company that he was not coming in to work. Instead,Carr (corroborated by employee Henderson) continued hisstrike activity. including picketing from that time until theend of the strike at the warehouse and at other locations.Carr testified that Respondent's supervisors were wellaware of his picketing activity and that he, in act. had hadhis picture taken on one or two occasions by Respondent'ssupervisors.5? Mitchell did not contest the facts as related bhCarr. Bennett essentially agreed with Carr's version exceptthat he placed their initial meeting on December 2 andrecounts that his remarks to arr about difficulties thatCarr might encounter covered also that he was likely to hiscar kicked as he crossed the picket line but that it ,ias theirintention to protect him. Contrarn to Carr's recollection.Bennett denied that he told Carr the Company was going totry to keep the nion out of Hlarris-Teeter. Bennett in-formed arr that they would be in touch as to a specificstarting date, and he relates that C'arr was subsequentlycalled and told to report on December 6. When ('arr didnot report tfor work on December 6. Bennett sent ('arr thefollowing letter on December 8:This will confirm that you told us that ou weregiving up our strike activity. fiolloing which we of-fered to reinstate you to your former job without lossof seniority.You were to report for work on December 6. 1976and since we have not heard from you, we will have toassume that you declined our offer of emplo, ment.I conclude and find on the basis of the above facts thatCarr elected to continue his protected strike activity alongwith his coemployees, exercising a right which the statuteprovides him. Accordingly. it follows that he continued in5, According to ('arT, he as, instructed to report at 10:40 a.m on Tues-day. Tuesda) Sas December 7. (The (Compans would place the direction toreport on December 6.) I find the ariance immaterial under the circum-stances More significantl,. ('arr testified without contradiction that he waspicketing at the lime he receied Respondent's letter t)ecember 8 /in,ra'5 There is no issue nt unlawful ictls it5with regard to the photographingof strikers.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis unfair labor practice strike status. Whatever may havebeen the reasonableness of the Employer's immediate viewof Carr's failure to report for work as scheduled, it couldnot affect his protected status in continuing his striker ac-tivity. I note in passing that Bennett's letter to Carr did notrelate a termination. The complaint allegation is that onDecember 6 Respondent unlawfully terminated employeeCarr. The General Counsel did offer other evidence bearingon that allegation. That evidence, however, must be viewedin the context of the Union's unconditional request for rein-statement and subsequent developments. Momentarily,apart from consideration of the Union's unconditional re-quest for reinstatement of all strikers, I note Carr made anindividual request (dated February 16) for reinstatementwhich was received by the Company on February 21. OnMarch 15, 1977, having received no word from the Com-pany, Carr called Bennett and asked when he could comedown to register or to sign the list for returning to work asothers were doing. Carr was informed by Bennett that therewas no need. Bennett then referred Carr back to the De-cember 6 incident. Bennett told him that he was supposedto return on December 6 and that when he did not theCompany had assumed that he had quit.6Following his telephone conversation with Bennett, Carrwent out to the warehouse and met with Mitchell and Ben-nett. Carr asked Bennett for something in writing. Bennettthen gave him a form 502 showing the last date of work asNovember 17 and his separation date as December 6, withdetail reason for separation as "voluntarily resigned." How-ever, the form signed by Bennett was dated March 15, 1977.The form is a separation notice provided for the employ-ment security commissioner of North Carolina. As noted,the record reveals that in North Carolina an employee'sinvolvement in a labor dispute, such as is present in theinstant matter, disqualifies the employee from obtaining un-employment compensation. Carr had been so disqualifiedthrough at least March. The record reveals that a termina-tion report was also made out on Carr dated March 15,1977, showing as reason for separation: "[A]sked for andoffered reinstatement on 12-6-76. Did not show up forwork."6' Carr subsequently received a second form 502 withsame stated reason for separation. This form was datedMarch 21, 1977, with signature of C. L. Teeter, Jr. I amwholly satisfied, on the basis of the above evidence and therecord as a whole, that Respondent did not discharge Carron December 6, unless it is to be concluded that Respon-dent constructively discharged Carr as of that date by itsMarch 15 acts. This finding and conclusion has other rec-ord support in the circumstances that the Employer contin-ued to accept insurance payments from the Union on be-half of Carr throughout December and into January 1977.However, I am persuaded with equal conviction to GeneralCounsel's contention in this matter that the tack that theEmployer had taken in March 1977 was to opportunistical-ly relegate Carr to occupying the position of an employee6°On direct examination, Carr's recollection was that Bennett had toldhim that he had forfeited his chance to return to the Company. However,Carr acknowledged that in an earlier affidavit he had recorded that Bennetthad told him that the Company assumed that he had quit. In this incident Icredit the latter.61 In passing, I note that this termination report, made out by Bennett anddated March 15, 1977, indicates that Carr would not be recommended forrehire. This consideration is discussed in greater depth infra.who had voluntarily resigned. In doing so, I find that Re-spondent not only has refused to timely reinstate Carr, whocontinued to occupy an unfair labor practice striker statusand on whose behalf the Union had made unconditionalrequest for reinstatement, but has also, in fact, wrongfullydischarged him. I shall provide an appropriate remedy.62Joseph Nicholson. The circumstances attendant to the al-leged discriminatory discharge of Joseph Nicholson on De-cember 6 follow an essentially similar factual pattern tothat of Carr, with a few notable factual matters in disputewhich must be resolved.Nicholson, hired in 1969, in due course signed a unioncard and attended union meetings. Nicholson testified thathe participated in the strike which commenced on Novem-ber 17. However, Nicholson relates that on November 18he contacted day dispatcher Lee and inquired whether ornot his brother was working. Upon being informed that hisbrother was working, Nicholson then inquired of Lee if hecould come to work. At this point, Nicholson was trans-ferred to Price, supervisor of transportation. Nicholsonasked Price if he could come in to work. According to Nich-olson, Price then told him he could not, as he had beenfired, and told Nicholson that all the truckdrivers thatwalked out on strike had been fired. Nicholson related alsothat he replied, "Okay," and Price then said that he wouldtalk to Nicholson later.Price testified that on November 17 day dispatcher Leehad reported to Price that Nicholson had called in, advisinghim that the pickets would not let him come in and that hewas going to come back that afternoon and go to work, butthat Nicholson had not shown up for work at all.6Priceconfirmed, in any event, that on November 18 Nicholsoncalled him, wanting to know what his reporting time was.Price advised Nicholson that he did not have him on theschedule and did not have any runs available. According toPrice, Nicholson asked Price if he was terminated, andPrice told Nicholson that he was not, that it was just that hedid not have any openings right then, and that he would beback in touch with him. Price denied that he had told Nich-olson that he was terminated. The initial factual dispute tobe resolved is whether Price told Nicholson that he and theother truckdrivers who participated in the strike were termi-nated, as Nicholson recalls; or simply that Price did nothave any openings right then, as Price recalls; or somethingelse again. It is initially observed that both Nicholson andPrice essentially confirm each other that at the end of theconversation, Price had told Nicholson he would talk tohim later or be back in touch with Nicholson. Such a re-" Under the unique circumstances present, I find it unnecessary to resolvewhether the Respondent's act of dating back the termination to December 6technically supports a constructive discharge on December 6 or whetherCarr was simply discharged on March 15, 1977. as the facts would appear toshow. As the finding is warranted in either event that Carr had remained anunfair labor practice striker, the further finding is warranted that employeeCarr was unlawfully refused reinstatement commencing February 26, 1977. 1note the appropriate backpay remedy is not affected by his discharge circum-stances. I shall provide an order of reinstatement, as Carr was reemployed,but not reinstated on August 2, 1977.61 In contrast, witness Beatty, whom I credit, testified that, although thestrike commenced November 17 (at 3 p.m.), picketing was not establisheduntil November 18. Nicholson's absence on November 17 was not attribut-able to picketing, as Nicholson claims, but rather evidenced individual strikeaction.160 HARRIS TEETER SUPER MARKETS. INC.mark appears seemingly incongruous with an earlier re-ported termination remark as recalled by Nicholson. I mustfurther note that some confusion exists in the record inNicholson's testimony as to that remark in relationship toreference to the strike. Thus, on two or more occasionsNicholson related Price made no mention of the strike. yetinexplicably recalls Price saying the truckdrivers who wenton strike were terminated. However, although Price andNicholson recall Price said he would contact Nicholson lat-er, both report he did not do so. I find revealing Price'sadditional testimony that he assumed Nicholson was strik-ing and, indeed, may have seen him on the picket line.However, I simply am not persuaded by General Counsel'sevidence re the remark. Rather, I am convinced that in thisinstance Price's testimony that he told Nicholson he had noopening for him appears plausible under all the circum-stances, particularly when also taken into account is Mitch-ell's testimony that he had received a report from dis-patcher Lee that Nicholson had called and that Price hadtold him he was replaced. I conclude and find that Price, insubstance and effect, told Nicholson that he had no openingfor him, as Nicholson had been replaced along with all theother truckdrivers who went on strike.6 Of course, Nichol-son at this time was an unfair labor practice striker andentitled to an immediate reinstatement upon his uncondi-tional request. I am satisfied that, pragmatically viewed,that is precisely what his inquiry of Lee and then Priceamounted to. However, I am equally convinced (discussedinfra) that when not immediately returned, Nicholson im-mediately continued with his strike activity and, as we shallsee, was not at all anxious thereafter to even communicatewith Mitchell about a job offer, independently evidencinghe thereafter did not forego his strike activity.As noted, Mitchell received reports from both Lee andPrice concerning Nicholson's request to come back to workand Price's refusal. Mitchell reports that on Friday anopening developed, and he called Nicholson's wife on Mon-day morning, November 22, and told her that Nicholsonhad called wanting to come back to work and asked thatNicholson contact him. When Mitchell received no contactfrom Nicholson that day, he again called Mrs. Nicholson at5 p.m., with Mrs. Nicholson indicating that Nicholson hadbeen given the message. Mitchell again asked that Nichol-son get in touch with him. He called in the evening whenTuesday came and went without Nicholson contacting him.On Wednesday, November 24, Mitchell was handing outchecks to the strikers. Nicholson approached for his check.According to Mitchell, he at that time asked Nicholson ifNicholson had gotten Mitchell's earlier messages. Nichol-son acknowledged that he had. Mitchell told Nicholsonthat they had a job for him and to report to work on Fridaymorning. According to Mitchell. Nicholson, a man of veryfew words, simply said, "I quit," took his check, and walkedoff. Nicholson acknowledges receiving from his wife Mitch-ell's message about coming back to work. He also confirmsI do not overlook the substantial evidence that other supervisors, partic-ularly Williams, had told employees variously that they would be terminatedor fired if they did strike. However. I note Williams later acknowledged toKiser that if employees struck, they would be replaced. Weighing the plausi-ble to determine the probable, I am persuaded by the evidence the abovereflects what probably occurred at that time. It also comports with Mitchell'srecollection of what Price later told him.having a conversation with Mitchell on Wednesday as hewas picking up his check. According to Nicholson. after heacknowledged receiving Mitchell's message. Mitchell askedhim what he was going to do, and he told Mitchell that heguessed he was going to stay out on strike. Mitchell testifiedthat Nicholson did not say he was going to stay out onstrike. Nicholson testified that he never told Mitchell oranybody else that he quit and that he first heard Mitchellsay he had quit at an unemployment hearing. The secondmaterial dispute of fact is thus whether Nicholson contin-ued striking or resigned on November 24.Bennett sent Nicholson a letter on December 6, whichprovided:This will confirm that you called to say that you aregiving up your strike activity following which we of-fered to reinstate you to your former job as a driverwithout loss of seniority and that you declined suchoffer.I note Mitchell's testimony was to the effect that he hadrelated the offer only in terms of having a job for Nichol-son, with instruction to report on Friday morning. Addi-tionally, Bennett's letter narrates that the job offer was oneof reinstatement to Nicholson's former job. However, it didnot relate any claim that Nicholson had quit or even volun-tarily resigned, but only that he had declined the offermade. Like Carr, Nicholson's name appears on both lists ofstrikers, i.e., as provided by the Employer to the Union andto the state commission. Nicholson testified without contra-diction that he had immediately continued to support thestrike by picketing activity at various locations and thatvarious named supervisors and managers of Respondenthad observed him on the picket lines. I am wholly per-suaded and convinced by the weight of the above evidencethat Nicholson did not quit or resign his employment butthat he declined the offer of employment, electing to con-tinue as an unfair labor practice striker with his coemploy-ees.An unconditional request for reinstatement was made forNicholson generally by the Union and individually byNicholson in February 1977. When Nicholson did not re-ceive a letter at the time the other employees did, he wasadvised by Union Representative Lawrence to go out andsee Bennett.6' On March 14, 1977, he met Bennett in hisoffice, and Bennett asked Nicholson what had brought himout there. Nicholson told him he had come to register to goback to work, as all the other employees had gotten a letterto register to come back to work. Bennett, however, toldNicholson that Bennett had written him a letter back inDecember and that he had not answered, so Bennett fig-ured he had quit, and he did not have a job there. Nichol-son said, "Okay," and left. On the following day, March 15,Nicholson met Carr, who had at that time a slip (502 form)from the Employer, and Carr suggested to Nicholson thathe go back out and get one for himself. Accordingly, Nich-olson went out on March 15 and again talked to Bennettwith Mitchell present, in Mitchell's office. Bennett againasked Nicholson what he could do for him, and Nicholsonstated that he had come out to pick up a layoff slip. The65 It appears that Nicholson and Carr did not receive a March 10. 1977,letter161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff slip referred to by Nicholson is a form 502 (likeCarr's) and is also dated March 15. 1977. It also related thelast day worked as November 17, 1976, with date of separa-tion December 6. 1976. The detailed reason for separationshown is "voluntary resignation." Nicholson acknowledgesthat he began receiving unemployment in March-April of1977.Although I have not been persuaded by the GeneralCounsel's oered evidence and consequently have notfound that Price had told employee Nicholson on Novem-ber 18 that the truckdrivers had been discharged for engag-ing in strike activity as alleged in the complaint as amendedat the hearing, nonetheless, I am wholly satisified thatNicholson had engaged in strike activity on November 17,which is not diminished by the circumstance that he indi-cated he had second thoughts about continuing to do so onthe following day in his inquiry as to whether his brotherwas working and his request to come back to work. Sincethe strike was an unfair labor practice strike from its incep-tion, Nicholson at the time occupied the position of an un-fair labor practice striker, with entitlement to immediatereinstatement upon application for reinstatement. It is clearthat that is exactly what he was endeavoring to do on No-vember 18 in his conversations with dispatcher Lee andsubsequently with Supervisor of Transportation Price. Inpoint of fact, he was not returned to his job immediately,and no effort to do so was thereafter made by Price. How-ever, Mitchell did make repeated efforts to contact Nichol-son through messages left with his wife on November 22and thereafter, which Nicholson acknowledges he received.I am thus persuaded that it was Nicholson's immediate de-termination to continue with his initially commenced strikeactivity that led him not to promptly respond to Mitchell'srepeated inquiries in the following days. I am convincedthat Nicholson promptly resumed and continued his strikeactivity thereafter and that the same soon became known toRespondent's supervisors. I am thus persuaded that Re-spondent's offered evidence does not adequately meet, normay it be deemed to prevail over, the credited evidence thatNicholson had promptly continued his strike participationimmediately upon being denied reinstatement by Price. Aswith Carr, I am persuaded that Respondent did not termi-nate Nicholson on December 6, for the reasons I have elu-cidated above in consideration of Carr's alleged discrimina-tion.6 However, I have equal conviction that, as with Carr,Respondent again opportunistically seized upon Nichol-son's earlier declining of a job offer and did so under cir-cumstances amounting to a constructive discharge. As withCarr, I find it unnecessary to resolve whether by virtue ofthe dating of the form 502 the Employer has constructivelydischarged Nicholson on December 6 or effectively as ofMarch 15. Rather, as with Carr, I am satisfied that Respon-dent, in any event, failed to timely reinstate unfair laborpractice striker Nicholson by February 26 and that a rein-statement offer is required, and an appropriate backpayremedy is in order. I shall so provide.Clearly, the date of December 6 does not relate to the contended quit-ting conversation, which occurred November 24. The 2-week delay not onlyis unaccounted for, it further renders Respondent's position on Nicholsonless convincing. Nicholson was reemployed, but not reinstated, on July 26,1977.b. The abolition of the ham operation in the salad kitchen;Respondent'sfailure to reinstate Thomas Caddell, MargieKiser, and Pamela LedfordPrior to the strike I employees67worked in Respondent'ssalad kitchen. There were six production employees whoworked on rotation, three in the kitchen (cooking) and three(on production work) in the finishing room. Two additionalemployees worked a salad-cupping machine in the finishingroom. Three employees also worked on a ham operation.The salad kitchen is under the supervision of Bill Williams.Thomas Caddell was emloyed in the salad kitchen asassistant salad plant manager at the rate of $4.65 per hour.Employed by the Company since 1966, Caddell had heldmany jobs both in Respondent's stores and later in its ware-house, including, in the latter location, work involving driv-ing a forklift. Immediately prior to the strike Caddell spentmost of his time in the ham operation, though he had hadoccasion to perform all tasks within the salad kitchen. Mar-gie Kiser was employed as a production worker in the saladkitchen and also worked in the ham operation. Kiser hashad broken employment since 1970, last being rehired bythe Employer in March 1974. Prior to the strike Kiser waspaid an additional sum as a relief person, since from time totime she performed the other jobs in the salad kitchen.Pamela Ledford had also worked in the salad kitchen for ayear and a half, and for the last 9 months in the ham opera-tion.In the summer of 1976 there was some talk of a possiblediscontinuance of the ham operation. It is uncontested thatat that time supervisor Williams informed both Kiser andLedford that if the ham operation were to cease, other posi-tions in the salad kitchen would be then made available tothem on the basis of their seniority. The record reveals thatit had been also Respondent's prior practice to transfer em-ployees to other available jobs for which they were qualifiedwhen jobs were abolished.By letter dated November 30 Ashcraft notified Coutlakisof certain proposed changes, with an offer to negotiatethereon. Included was notification that the Company didnot propose to restart the ham operation in the saladkitchen, as it had not been a profitable operation. (No otherjobs were to be abolished.) The Union did not request nego-tiation thereon. All parties agreed that no claim is raisedherein that the abolition of the three jobs in the ham opera-tion was for other than legitimate business purpose.Each of the above employees participated in the strikefrom its inception on November 17. The Union on theirbehalf and each employee individually requested reinstate-ment effective February 21. On March I1, 1977, Ashcraftnotified Coutlakis that there were no jobs to which thesestrikers were entitled as returning strikers. On March 12,1977, Respondent issued a form 502 to each of the employ-ees showing as the last date worked November 17, 1976,with a separation date of February 16, 1977. Reason forseparation was related as "layoff-lack of work." On March15, 1977, Bennett made out termination reports for each ofthese employees, with reason for separation again shown asb7 The record reveals that after the strinke and as of September 1977, therewere then nine employees employed in the salad kitchen, six productionworkers. two cupping machine operators, and one lead person.162 HARRIS-TEETER SUPER MARKETS. INC."laid off-lack of work-closed ham operation." Each reportbore a notiation that the employee would not be recom-mended for rehire. Mitchell testified in explanation that theEmployer's policy at the time was not to rehire employeeswho terminated. The record reveals such policy was notuniformly adhered to prior to the strike or after the strikecommenced. On July 18, 1977, Bennett wrote Coutlakisthat the Company's position on the above employees wasthat they were terminated employees. However. Respon-dent asserts that it in the interim reassessed its policy onrehires. In any event, at that time Bennett notified Coutla-kis that when it began to employ from the outside after theother strikers were reinstated. Respondent would give theseemployees equal consideration for jobs along with otherapplicants. Bennett testified that each of these employeeshad a good employment record.It is General Counsel's position that Respondent has un-lawfully refused to reinstate these three strikers after theUnion's unconditional offer to return to work on their be-half, on the grounds: (a) that prior to the strike it was theunbroken policy of Respondent to transfer warehouse em-ployees to other jobs when the jobs on which they wereworking were abolished and (b) that other jobs were avail-able which were then held by replacements or which hadopened up through strike interim resignations of other un-fair labor practice strikers, as to which positions GeneralCounsel argues these employees enjoyed right of reinstate-ment. General Counsel thus contends that although thejobs of these employees had been initially lawfully abol-ished, the right of reinstatement of unfair labor practicestrikers was not thereby extinguished and entitled them tothese certain other positions if available. General Counselappears to say that other unreturned unfair labor practicestrikers had (paramount and initial) claim to their own jobs.However, after any of such strikers had been reinstated andresigned, or offered reinstatement and declined, each of theabove employees' claims by virtue of right to reinstatementwould next follow. General Counsel thus contends theirright to reinstatement was superior to any position claim bystriker replacements hired after the strike began. The Gen-eral Counsel effectively lays superior claim on their behalfto: (I) all positions of emloyees who initially joined thestrike but who, for one reason or another, resigned fromHarris-Teeter during the strike and (2) to all positions ofstriking employees who, after being properly offered theirformer position, elected not to return to work for the Com-pany, whether or not replacements currently held positionsin those categories. The Charging Party essentially joins inGeneral Counsel's position, urging that the abolishment ofunfair labor practice jobs is not a valid defense to a chargethat the Company failed to reinstate unfair labor practicestrikers if the affected employees have qualifications to holdother positions within the plant which are presently beingheld by replacements. The Charging Party would appar-ently extend that right to claim all positions held by em-ployees hired after the strike commenced, irrespective ofwhether a striker or nonstriker was being replaced, inas-much as it argues that evidence that others had been hiredafter the strike is probative of the availability of positionsthat these employees could have held, citing Fire AlertCompany, 207 NLRB 885 (1973). The Charging Party addi-tionally argues that the record reveals employees with lessseniority were given positions which could have been of-fered to Caddell, Ledford, and Kiser. Finally, the ChargingParty contends that when Respondent did offer jobs toKiser and Caddell, Ledford not having been reemployed atall, it treated them only as new hires, with no seniority,which affected vacation benefits, and such was not full rein-statement. Respondent's position may be simply stated asbeing that since the jobs of these three strikers were abol-ished for legitimate business reasons, they consequentlyhave no claim to reinstatement at all.I conclude that I must reject the oversimplified positionof Respondent. As it is clear that economic strikers whohave their jobs abolished do not thereby have their em-ployee striker status extinguished if they are qualified toperform other jobs which are available (Fire Alert Comn-pan'. supra68), I find the basic position of General Counseland the Charging Party meritorious, that strikers' continu-ing right to claim certain positions is a fortiori applicable tounfair labor practice strikers. Moreover. I am persuaded. inview of the Board's prior holding that unfair labor practicestrikers are not required to assume any risk of being re-placed during the strike, that their right of reinstatement isone with paramount claim to other positions held by anyreplacements (whether of strikers or nonstriking employeeswho terminate) hired since the start of the strike ftr whichthey are qualified as well as to those similar jobs subse-quently vacated by other unfair labor practice strikers whodecline reinstatement or have resigned fromn same. CompareColonial Press. Inc., sra, and Fire Alert (omepainv, supra.This appears to me to be no more than is included in thetraditional approach of required dismissal of an, replace-ments upon unfair labor practice strikers' unconditional ap-plication to return and an inherent consideration in estab-lishing preferential hiring lists. Barnev'N Supercenter. Inc.,128 NI.RB 1325. 1330 (1960). enftd. 296 F.2d 91 (3d Cir.1961). Thus in Barne ,' Spercenter, at 1331. the Board insimilar circumstances remedially provided:Accordingly, we shall order the Respondent to offer tothem and to the other unfair labor practice strikerswho make a timely and unconditional application forreinstatement after the issuance of this Decision andOrder, immediate and full reinstatement to their for-mer or substantially equivalent positions. withoutprejudice to their seniority or other rights and privi-leges, discharging, if necessary, any replacements in or-der to provide work for such strikers. If, after suchdismissal or other disposition of such replacements.there are insufficient positions available for the strikers.the available positions shall be distributed amongthem, on the basis of seniority or such other nondis-criminative practice as mae have heretofore been ap-plied in a reduction in force in the Respondent's busi-ness. Thereafter, the employees for whom noemployment is immediately available shall be placedon a preferential hiring list and recalled as soon aswork becomes available on the basis of seniority orsuch other nondiscriminative manner as the Respon-dent ma3apply.6e See also Brook Research & WAtp. Int. 202 NlRB 634, 636, 637 (19731163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, clearly Caddell and Kiser were not fullyreinstated, since their seniority and entitlement to vacationbenefits based thereon were not provided them in the joboffers they did receive. It is additionally significant that itwas not until August and September that Respondent of-fered Caddell any position, for example, in bakery ($3.70 to$4.20) or as a selector ($4), although this record makes itabundantly clear that there were various replacementsholding positions for which he was qualified that wouldhave been earlier available to him on a transfer basis hadthere been no unfair labor practice strike. There were sev-eral replacements hired as forklift drivers, selectors, receiv-ers, and stockers who occupied those positions in February1977, at the time of the Union's request for reinstatementon behalf of Caddell. As the record reveals no other jobswere abolished, it is beyond the reasonable questioning thatcertain of such jobs, inter alia, were jobs which in the in-terim were held by replacements and for which Caddell onthis record was qualified and as to which he was conse-quently denied timely reinstatement." In denying Caddell'sseniority, with its effect on vacation benefits, it cannot beconcluded that Caddell was fully reinstated with either ofthe job offers made in August or September. Otherwise, anyadditional issues of his placement and/or with regard toeffect on mitigation of damages may await future compli-ance proceedings.Similar conclusions are even the more clearly observedwarranted as to Kiser and Ledford, as there were positionsin the salad kitchen itself for which these employees werequalified, yet Kiser was not reemployed until September 6,1977, and Pamela Ledford has not been reemployed at all.'0I conclude and find that neither Kiser or Ledford was rein-stated or timely reinstated upon the Union's request fortheir reinstatement. I further find that in its treatment ofKiser as a new employee, with consequent denial of senior-ity affecting vacation rights, that the Respondent has alsofailed to fully and properly reinstate Kiser. Of course, Re-spondent has wholly failed to effect timely reinstatement ofLedford. I shall provide an appropriate remedy for theseadditional violations of Section 8(a)(1) and (3) hereinafter.In view of these findings, I find it unnecessary to address all69Since Caddell was not offered any position prior to August 1977 andsince I have already found that openings were occasioned when (nonstriker)Dwight L. Barker, a receiver, resigned November 19; when Randy F. Avery,a selector, resigned effective December 17, 1976; and (as discussed infra)when a forklift driver position (Terry M. Hostetler) became open in January1977, it is clear that Caddell was not timely reinstated. Nor was Caddelloffered a full reinstatement in August or September 1977, when he wasoffered a position in bakery and then as a selector in grocery (both of whichhe subsequently declined), since he was not offered such positions even thenwith the senionty (11 years) to which he was entitled.17 Records reveal that Debra Love was a production employee in the saladkitchen hired on November 29, thus after the strike began, and occupied thatposition as of September 27, 1977. Love thus occupied a position for whicheither Kiser or Ledford was qualified, as each had done all the other jobs inthe salad kitchen. It is enough to note as well that Mina Stoeckel, an unfairlabor practice stnker herself, who prior to the strike was classified as astocker but regularly operated a forklift, was not reinstated to her formerposition but was reemployed as a production worker in the salad kitchen.Obviously, a replacement was occupying Stoeckel's former position. HadStoeckel been properly reinstated, there would have been an additional posi-tion in the salad kitchen available. No prestrike (nonstriking) employeetransferred out of the salad kitchen during the strike. On these facts, argu-ments advanced based on denied right of nondiscriminatory seniority dis-placement in a layoff would appear unnecessary to be considered.the various other contentions of General Counsel with re-gard to other transfer rights of I ese employees based ontheir seniority. Issues of reinstatement to substantiallyequivalent positions may remain a matter of compliance.Barney's Supercenter, Inc., supra at 1330, fn. 9.71c. Respondent's contentions concerning striking employeeswho did not individually request reinstatementRespondent has contended that as none of the 20 em-ployees listed below made an individual written request forreinstatement, none were entitled to reinstatement. Thus,Respondent argues that as the Union did not make an ef-fective unconditional request on their behalf, it was other-wise required that a request for reinstatement be made bythem individually. Employees in this group. none of whom(but Wallace B. Smith) were reemployed, are:Black, Randall A.Cloninger, David L.Deese. Mark A.Dorton, Steven A.Foster, Herbert F.Gainey. Paul T.Hiostetler, Terry M.Johns, Larry W.Johnson. Coley L.Jones. Robert B.Lineberger, TimothyLinker, Guice M.Lowery, David L.Lowery, John D.Parsons, Caster H.Ramseur, ReginaldSmith, Wallace B.Tate, Manley S.Wright, Charles H.Yoxtheimer, John H.The short answer to the above contention of Respondent is.as I have earlier found, that the Union did make an uncon-ditional request for reinstatement on behalf of these em-ployees, on February 18, 1977, which was effective whenreceived by Respondent on February 21, 1977. Timely rein-statement by Respondent was then required by February26, 1977, and was not accomplished." The failure to do sowas violative of Section 8(a)(1 ) and (3) of the Act.Respondent has raised several additional defenses with71 In that connection, I do find specifically that Caddell had demonstratedon this record forklift operation ability and qualification in that position inthe warehouse. In contrast, Kiser expressed only some familiarity with posi-tions of receiver, sanitation worker, and picker in the freezer department.The record as well warrants the conclusion that Kiser, as in the case of otheremployees, might have been entitled in other than unfair labor practicecircumstances) to performance opportunities as a forklift operator (althougha higher rate job) if that position was available. With regard to Ledford Ifurther find that in addition to the above position, Ledford credibly claimedability to perform position functions within the shipping and receiving de-partment. drug cage, and bakery and meat departments, which went unchal-lenged. These are all matters which can be more effectively handled at thecompliance stage, but only if shown necessary, for example, if it can beshown that the available positions in the salad kitchen would not have beensubstantially equivalent positions of employment for Kiser and Ledford hadthey been timely reinstated and granted their full seniority rather thantreated as new employees.12 Unfair labor practice strikers who do not apply for reinstatement are notentitled thereto or to preferential hiring status until such application is made,unless it is to be concluded that such application would have been futile.Where the employer has commenced reinstatement of other strikers, suchpresumption will not lie. Barney's Supercenler, Inc., supra at 1330. fn. 8.1 I would observe as to this group the same conclusion would apply withincreasing firmness on the basis of the reiterated requests by the Union onFebruary 25, and March I and 7. 1977. There clearly has not been timelyreinstatement as to these employees. However, an additional defense is pre-sented as to Terry M. Hostetler and Herbert F Foster, discussed infra.164 HARRIS-TEETER SUPER MARKETS, INCvarying applicability to the individual strikers listed on Ap-pendix B.d. Respondent's c ontentions contcrning striking emiplove'swho did not respond to Respondent's Mtarch () letterRespondent contends that certain striking employeeswho failed to respond to its March 10, 1977, letter are notentitled to reinstatement, as it reasonably appears that theydid not really desire reinstatement or were not really readyfor it. Seemingly, included in this group would be: Lynne P.Hastedt, Johnnie M. Gilbert, Billy J. Morrison. Edward M.Preslar, and Arthur L. Spears.Again. I have found heretofore that each was establishedas an unfair labor practice striker and that each of themwas covered by the Union's unconditional application forreinstatement made on their behalf.4None of these em-ployees have been reemployed. Accordingly, Respondent'srefusal to reinstate them was also violative of Section8(a)(l) and (3), absent some other business justification ap-pearing to explain and justify its failure to do so. Essen-tially, Respondent's letter of March 10. 1977, upon which itseeks to rely, called for each striker to personally registerwith Respondent as to the striker's availability and job andshift preference. I note that it further advised the individualstriker only that the Employer would thereafter make anappraisal. It did not offer the striker a job, let alone rein-statement.' It cannot prevail for Respondent, either as avalid offer of reinstatement or as engendering a requirementfor some additional response from strikers before their rightto timely reinstatement became established and effective.National Business Forms, 189 NLRB 964 (1971) Accord-ingly, I conclude and find that all of Respondent's argu-ments to the contrary, based on its March 10, 1977, letter.are without merit. Consequently, I conclude and find thatRespondent has failed to reinstate unfair labor practicestrikers Lynne P. Hastedt, Johnnie M. Gilbert, Billy J. Mor-rison, Edward M. Preslar, and Arthur L. Spears as of Feb-ruary 26, 1977, in violation of Section 8(a)(1) and (3) of theAct.7e. Miscellaneous individual defenses: the matter of latealleged reinstatementsThere remains to consider Respondent's individual con-tentions as to employees Herbert F. Foster, Terry M. Hos-7, All employees in this group had also made individual requests for rein-statement, which were received by Respondent on either February 21 or 28,1977.7' The letter, inter alia, provided: "Following that, we will make an ap-praisal of our work force requirements, including future prospects."76 Similarly, for the above reasons. I find that Johnnie M. Gilbert's con-tinuation of his recently acquired work in Jacksonville. Florida. was whollyjustified at the time, he not having received the required clear offer of rein-statement to his prior position which was existent at the time. Bennett'ssubsequent relation to Gilbert, on the occasion of Gilbert's later individualinquiry in May 1977, that Gilbert had lost his right to reinstatement infailing to reply to that letter is wholly erroneous as a legal conclusion ofGilbert's true status and ineffective to defeat Gilbert's lawful continuingnright to receive a proper offer of reinstatement As Gilbert was not sent avalid offer of reinstatement in the material period prior to his own renewedinquiry of Respondent for reinstatement, consideration of a valid offer sentto his last known address is not involved. Of course. the March 10. 1977.letter similarly did not constitute a valid offer of reinstatement to any otherstriker receiving it or create on their part any required response theretowhich bore on reinstatement issues.tetler. Ronald J. Hudson, and James E. Terrell and its al-leged late reinstatements. Respondent contends that thenamed employees either never went on strike or have re-fused lawful offers of reinstatement. Respondent has con-tended that Foster had resigned prior to the strike andtherefore was not an unfair labor practice striker, that strik-ers Terrell and Hudson were offered reinstatement and re-jected it, and that striker Terry Hostetler initially acceptedreinstatement and then resigned. General Counsel and theCharging Party contracontend that each of the above em-ployees was an unfair labor practice striker and that nonewere offered full or timely reinstatement. The latter pointwill require some additional factual presentment in its dis-cussion.Herbert Foster. Essentially, Respondent contends thatFoster resigned prior to the strike (quit on November 16)and thus was not a striking employee when the strike com-menced the next day. Respondent noted also that no indi-vidual request for reinstatement was ever received fromFoster. However, called on rebuttal by General Counsel,Foster testified, and I find credibly so, that he had not quit.To the contrary. Foster testified he had worked on Novem-ber 17 in his job (selector) and that when the strike started.he had walked out with the other strikers at 3 p.m. and thathe had engaged in picketing thereafter until he "started get-ting hungry." at which time he was forced to look elsewherefor work. Foster testified he finally was able to secure otheremployment in February or March 1977 that an employerfor whom he had worked prior to commencing work withRespondent in September 1976. credit Foster. I note addi-tionally that Respondent offered no counterevidence toFoster's direct testimony that he was working November17, although it is reasonable to presume that Respondent'semplotyment records on Foster would have readily estab-lished the contrary had such actually been the case. It isapparent and I find that Foster did not quit on November16 but rather participated in the strike commencing No-vember 17. I further find that Foster occupied unfair laborpractice status on February 21. when Respondent receivedthe Union's unconditional request for reinstatement on be-half of him and all other unfair labor practice strikers. Itwas thus unnecessary for Foster to make a personal requestfor immediate reinstatement, as the Union had already ef-fectively done so for him. As Foster has not ever been of-fered reemployment, it is equally apparent that Respondenthas failed to timely reinstate him, in violation of Section8(a)(l) and (3) of the Act. I so find.Tero Hostetler. Essentially, Respondent's evidence wasto the effect that reinstatement was not due to Hostetlerbecause he had earlier resigned, on January 3, 1977.7' Ben-nett concedes that Hostetler went out on strike on Novem-ber 17. However, Bennett, testifying from Hostetler's file,related that Hostetler had called Respondent on January 3,1977, and resigned. Respondent also notes Hostetler madeno individual written request for reinstatement. Bennett tes-tified that he sent Hostetler a letter (dated January 4) con-firming that Hostetler had reported to the Company that he" In its brief Respondent apparently Inadvertently asserts that Hostetlerinitially accepted reinstatement and then resigned.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad resigned.7" Bennett related that Hostetler did not re-spond to the letter in writing. However, Bennett acknowl-edged that on March 2 he had received a call from Hostet-ler, who told Bennett that he was then ready to go to work.Bennett reminded Hostetler of his prior resignation and theconfirming letter sent to him. Bennett candidly related thatHostetler at that time asserted he had not resigned and hadnot received the letter. General Counsel and the ChargingParty apparently rely on that frank report and the claimedfailure of Mitchell (called on other matters) to testify as tohis conversation with Hostetler which Hostetler's file re-flected and which Bennett testified Mitchell had reported toBennett.79However, if Bennett is not shown corroboratedby Mitchell or secretary Beverly Meggs, Bennett did testifyas to his own action following reports of the resignation,and he did present documentary sustantiation. In contrast,General Counsel did not establish by any direct testimonythat Hostetler did not resign in January 1977, as Hostetlerwas not called as a witness by the General Counsel, nor washis failure to testify satisfactorily explained in the record.Essentially, the General Counsel and the Charging Partyappear to rely on Bennett's testimony that during the con-versation of March 2, it was reported that Hostetler seemedto feel he had not resigned and denied receiving the letter.Although I find General Counsel had initially establishedthat Hlostetler was an unfair labor practice striker in No-vember and, of course, that the Union had requested rein-statement on behalf of all strikers in February, Bennett'stestimony that, as a consequence of the reported resigna-tion, he had terminated Hostetler and confirmed it in writ-ing constitutes sufficient showing for inference that Hostet-ler had in fact resigned, particularly where employeeHostetler has not testified to the contrary. The case was notheard on any other basis.If I have any indication to the contrary, it lies not inHostetler's nonreceipt of the letter but in a question of thevoluntary nature of the resignation. Thus, Bennett's testi-mony that he sent the letter is credible, and a presumptionlies therefrom that such a letter placed in the mail was de-livered in due course to the addressee, particularly whereBennett has also testified credibly that the letter was notreturned. Such direct evidence warrants inference that Hos-tetler did receive the letter and that Hostetler's reportedremark to the contrary was factually inaccurate. I so find. IfI am given pause in the matter at all, it stems from a refer-ence in a memo from Respondent's file on Hostetler (unelu-cidated by any of' the parties) which provides:7 The letter was not sent certified mail. The letter specifically related:Bill Mitchell has told me that you called him yesterday and voluntar-ily resigned your position with Harris-Teeter.I am enclosing your copy of Employment Security Form 502. Pleaselet me know if' you have any questions.Bennett also testified that the effect of the issuance of the 502 form was thatHostetler would no longer he barred as a striker from receiving unemploy-ment compensation on the account of involvement in a labor dispute.79 The ('harging Party's additional argument that there was no motive orreason shown for Hostetler to resign in January fails to take into accountBennett's additional testimony that an effect of' Hostetler's resigning wasissuance to him of the form 502, with a lifting of disqualification before theNorth Carolina Employment Security Commission due to his involvement ina labor dispute. For reasons not clear of record, it may have some sucheffect. Compare Nicholson's situation.Beverly (Meggs) transferred him (Hostetler) to BillMitchell and he told Bill Mitchell that since we had nojobs available for him, he would resign rather than re-main on strike.The memo was written by Bennett and may constitute anadmission against interest. In this instance, I view it as innature res gestae evidence. The question rises whether it issufficient to establish that the resignation was involuntaryand only a result of a prior wrongfully denied individualrequest by unfair labor practice striker (Hostetler) for animmediate return to his prior position or whether Hostetlervoluntarily made such statement on his own, desiring at thetime to resign to be able to approach the commission with aclaim for unemployment benefits. The issue appears closeto me. However, to conclude the former, it seems to me,would necessarily rest on drawing an impermissible doubleinference. It was General Counsel's ultimate burden to es-tablish that Hostetler was an unfair labor practice striker atthe time of requested reinstatement. I am persuaded in thisinstance he failed in such burden. Accordingly, I shall rec-ommend that the complaint allegation as to Terry Hostetlerbe dismissed.James Terrell. At the time of the strike Terrell was aselector, with the hourly rate of pay being $4.80 per hour.Respondent's position is based on its evidence that Terrellwas offered a position in building and grounds on March 7,1977, at $3.90 per hour and that Terrell had declined thatoffer. It is readily apparent that the aforesaid reemploymentoffer was neither timely nor an offer to Terrell of full rein-statement to his former or a substantially equivalent posi-tion. Terrell's job had not been abolished. I thus concludeand find that Respondent has failed to timely reinstatestriker James E. Terrell. in violation of Section 8(a)( ) and(3) of the Act.Unresolved Contended Late ReinstatementsRespondent also offered to introduce evidence as to offersof reinstatement made to employees after March 20, 1977.General Counsel objected, contending that whether otherstrikers were eventually offered reinstatement or substan-tially equivalent positions of employment after March 20was unnecessary to be reached in resolution of any of theissues presented by the instant proceeding and was strictly acompliance matter. With subsequent agreement of all par-ties thereon, in order to limit the issues to those necessary tobe presently resolved, I ruled that the efficacy of Respon-dent's contended offers of reinstatement made to any em-ployee after March 20 could be effectively left to any re-quired future compliance proceedings. Particularly is this sowith the Respondent's record acknowledgement that theUnion's requests were on February 18 and 25 and March and 7; that the last individual written striker request forreinstatement was received on February 28, 1977; that theearliest offer (reinstatement or otherwise) to any striker inthis group was on March 29, 1977; and that prior to offersmade to each striker below, the strikers' former positionswere held at the time by replacements. Employees includedin this group would appear to be:166 HARRIS-TEETER SUPER MARKETS, INC.Alfred Brown James KnucklesClayton Burris James PenderRoger Burris Sylvester PrideMichael Hawley Eugene PuckettTerry Henderson Janet (Quinn)Donald Floyd Richard RappNewton Lawson Jerry W. ParkerThomas Icenhour Mark WhiteIt is clear that none of the above employees were timelyreinstated and that the refusal to timely reinstate them wasin violation of Section 8(a)(1 ) and (3) of the Act.Ronald Hudson. Prior to the strike Hudson worked as aday grocery selector. Hudson's hours were then 6 or 7 a.m.to 3:30 or 4 p.m. Hudson worked on a straight 5-day-weekbasis. In addition to the Union's request on his behalf onFebruary 18, 1977, Hudson made an individual uncondi-tional offer to return to work. Bennett testified that onMarch 9, 1977, Hudson was offered the position of nightmeat selector at his former rate, with a 15-cent night differ-ential. This position called for work hours of 4:30 p.m. to 12or I a.m.; did not involve a straight 5-day workweek; and.unlike the day grocery selector position, did involve work-ing 3 out of 4 Sundays and working in a cooler at 40°F.Bennett related that Hudson initially accepted this positionand was given a report time for the next day, but latercalled Mitchell back on March 9 and declined the positionoffered. Mitchell essentially corroborated Bennett, testify-ing to having had two conversations with Hudson. Mitchellconceded he had not offered Hudson any day selector posi-tion. However, Mitchell explained that Hudson had in-formed him in their first conversation that a parent of Hud-son's employed elsewhere (not by Respondent) had beentransferred to a day shift and that Hudson could not orkdays, as he had to watch his younger brother and sister.Thus, Mitchell testified that the offer of the night meat se-lector's position was made in an effort to accommodateHudson, and Mitchell confirmed that Hudson had origi-nally accepted this position. Mitchell also confirmed thatlater that same day Hudson had called Mitchell back andnotified him that Hudson could not accept the offered posi-tion, without stating a reason. A confirming letter as to histermination (resignation) was sent by certified mail and re-ceived by Hudson without any reply. Hudson did not tes-tify, as General Counsel could not locate him.It will be recalled that in these matters it was GeneralCounsel's burden to establish that the named employee wasan unfair labor practice striker, that an unconditional re-quest for reinstatement had been made on his behalf or byhim individually, and that Respondent had failed to timelyreinstate him. Unlike the case with Hostetler, the GeneralCounsel has met this burden as to Hudson. It seems to methat any issue of late offer of reinstatement or of substan-tially equivalent position or of mitigation of damages as toHudson may await compliance proceedings, as with theabove 16 employees. I so conclude.CONCtIUSIONS OF LAW1. Harris-Teeter Super Markets, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 525, Meat, Food and Allied Workers Union,Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica. AFL CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By unlawfully interrogating employees as to who andhow many employees would vote for and against the Unionin an upcoming election; by engaging in conduct tending tocreate the impression in employees that union activities ofemployees were regularly being kept under surveillance bycoercively informing employees that individual employeeunion activists in different departments had been identified;by threatening that the same employees would be amongthe first to be discharged by Respondent; b threatening tomake it as hard as possible on employees who engage inunion activity; by more strictly enforcing its tardiness rulein writing up employees for any tardiness and in a mannercontrary to practice existing before the election of August 5.1976, because the employees had continued their union ac-tivity and because they had designated the Union as theirrepresentative; by other threats and various other acts ofinterference, restraint, and coercion directed at employeeengagement in protected strike activity, through unlawfulinterrogations of employees as to their strike sympathiesand intentions, by attempts to identify principal strike pro-ponents, and by expressions indicating intent to suppresstheir activities; by threats to employees that they would hedischarged for striking; and by use of promised raise in-creases to influence working employees to refrain from join-ing employees on strike. Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)( 1) and Section 2(6) and (7) of the Act.4. By discharging William Huntley, its top driver, onSeptember 29, 1976, because of his union activities andmembership on the Union's negotiating committee, Re-spondent has engaged in. and is engaging in. unfair laborpractices within the meaning of Section 8(a( ) and (3) andSection 2(6) and (7) of the Act.5. The strike which commenced on November 17. 1976.was from its very inception and throughout its duration anunfair labor practice strike.6. By improperly treating striking employees KirkpatrickCarr and Joseph Nicholson as resigned employees. Respon-dent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)( I) and (3) and Sec-tion 2(6) and (7) of the Act.7. By failing to reinstate, or timely reinstate, each of theunfair labor practice strikers listed on "Appendix B"hereto, Respondent has engaged in, and is engaging in. un-fair labor practices within the meaning of Section 8(a)( I)and (3) and Section 2(6) and (7) of the Act.8. Except as heretofore found, Respondent has not en-gaged in any other unfair labor practices within the mean-ing of Section 8(a)(1) and (3) and Section 2(6) and (7) of theAct.THt RFMF)YHaving found that the Respondent has engaged in cer-tain unfair labor practices in violation of Section 8a)(1)and (3) of the Act. I find it necessary to order Respondentto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs I have found that Respondent has discharged WilliamHuntley in violation of the Act, I shall order Respondent tooffer him immediate and full reinstatement to his formerjob, or, if such job no longer exists, to a substantially equiv-alent position, without prejudice to his seniority or otherrights and privileges. Although I have found that Huntleyparticipated in union activity in support of the strike, inkeeping with the Board's past precedent in such matters, asHuntley was discharged discriminatorily prior to the com-mencement of the strike and not offered reinstatement, Ishall order that Respondent make Huntley whole for anyloss of earnings he may have suffered by reason of Respon-dent's unlawful discharge of Huntley by payment to him ofa sum of money equal to that which he normally wouldhave earned as wages, from the date of their discharge ofhim on September 29. 1976, to the date of an offer of rein-statement. Donna Lee Sportswear, 174 NLRB 318. fn. 5(1969). Backpay is to be computed on a quarterly basis,with interest thereon computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).s As to em-ployees Jimmy Martin, Jerome Little, James Wright, andEarl Nixon, the appropriate make-whole remedy has beenpreviously provided in Harris-Teeter Super Markets. Inc.,231 NLRB 1058 (1977) which governs same. To the extentthe participation of these previously found discriminatees inthe unfair labor practice strike may nonetheless properly bedeemed an issue before me, I would note the record hasrevealed that Respondent had strategically offered them re-instatement on November 18 and that they thereafterelected to participate in the unfair labor practice strike withtheir coemployees. In that respect, I would view the addi-tional holding of Donna Lee Sportswear, supra--that an oftfer of reinstatement, when made, effectively, tolls backpayfor an employee determined to have been discriminatedagainst prior to the commencement of a strike-as appli-cable thereto and binding on me and as effective until un-conditional request for reinstatement was made by them onFebruary 25, at which time backpay would properly bedeemed to run again until their reinstatement was effected.'Having also found that Respondent has violated Section8(a)(3) and (I) of the Act by its refusal to reinstate, or rein-state in a timely fashion, the employees listed on AppendixB who I have found had been engaged in an unfair laborpractice strike against Respondent, and on whose behalf theUnion had made effective unconditional request or applica-tion for reinstatement, it will be recommended that Respon-dent be required to offer the unfair labor practice strikersimmediate and full reinstatement to their former jobs or. ifthose jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, dismissing, if necessary, any persons hired asreplacements on and after November 17, 1976. 1L aftersuch dismissals, there are insufficient positions remainingfor any unreinstated striking employees who desire rein-'8See, generally, Isis Plumbing and Heating Co., 138 NLRB 716 1962).1i Although backpay for these employees is governed by the prior proceed-ing, it may be appropriately noted here that the parties have stipulated inthis proceeding that Jerome Little was reinstated thereafter on October 10,1977; Jimmy Martin, on October 3, 1977; and Earl Nixon and JamesWright. on September 13, 1977.statement, the available positions shall be distributedamong them, without discrimination because of their unionmembership, activities, or participation in the strike, in ac-cordance with seniority or with other nondiscriminativepractices as theretofore have been applied by the Companyin the conduct of its business at its Charlotte, North Caro-lina, warehouse. Those strikers for whom no employment isimmediately available after such distribution shall beplaced on a preferential hiring list, with priority determinedamong them by seniority or by other nondiscriminativepractices as theretofore have been applied by Respondentin the conduct of its business at its Charlotte, North Caro-lina, warehouse, and, thereafter, in accordance with suchsystem, they shall be offered reinstatement as positions be-come available and before other persons are hired for suchwork. 1. W. Corporation, 239 NLRB 478 (1978). Respon-dent shall be further required to make each said employeewhole for any loss of earnings resulting from Respondent'sfailure to promptly and timely offer each of said employeesreinstatement to his or her former job or, in the case ofThomas Caddell, Margie Kiser, and Pamela Ledford, recallto substantially equivalent work with full rights and privi-leges. As to all such unfair labor practice strikers (exceptingWilliam Huntley and the four discriminatees determined inthe earlier proceeding), the backpay period shall commenceFebruary 27, 1977,82 and continue thereafter until such offerof full reinstatement was made, or is made, if not alreadyaccomplished. Backpay for each of these employees duringthe above period shall be otherwise computed in accordwith that provided for Huntley. The order of reinstatementshall insure that such employees are fully reinstated withoutloss of any benefits, seniority or otherwise, previously en-joyed The Charging Party has urged that in the light of con-tinuing flagrant violations of the Act, the Company shouldalso be ordered to terminate its unlawful enforcement ofrules regarding attendance and lateness; to mail copies ofthe cease-and-desist order herein provided to each of itsemployees: to read the cease-and-desist order issued herein18 To be sure, the Union's February 25 letter reasonably makes referenceto intended continuation of strike actiity because of Respondent's refusal toreinstate striking employees. However. as I understand the seemingly appli-cable Board precedent in this area. after the Union has made an uncondi-tional application for reinstatement on behalf of all unfair labor practicestrikers, they individually are entitled to immediate reinstatement. A contin-ued absence from work on the part of individual strikers cannot then beconcluded as voluntary on their part unless offers of full reinstatement arefirst made and declined to continue the strike. Souhiestern Pipe, Inc., 179NLRB 364, 365 (1969); valional Business Forms, 189 NLRB 964 (1971). If Iam in error in this regard it would seem to me the backpay period wouldcommence no later than March I, 1977. when the Union wired Respondent,reiterating its earlier unconditional application on behalf of all the unfairlabor practice strikers, thus advising Respondent again of an unconditionalcalling off of the strike, and also announcing (what I have heretofore deemedunnecessary) abandonment of even its picketing, at the request of the Em-ployer. in order to effect the prompt reinstatement of strikers,s3 Nothing in this recommended Order however, is to be construed asrequinng Respondent to rescind an) wages or benefits heretofore granted toemployees. To the extent that Respondent has already reinstated an, of theabove employees. Respondent will he required in the compliance stage ofthis proceeding to take onl such steps as may be necessary to fully complywith the remedial Order. Respondent's right to establish factors in mitigationof damages other than on issues raised and resolved in this proceeding arereserved for compliance, as agreed b the parties.168 HARRIS-TEETER SUPER MARKETS, INC.at a meeting of all employees in the presence of a dulyauthorized agent of the Union; to reimburse and pay to theUnion all fees, expenses, and costs in connection with thisproceeding; and to provide such other relief as is found fairand proper. I shall recommend that Respondent be orderedto cease and desist from more strictly enforcing its tardinessand doctor certificate rules, as I have found herein has oc-curred. I shall further recommend that an appropriate no-tice be posted as remedial action, which I concluded is ade-quate notice to employees under the total circumstances ofthis case. However, since the discriminatory discharge ofWilliam Huntley and the refusal to reinstate, or timely rein-state, unfair labor practice strikers and other discriminatoryconduct evidenced herein are pervasive and go "to the veryheart of the Act" (N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d532, 536 (4th Cir. 1941)), 1 shall recommend that the Orderto be issued be such as to safeguard employees against Re-spondent's infringement in any manner in the future of therights vouchsafed to employees by Section 7 of the Act.R & R Screens Engraving, Inc., 151 NLRB 1579, 1587(1965). It will be further recommended that Respondentpreserve and make available to the Board or its agents,upon reasonable request, all pertinent records and data nec-essary to aid in analyzing and ascertaining whatever back-pay may be due under this recommended Order. Althoughthe unfair labor practices found herein are concluded tohave been pervasive and serious. I conclude that the reme-dial provisions herein being provided are adequate to effec-tuate the purposes of the Act and decline to recommendthat Respondent be ordered to read the cease-and-desistOrder at a meeting of all employees and decline as well, atthis point, to recommend an order of reimbursement andpayment to the Union of related fees in connection withthis proceeding to date.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER84The Respondent, Harris-Teeter Super Markets, Inc.,Charlotte, North Carolina, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their union in-terests, sympathies, strike intentions, or other union activi-ties in a manner constituting interference, restraint, or coer-cion of employees engaged in the exercise of rights underSection 7 of the Act.(b) Creating the impression in employees that theirunion activities are regularly being kept under surveillanceby telling employees that individual employee union activ-ists in different departments have been identified or byseeking to determine from employees the names of leadingstrike proponents.(c) Enforcing more strictly, in an unlawful manner. tar-u In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as pro ilded in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.diness and doctor certificate rules contrary to practicesthereon existing prior to August 5. 1976, as determined inthis proceeding.(d) Promising pay increases to employees to influencethem to refrain from joining employees on strike.(e) Threatening employees with discharge for engagingin protected activity in support of the Union, includingstrike activity, or threatening to make it as hard as possibleon employees who have supported the Union, or threaten-ing that identified leading union adherents will be the firstto be discharged.(f) Discharging or otherwise discriminating against em-ployees, and refusing to reinstate employees or to timelbreinstate unfair labor practice strikers upon their uncondi-tional offer to return to work, in order to discourage em-ployees from being or becoming union members or support-ing the Union or engaging in concerted activities.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action, designed to ef-fectuate the policies of the Act:(a) Offer to William Huntley immediate and full rein-statement to his former position in accordance with the rec-ommendation set forth in the section of this Decision enti-tled "The Remedy."(b) Offer to the employees listed on Appendix B [Appen-dix B omitted from publication] an immediate and full rein-statement (to the extent it has not already done so) to theirformer positions or, if such positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of pay or other benefits suffered (com-mencing February 27, 1977) as a result of the refusal totimely reinstate such employees upon their unconditionaloffer to return to work from an unfair labor practice strikeengaged in by such employees. Such backpay and otherbenefits is to be computed in accordance with the mannerset forth in the section of this Decision entitled "The Rem-edy."(c) Preserve and. upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at Respondent's warehouse at Charlotte. NorthCarolina. copies of the attached notice marked "AppendixA."' Copies of said notice, on forms provided by the Re-gional Director for Region II11, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-g5 In the event that this Order is enforced by a Judgment of a ULitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region II11. in writ-ing, within 20 days from the date of receipt of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein be dis-missed.170